


THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Made as of December 9, 2005

Among

SUNOPTA INC.

SUNOPTA LP

SUNOPTA FOOD GROUP LLC

 

as Borrowers

 

and

 

EACH OF THE FINANCIAL INSTITUTIONS

AND OTHER ENTITIES FROM TIME TO TIME

PARTIES HERETO

as Lenders

and

 

CERTAIN AFFILIATES OF

THE BORROWERS

as Obligors

 

and

 

BANK OF MONTREAL

as Agent

 

and

 

HARRIS N.A.

as US Security Agent and

as US Administrative Agent

 

 

 

 


--------------------------------------------------------------------------------

 

Table of Contents

SECTION 1 INTERPRETATION    2     1.1 Certain Defined Terms 2     1.2 Business
Day 32     1.3 Conflict 32     1.4 Currency 33     1.5 References 33     1.6
Governing Law 34     1.7 Entire Agreement 34     1.8 Severability 34     1.9
Schedules 34      SECTION 2 REPRESENTATIONS AND WARRANTIES 35     2.1
Representations, Warranties and Agreements of the Obligors 35     2.2 Deemed
Repetition 42      SECTION 3 THE CREDIT FACILITIES 42     3.1 Establishment of
Credit Facilities 42     3.2 Availability of Credit Facilities 43     3.3
Obligations of the Lenders 43     3.4 Revolving Nature of Facility A, Facility B
and Facility D 44     3.5 Purpose 44     3.6 Initial and Maximum Utilization 45
    3.7 Borrowing Procedures - General 45     3.8 Libor Loans 47     3.9
Bankers’ Acceptances 48     3.10 Letters of Credit and Letters of Guarantee 50
    3.11 Hedge Contracts 51     3.12 Prime Loans, USBR Loans, Alternate Base
Rate Loans and Overdrafts 52     3.13 Conversion Option 52     3.14 Conversion
and Rollover Not Repayment 53     3.15 Mandatory Conversion of Libor Loans and
Bankers’ Acceptances 53     3.16 Deposit of Proceeds of Loans and Discount
Proceeds 53     3.17 Evidence of Obligations 53      SECTION 4 INTEREST, FEES
AND EXPENSES 54     4.1 Interest on Prime Loans and Canadian Overdrafts 54
    4.2 Interest on USBR Loans, Alternate Base Rate Loans and US Overdrafts 54
    4.3 Interest on Libor Loans 55     4.4 Interest on Treasury Rate Loan 56
    4.5 Fees on Bankers' Acceptances 57     4.6 Letters of Credit and Letters of
Guarantee 57     4.7 Commitment Fees 57     4.8 Applicable Pricing 58     4.9
Interest on Overdue Amounts 58     4.10 Interest Act 59

 

 

- i -

 

 


--------------------------------------------------------------------------------

 

 

      4.11 Limit on Rate of Interest 59       4.12 Substitute Basis of Advance -
Libor Loans 60       4.13 Indemnity 60       4.14 Breakage Costs 61       4.15
Change in Circumstances 62       4.16 Payment of Portion 63       4.17
Illegality 63    SECTION 5 REDUCTION AND REPAYMENT 64       5.1 Term and
Maturity 64       5.2 Repayment 64       5.3 Mandatory Repayment - Currency
Fluctuations 65       5.4 Optional Prepayment - Facility C 66       5.5 Optional
Prepayment - Facility D 67    SECTION 6 PAYMENTS AND TAXES 67       6.1 Payments
Generally 67       6.2 Taxes 68       6.3 No Set-Off 69       6.4 Application of
Payments Before Exercise of Rights 69       6.5 Application of Payments After
Exercise of Rights Under Section 10.2 69    SECTION 7 SECURITY DOCUMENTS 70
      7.1 Security Documents 70       7.2 Further Assurances 74    SECTION 8
CONDITIONS PRECEDENT 75       8.1 Conditions Precedent to Disbursements of
Advances 75       8.2 Conditions Precedent to All Advances 77       8.3
Conditions Precedent to Advances Under Facility D 78       8.4 Waiver of a
Condition Precedent 79    SECTION 9 COVENANTS 79       9.1 Affirmative Covenants
79       9.2 Negative Covenants 83       9.3 Financial Covenants of the
Borrowers 87       9.4 Accounting, Financial Statements and Other Information 88
   SECTION 10 DEFAULT AND ENFORCEMENT 90       10.1 Events of Default 90
      10.2 Rights upon Default and Event of Default 94       10.3 Waiver of
Default 95    SECTION 11 REMEDIES 95       11.1 Remedies Cumulative 95
      11.2 Remedies Not Limited 95       11.3 Set-Off, etc 96

 

 

- ii -

 

 


--------------------------------------------------------------------------------

 

    11.4 Agent or Lender May Perform Covenants 96   SECTION 12 THE AGENTS AND
THE LENDERS 96     12.1 Arrangements for Advances 96     12.2 Payments by Agents
97     12.3 Decision-Making 99     12.4 Security Held by Agent and US Security
Agent 101     12.5 Priorities of Security 101     12.6 Appointment of Agents 102
    12.7 Protection of Agent 102     12.8 Duties of Agents 103     12.9
Indemnification of Agents 105     12.10 Termination or Resignation of Agents 105
    12.11 Rights of Agent as a Lender 105     12.12 Financial Information 106
    12.13 Lenders' Independent Investigation 106     12.14 Legal Proceedings by
Agents 106     12.15 Lenders’ Obligations Several; No Partnership 106     12.16
Sharing of Information 106     12.17 Acknowledgement by Borrower 107     12.18
Amendments to Section 12 107     12.19 Deliveries, etc 107     12.20 Agency Fee
107     12.21 Adjustments Among Lenders 107     12.22 Agents May Debit Accounts
108   SECTION 13 ASSIGNMENTS 108     13.1 Assignment 108   SECTION 14
MISCELLANEOUS 110     14.1 Amendments 110     14.2 Notice 110     14.3
Disruption of Postal Service 111     14.4 Environmental Indemnity 111     14.5
Further Assurances 111     14.6 Judgment Currency 111     14.7 Waivers 112
    14.8 Reimbursement of Expenses 112     14.9 Submission to Jurisdiction 112
    14.10 Waiver of Trial by Jury 112     14.11 Counterparts 113     14.12
Excluded Subsidiaries 113     14.13 Acknowledgement 113     14.14 Consent 113

 

- iii -

 

 


--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This third amended and restated credit agreement is made as of December 9, 2005

A M O N G

SUNOPTA INC.

and

SUNOPTA LP

and

SUNOPTA FOOD GROUP LLC

as Borrowers

and

EACH OF THE FINANCIAL INSTITUTIONS AND
OTHER ENTITIES FROM TIME TO TIME
PARTIES TO THIS AGREEMENT

as Lenders

and

CERTAIN AFFILIATES OF THE BORROWERS

as Obligors

and

BANK OF MONTREAL

as Agent

and

HARRIS N.A.

as US Security Agent and

as US Administrative Agent

RECITALS:

A.

Certain of the parties hereto, including without limitation, SunOpta Inc.,
SunOpta LP, SunOpta Food Group LLC, BMO, Harris, the Agent and the US Security
Agent, are parties to a second amended and restated credit agreement dated as of
February 17, 2005, as amended by a first amending agreement dated as of
July 20, 2005 (collectively, the “Original Agreement”).

B.

Canadian Imperial Bank of Commerce, in its capacity as lender under the Original
Agreement, will be repaid in full all amounts owing by the Borrowers to Canadian
Imperial Bank of Commerce under and in connection with the Original Agreement.

 

 

 


--------------------------------------------------------------------------------

- 2 -

 

 

C.

SunOpta Inc. and its various Subsidiaries desire to amend and restate the
Original Agreement in its entirety in order to incorporate, among other things,
an increase in certain Credit Facilities and certain other provisions set out
herein.

D.

The Lenders, the Agent, the US Security Agent, the US Administrative Agent, the
Borrowers and the Obligors wish to make amendments to and restate the terms of
the Original Agreement in its entirety in accordance with the terms and
conditions set forth herein.

FOR VALUE RECEIVED, the parties agree as follows:

SECTION 1

INTERPRETATION

1.1

Certain Defined Terms

The terms defined below shall have the indicated meanings unless the context
expressly or by necessary implication requires otherwise:

“Acceptance Fee” means a fee payable by the Facility A Borrower with respect to
the acceptance of a Bankers’ Acceptance under this Agreement, as set out in
Section 4.5(a).

“Accounts Receivable” means all “accounts”, as such term is defined in the PPSA,
now or hereafter acquired by the relevant Borrowers and Obligors and includes
all of the relevant Borrowers’ and Obligors’ accounts, contract rights,
instruments, documents, chattel paper, general intangibles relating to accounts,
drafts and acceptances, and all other forms of obligations owing to the relevant
Borrowers and Obligors arising out of or in connection with the sale or lease of
Inventory or otherwise, all guarantees and other security therefor, whether
secured or unsecured, now existing or hereafter created, and whether or not
specifically sold or assigned to the Agent , the US Security Agent, or a Lender
hereunder or in connection herewith.

“Additional Obligor” means any Person who has executed and delivered an
Additional Obligor Counterpart and such additional Security Documents as may be
required by the Agent or the US Security Agent in its discretion.

“Additional Obligor Counterpart” means a counterpart to this Agreement in the
form attached as Schedule A executed and delivered by any Additional Obligor and
the Agent.

“Advance” means an extension of credit under any Credit Facility by a Lender to
a Borrower by way of: (a) the advance of a Prime Loan, a USBR Loan, an
Overdraft, the acceptance of Bankers’ Acceptances or the issuance of a Letter of
Credit or a Letter of Guarantee in the case of Facility A; or (b) the advance of
an Alternate Base Rate Loan, a Libor Loan, an Overdraft or the issuance of a
Letter of Credit in the case of Facility B; or (c) the advance of a Treasury
Rate Loan in the case of Facility C; or (d) the advance of an Alternate Base
Rate Loan or a Libor Loan in the case of Facility D.

“Affiliate” has the meaning given to it in the Business Corporations Act
(Ontario), as in effect on the Closing Date.

 

 

 


--------------------------------------------------------------------------------

- 3 -

 

 

“Agent” means BMO when acting as agent and any successor agent appointed under
Section 12.10.

“Agent’s Account for Payments” means (a) for all payments for and by a Borrower
under and in connection with Facility A in Canadian Dollars, the following
account maintained by the Agent at its Toronto main office, to which payments
and transfers are to be offered as follows: 2303-1026-125 or, for either
purpose, any other account of the Agent as the Agent may from time to time
advise the Borrower and the Lenders in writing; (b) for all payments for and by
a Borrower under and in connection with Facility A in US Dollars, the following
account maintained by the Agent at its Toronto main office, to which payments
and transfers are to be offered as follows: 2303-4601-550 or, for either
purpose, any other account of the Agent as the Agent may from time to time
advise the Borrower and the Lenders in writing; (c) for all payments for and by
a Borrower under and in connection with Facility B in US Dollars, the following
account maintained by the US Administrative Agent at its Chicago, Illinois main
office, to which payment and transfers are to be offered as follows: 420-981-3
or, for either purpose, any other account of the US Administrative Agent as the
US Administrative Agent may from time to time advise the Borrower and the
Lenders in writing; and (d) for all payments for and by a Borrower under and in
connection with Facility C or Facility D in US Dollars, the following account
maintained by the Agent at its Chicago Branch, to which payments and transfers
are to be effected as follows: 0002-4680-740 or, for either purpose, any other
account of the Agent as the Agent may from time to time advise the Borrowers and
the Lenders under Facility C and Facility D in writing.

“Agent’s Branch of Account” means the office of the Agent located at 1 First
Canadian Place, 100 King Street West, Toronto, Ontario, M5X 1A1 (Fax No.: (416)
360-7168) or such other office or branch of the Agent in Canada as the Agent may
from time to time advise the Borrower and the Lenders in writing.

“Agreement” means this Third Amended and Restated Credit Agreement, including
the Schedules hereto, as amended, varied, supplemented, restated, renewed or
replaced at any time and from time to time.

“Alternate Base Rate” means a fluctuating rate of interest per annum, expressed
on the basis of a year of 365 or 366 days, as applicable, which is equal at all
times to the greater of (a) the reference rate of interest (however designated)
of the Chicago Branch of the Agent for determining interest chargeable by it on
United States Dollar commercial loans in the United States and (b) the sum of
(i) the Federal Funds Effective Rate and (ii) 100 Basis Points per annum. Any
change in the Alternate Base Rate shall be effective on the date the change
becomes effective generally.

“Alternate Base Rate Loan” means an Advance made by the relevant Lenders under
Facility B  or Facility D which is denominated in US Dollars and in respect of
which a Borrower has elected to pay interest in accordance with Section 4.2.

“Applicable Law” means, at any time, in respect of any Person, property,
transaction or event, all laws, statutes, regulations, treaties, judgments and
decrees applicable to that Person, property, transaction or event (whether or
not having the force of law with respect to regulatory matters

 

 

 


--------------------------------------------------------------------------------

- 4 -

 

 

applicable to the Agent, the US Security Agent or the Lenders) and all
applicable requirements, requests, official directives, consents, approvals,
authorizations, guidelines, decisions, rules, orders and policies of any
Governmental Authority having or purporting to have authority over such Person,
property, transaction or event.

“Assignee” has the meaning given to it in Section 13.1(c)(i).

“Assigning Lender” has the meaning given to it in Section 13.1(c)(i).

“Associate” has the meaning given in the Business Corporations Act (Ontario), as
in effect on the Closing Date.

“Auditors” means PricewaterhouseCoopers LLP or any other independent chartered
accounting firm of national standing or otherwise acceptable to the Agent
providing audit services to the Borrowers from time to time.

“Bankers’ Acceptance” and “B/A” each means a bill of exchange, including a
depository bill issued in accordance with the Depository Bills and Notes Act
(Canada), denominated in Canadian Dollars, drawn by a Borrower and accepted by a
Lender.

“Basis Point” and “bp” each means one one-hundredth of one percent (.01%).

“Borrower” means (a) in respect of Facility A, the Facility A Borrower, (b) in
respect of Facility B, SunOpta Food Group, (c) in respect of Facility C, LP, and
(d) in respect of Facility D, LP. For greater certainty, the reference to the
term “Borrower” or “Borrowers” without reference to any applicable Credit
Facility, unless the context expressly or by necessary implication requires
otherwise, is a reference to all of the Persons referred to above.

“Borrower’s Account” means an account of any of the Borrowers maintained, as
applicable, at the Agent’s Branch of Account in respect of Facility A, the US
Administrative Agent’s Branch of Account in respect of Facility B, the Agent’s
Chicago Branch in respect of Facility C and Facility D, or any other branch of
the Agent in Canada or the United States, as applicable, as the Borrowers may
from time to time advise the Agent in writing and includes those accounts listed
on Schedule B and “Borrower’s Accounts” means any two or more such accounts.

“Branch of Account” means with respect to each Lender, the branch of that Lender
at the address set out opposite the Lender’s name on Schedule U or such other
branch in Canada or the United States, as applicable, as that Lender may advise
the Borrower and the Agent in writing from time to time.

“BMO” means Bank of Montreal and its successors and assigns.

“Business Day” means a day on which chartered banks are open for
over-the-counter business in Toronto, Ontario, New York City, New York and
Chicago, Illinois and excludes (a) Saturday, Sunday and any other day which is a
statutory holiday in Toronto, Ontario in respect of Facility A and Facility C
and Chicago, Illinois in respect of Facility B, Facility C and Facility D and
(b) in respect of Libor Loans, any other day on which transactions cannot be
carried out by and between banks in the London Interbank Market.

 

 

 


--------------------------------------------------------------------------------

- 5 -

 

 

“Business Plan” means collectively the business plans prepared in form and
content satisfactory to the Majority Lenders from time to time, (a) for each of
the primary operating Obligors on an unconsolidated basis, and (b) for the
Obligors on a consolidated basis, each including budgets (including without
limitation income statements, balance sheets, cash flows, ratio compliance and
Capital Expenditures) and projections for a one year period and detailing any
proposed Capital Expenditures showing all adjustments made to prepare the
business plan of the Obligors on a consolidated basis from the business plan of
the Obligors on a unconsolidated basis. For greater certainty, budgets will be
prepared for each of the key operating divisions of the consolidated Borrower
(Corporate, Steam Explosion, Food Group and Environmental Industrial) plus
related groups within the applicable division.

“Canadian Dollar Amount” means, for any amount on any particular date, the
aggregate of: (a) the portion, if any, of the amount denominated in Canadian
Dollars; and (b) the amount in Canadian Dollars (determined on that date unless
otherwise specified herein in accordance with Section 1.4) of the portion, if
any, of the amount denominated in US Dollars or any other relevant currency.

“Canadian Dollars “and the symbols “$” and “C$” each means lawful money of
Canada.

“Canadian Overdraft” means, subject to terms hereof, any draw by the Facility A
Borrower by way of overdraft under Facility A on any of its Canadian Dollar
current accounts maintained with BMO.

“Canadian Pension Plans” means, in respect of any Person, all plans or
arrangements which are considered to be pension plans for the purposes of any
applicable pension benefits standards statute or regulation in Canada
established, maintained or contributed to by such Person for its employees or
former employees.

“Capital Asset” means, at any time, for any Person, the capital or fixed assets
of that Person determined on a consolidated basis in accordance with GAAP.

“Capital Expenditure” means, for any period, those expenditures made in
connection with the acquisition, improvement or maintenance of a Capital Asset.

“Capital Lease” means, with respect to a Person, any lease or other arrangement
relating to property or assets which would be required to be accounted for as a
capital lease on a balance sheet of that Person in accordance with GAAP. The
amount of any Capital Lease at any date shall be the amount of the obligation in
respect thereof which would be included on the balance sheet.

“Cash Equivalents” means: (a) securities issued or fully guaranteed or insured
by the Government of Canada or the Government of a province of Canada or an
agency thereof having maturities of not more than six months from the date of
acquisition; (b) certificates of deposit, time deposits, repurchase agreements,
reverse repurchase agreements, or bankers’ acceptances, having in each case a
maturity of not more than six months, issued by any commercial bank organized
under the laws of Canada and having combined capital and surplus of not less
than $1,000,000,000 and a short term debt rating of at least “A-” or the
equivalent; or (c) commercial

 

 

 


--------------------------------------------------------------------------------

- 6 -

 

 

paper of an issuer rated at least “A-1” by Standard & Poor’s Corporation or P-1
by Moody’s Investors Services Inc. and in either case having a maturity of not
more than three months.

“CDOR Rate” means, on any day, the annual rate of interest which is the
arithmetic average of the “BA 1 month” rates applicable to Canadian Dollar
banker’s acceptances identified as such on the Reuters Screen CDOR Page at
approximately 10:00 a.m. on such day (as adjusted by BMO after 10:00 a.m. to
reflect any error in any posted rate or in the posted average annual rate) or if
such date is not a Business Day then on the immediately preceding Business Day.
If the rate does not appear on the Reuters Screen CDOR Page as contemplated
above, then the CDOR Rate shall be the rate per annum quoted from time to time
by BMO as being its reference rate then in effect for determining fees on
Canadian Dollar denominated bills of exchange accepted by BMO.

“Certificate” means, in respect of a Person that is not an individual, a written
certificate signed in the name of the Person by an appropriate officer thereof
and in respect of a Person that is an individual, a written certificate signed
by that individual.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended.

“Chicago Branch” means the branch of the Agent located at 115 South LaSalle St.,
12-W, Chicago, Illinois 60603.

“Claim” means any claim of any nature whatsoever including any demand, cause of
action, suit or proceeding.

“Cleugh’s” means Cleugh’s Frozen Foods Inc., a corporation incorporated under
the laws of California, and its successors and permitted assigns.

“Closing” shall mean the closing on the Closing Date of the transactions
contemplated herein.

“Closing Date” means December 20, 2005.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means the undertaking, property and assets covered by the Security
Documents and any other property, real or personal, tangible or intangible, now
existing or hereafter acquired by any Obligor, or any other party to a Security
Document that may at any time be or become subject to a Lien in favour of the
Agent or the US Security Agent, as applicable, on behalf of the Lenders to
secure any or all of the Obligations. When used in relation to any Person, the
term “Collateral” means the undertaking, property and assets covered by those
Security Documents to which that Person is a party and any other property, real
or personal, tangible or intangible, now existing or hereafter acquired by that
Person, that may at any time be or become subject to a Lien in favour of the
Agent or the US Security Agent, as applicable, on behalf of the Lenders to
secure any or all of the Obligations.

“Commitment” means with respect to any Lender, its Facility A Commitment,
Facility B Commitment, Facility C Commitment or Facility D Commitment, as the
case may be.

 

 

 


--------------------------------------------------------------------------------

- 7 -

 

 

“Consolidated Borrower” means SunOpta and all Included Subsidiaries on a
consolidated basis.

“Contingent Obligations” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Swap Transaction; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement;
(e) for the obligations of another through any agreement to purchase, repurchase
or otherwise acquire any obligation of another Person or any property
constituting security therefor, or to provide funds for the payment or discharge
of such obligation; and (f) to maintain the solvency, financial condition or any
balance sheet item or level of income of another Person. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed or supported.

“Contract Period” means the period selected by the Borrower in accordance with
Section 3.7(a) commencing on the Drawdown Date, Issuance Date, Rollover Date or
Conversion Date, as applicable, and expiring on a Business Day, in respect of an
Advance during which the interest rate, discount rate or stamping fee with
respect to any Advance is established in accordance with and subject to
Section 3.8 with respect to Libor Loans, Section 3.9 with respect to Bankers’
Acceptances and Section 3.10 with respect to Letters of Credit or Letters of
Guarantee.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control, which together with a Borrower and any of
its subsidiaries, are treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.

“Conversion” means the conversion of an outstanding Advance, or a portion of an
outstanding Advance, into an alternative type of Advance under Section 3.13.

“Conversion Date” means the Business Day that a Borrower elects as the date on
which a Conversion is to occur.

“Credit Facilities” means, collectively, Facility A, Facility B, Facility C and
Facility D, “Credit Facility” means any one of them.

“Debt” of a Person means, without duplication:

 

(a)

all debts and liabilities of the Person for borrowed money;

 

(b)

all Contingent Obligations of the Person;

 

(c)

any obligation, contingent or other, which is required to be classified in
accordance with GAAP upon the Person’s balance sheet as a liability;

 

 


--------------------------------------------------------------------------------

- 8 -

 

 

 

(d)

any obligation secured by any Lien existing on property owned or acquired by the
Person subject to the Lien whether or not the obligation secured thereby shall
have been assumed;

 

(e)

any debt or liability of the Person representing the deferred acquisition cost
of property or assets created or arising under any conditional sale agreement or
other title retention agreement even though the rights and remedies of the
seller under that agreement in the event of default are limited to repossession
or sale of property or assets covered thereby;

 

(f)

any liabilities, contingent, unmatured or other, under indemnities given in
respect of any bankers’ acceptance, letter of credit or letter of guarantee;

 

(g)

any operating lease under which the Person has furnished a residual value
guarantee in respect of which the Person is liable as lessee; and

 

(h)

any Capital Lease by which the Person is bound,

but “Debt” does not include, in respect of the Consolidated Borrower, deferred
Taxes, Subordinated Debt and payment obligations with respect to the Rhodia
Price Reduction.

“Debt to Tangible Net Worth Ratio” means, with respect to the Consolidated
Borrower, (a) Debt divided by (b) Tangible Net Worth.

“Debt Service” means, for any period, the amount required by the Obligors to
service the outstanding Debt during that period and includes without limitation
interest, required principal payments, payments required or made under any
Capital Lease, payments made in respect of letters of credit or letters of
guarantee and the stamping fees and discount rates associated with bankers’
acceptances facilities.

“Default” means an event, circumstance or omission which is an Event of Default
or which, with any or all of the giving of notice, lapse of time, or a failure
to remedy the event, circumstance or omission within a period of time, would be
an Event of Default.

“Discount Proceeds” means, for any Bankers’ Acceptance issued hereunder, an
amount calculated on the applicable Drawdown Date as follows:

    (


    ________1_________     
          1     +     [DR (  CP)]
                    365

)


x  BA

Where:

 

(a)

BA = the face amount of the Bankers’ Acceptance

 

(b)

DR = the Discount Rate applicable to the Bankers’ Acceptance expressed as
a decimal

 

 

 


--------------------------------------------------------------------------------

- 9 -

 

 

 

(c)

CP = the applicable Contract Period in days

 

(d)

the product of [DR (CP/365)] is rounded up or down to the fifth decimal place
and .000005 is rounded up

“Discount Rate” means with respect to an issue of Bankers’ Acceptances with the
same maturity date, the CDOR Rate.

“Dispute” means any cause asserted for non-payment of Accounts Receivable
including any dispute, claim, complaint, set-off, defence, contra account or
counterclaim (real or asserted), lawful or unlawful, whether arising from or
relating to a sale of merchandise by a Borrower or any other transaction or
occurrence.

“Documents” means this Agreement, the Security Documents, and all Certificates,
instruments, agreements and other documents (including without limitation any
Hedge Agreement or Hedge Contract) delivered, or to be delivered, to the Agent,
the US Security Agent or the Lenders under or in connection with this Agreement
or any Security Document and, when used in relation to any Person, “Documents”
means the Documents executed and delivered by such Person.

“Drawdown Date” means any Business Day on which an Advance is made or is deemed
to be made.

“Drive” means Drive Organics Corporation, a corporation incorporated under the
law of British Columbia, and its successors and permitted assigns.

“EBITDA” means, with respect to any fiscal period of the Consolidated Borrower,
the net income of the Consolidated Borrower (adjusted from time to time, with
the prior written consent of the Agent, for extraordinary gains or losses,
income or expenses or for acquisitions of any other Person) for that period,
plus, to the extent deducted in determining the net income, interest and income
taxes accrued during that period, and eliminating any non-cash items deducted or
added in determining that net income, including depreciation, depletion and
amortization expenses and unrealized foreign exchange losses or gains.

“EDC” means Export Development Canada (formerly known as Export Development
Corporation) and its successors and assigns.

“EDC Insured Accounts Receivable” means Accounts Receivable which are, other
than with respect to the requirement that the account debtor in respect of the
Accounts Receivable be located in Canada or the United States of America, are
Eligible Accounts Receivables and are insured by an EDC Policy.

“EDC Policy” means, from time to time, one or more EDC comprehensive insurance
policies issued by EDC in favour of a Borrower which insures the payment of
certain Accounts Receivable owing to a Borrower from time to time and wherein
EDC acknowledges that all payments under such EDC Policy have been assigned to
the Agent or the US Security Agent on behalf of the Lenders, a certified copy of
which such EDC Policy and acknowledgment shall be provided to the Agent or US
Security Agent upon issuance.

 

 

 


--------------------------------------------------------------------------------

- 10 -

 

 

“Effective US Treasury Yield” means in connection with any prepayment of the
principal amount outstanding under Facility C, the yield, expressed as an annual
rate, equal to: (i) the mid-point between the bid side yield and the offer side
yield of the Reference US Treasury established on the second Business Day prior
to the date of such prepayment where the Reference US Treasury has a term to
maturity equal to the Maturity Date in respect of Facility C or (ii) the yield
determined by interpolating linearly between the Reference US Treasury
securities on the second Business Day prior to the date of such prepayment where
the term to maturity does not equal the Maturity Date in respect of Facility C,
as determined by the Agent and the Lenders under Facility C on such date. Both
the yields used in calculations under (i) and (ii) shall be reported as of 10:00
am Toronto, Ontario time using the display designated as Page PX 1 on the
Bloomberg Financial Markets (or such other display as may replace Page PX 1 on
the Bloomberg Financial Markets) for actively traded US Treasury securities. If
the yields referred to above are not reported as of such time or the yields
reported as of such time are not ascertainable from the Bloomberg Financial
Markets display (or such other display as may replace Page PX1 on the Bloomberg
Financial Markets), the Treasury Constant Maturity Series Yields reported, for
the latest day for which such yields have been so reported as of the second
Business Day preceding the relevant date in the Federal Reserve Statistical
Release H.15(519) (or any comparable successor publication) for actively traded
U.S. Treasury securities shall be used. Such implied yield will be determined,
if necessary, by (a) converting U.S. Treasury bill quotation to bond-equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the actively traded U.S. Treasury security with the term
closest to and greater than the Maturity Date in respect of Facility C and (2)
the actively traded U.S. Treasury security with the term closest to and less
than the Maturity Date in respect of Facility C.

“Eligible Accounts Receivable” shall mean each Account Receivable arising in the
ordinary course of the relevant Obligor’s business from the sale of Inventory
which meets the requirements of the Agent (in respect of Facility A) and the US
Administrative Agent (in respect of Facility B) set out herein and which such
requirements may change from time to time. An Account Receivable shall not be
deemed eligible unless such Account Receivable is subject, as applicable, to the
Agent’s or the US Security Agent’s perfected, first priority security interest
on behalf of the Lenders and no other Liens other than Permitted Liens, and is
evidenced by an invoice or other documentary evidence satisfactory to the Agent
(in respect of Facility A) and the US Administrative Agent (in respect of
Facility B). In addition, and without limiting, as applicable, the Agent’s and
the US Administrative Agent’s discretion to establish criteria of eligibility in
its reasonable credit judgment from time to time, an Account Receivable shall
not be an “Eligible Accounts Receivable” if:

 

(a)

it arises out of a sale made by the relevant Obligor to an Affiliate of the
relevant Obligor or to a Person controlled by an Affiliate of the relevant
Obligor;

 

(b)

it is due or unpaid more than 90 days after the original invoice date;

 

(c)

30% or more of the aggregate amount of the Accounts Receivable from the account
debtor are unpaid more than 60 days after the invoice due date;

 

 

 


--------------------------------------------------------------------------------

- 11 -

 

 

 

(d)

any covenant, representation or warranty contained in this Agreement with
respect to such Account Receivable has been breached;

 

(e)

the account debtor is also the relevant Obligor’s creditor or supplier, or the
account debtor has disputed liability, or the account debtor has made any claim
with respect to any other Account Receivable due from such account debtor to the
relevant Obligor, or the Account Receivable otherwise is or may become subject
to any right of setoff by the account debtor;

 

(f)

any one or more of the following events has occurred and is continuing with
respect to the account debtor on such account: (i) death or judicial declaration
of incompetency of an account debtor who is an individual; (ii) the filing by or
against the account debtor of a request, proposal, notice of intent to file a
proposal, proceeding, action or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, restructuring, liquidation,
winding-up, corporate or similar laws of Canada, any province or territory
thereof, or any foreign jurisdiction, now or hereafter in effect; (iii) the
making of a general assignment by the account debtor for the benefit of
creditors; (iv) the appointment of a receiver, trustee, monitor, custodian,
liquidator, administrator, interim receiver, monitor or trustee or other
official for the account debtor or for any of the assets of the account debtor,
including “trustee” under the Bankruptcy and Insolvency Act, (Canada); (v) the
institution by or against the account debtor of any other type of insolvency,
liquidation, bankruptcy, winding-up or reorganization proceeding (under the laws
of Canada, the United States of America or otherwise, including applicable
corporate statutes, the Bankruptcy and Insolvency Act (Canada) and the
Companies’ Creditors Arrangement Act (Canada) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, the account debtor; (vi) the sale, assignment, or
transfer of all or any material part of the assets of the account debtor;
(vii) the nonpayment generally by the account debtor of its debts as they become
due; (viii) the failure, cessation of the business of the account debtor as a
going concern or insolvency of the account debtor; or (ix) the account debtor
calling a meeting of its creditors or indicating its consent to any proceeding
or action hereinabove described;

 

(g)

the sale giving rise to the Account Receivable is to an account debtor outside
Canada or the United States of America, unless the sale is on letter of credit,
guarantee or acceptance terms, in each case, as applicable, acceptable to the
Agent or the US Administrative Agent in its reasonable credit judgment, or
unless the Account Receivable is an EDC Insured Accounts Receivable;

 

(h)

the sale giving rise to the Accounts Receivable to the account debtor is on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or any other repurchase or return basis or is evidenced by chattel paper;

 

 

 


--------------------------------------------------------------------------------

- 12 -

 

 

 

(i)

the Agent or the US Administrative Agent, as applicable, believes, in its sole
reasonable credit judgment, that collection of such Account Receivable is
insecure or that such Account Receivable may not be paid by reason of the
account debtor’s financial inability to pay and written notice thereof has been
provided to the Borrower;

 

(j)

the account debtor is the United States of America, any state or any department,
agency or instrumentality of any of them, unless the Borrower assigns its right
to payment of such Account Receivable to the Agent on behalf of the Lenders
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 203 et seq.) or has otherwise complied with other applicable laws,
statutes, regulations or ordinances;

 

(k)

the account debtor is Canada or any province thereof, or any agency or
instrumentality thereof, unless the Borrower has complied with all applicable
laws, statutes (including the Financial Administration Act (Canada)) and
regulations in order to duly and validly assign such Account Receivable to the
Agent on behalf of the Lenders;

 

(l)

the goods giving rise to such Account Receivable have not been shipped and
delivered to and accepted by the customer or the services giving rise to such
Account Receivable have not been performed by the Borrower and accepted by the
customer or the Account Receivable otherwise does not represent a final sale;

 

(m)

the Accounts Receivable of the account debtor exceed a credit limit determined
by the Agent or the US Administrative Agent, as applicable, in its sole
discretion acting reasonably of which the Borrower has received prior written
notice, to the extent such Accounts Receivable exceeds such limit;

 

(n)

any Account Receivable to the extent rebilled or to the extent subject to any
credit notes, allowances, or rebates, including volume rebates;

 

(o)

the Account Receivable is subject to any offset, deduction (other than ordinary
course volume rebates deducted as provided in paragraph (m) above), defence,
Dispute, or counterclaim or if the Account Receivable is contingent in any
respect or for any reason;

 

(p)

the relevant Obligor has made any agreement with any account debtor for any
extension of the time for payment or any deduction from payment, except for
discounts or allowances made in the ordinary course of business for prompt
payment, all of which discounts or allowances are reflected in the calculation
of the face value of each respective invoice related thereto;

 

(q)

shipment of the merchandise or the rendition of services has not been completed
or the Account Receivable otherwise represents a progress billing or the account
debtor’s obligation to pay is otherwise conditional upon completion of any
further performance under any contract, agreement or arrangement;

 

 

 


--------------------------------------------------------------------------------

- 13 -

 

 

 

(r)

any return, rejection or repossession of the merchandise has occurred;

 

(s)

such Account Receivable is subject to a Lien ranking in priority to the Liens
granted to the Agent or the US Security Agent, as applicable, on behalf of the
Lenders under the Security Documents;

 

(t)

such Account Receivable is not payable to the applicable Obligor;

 

(u)

such Account Receivable is not otherwise satisfactory to, as applicable, the
Agent or the US Administrative Agent as determined in good faith by the Agent or
the US Administrative Agent in the exercise of its reasonable credit judgment
upon written notice being provided to the Borrower;

provided, however, that, as applicable, the Agent or the US Administrative Agent
will provide the relevant Obligors with 20 days prior written notice if the
Agent or the US Administrative Agent is to change any of the criteria (any such
change being consistent with the normal operating procedures of the Agent, the
US Administrative Agent and the Lenders, as applicable) relating to the
determination of Eligible Accounts Receivable and such change will take effect
with the delivery of the Borrowing Base Certificate immediately following the
expiry of such notice.

“Eligible Inventory” means the aggregate Inventory of the relevant Obligors
calculated at the lower of cost and net realizable value less:

 

(a)

Inventory that does not meet the quality or other standards imposed by any
Governmental Authorities;

 

(b)

Inventory that is unsaleable;

 

(c)

Inventory that is subject to any Lien ranking in priority to the Liens granted
to the Agent or the US Security Agent, as applicable, on behalf of the Lenders
under the Security Documents;

 

(d)

Inventory that is not in the possession of the relevant Obligor either on
premises owned by the relevant Obligor or in respect of which the Agent or the
US Security Agent, as applicable, has not received a waiver of the Landlords’
rights in respect of such Inventory in form and substance satisfactory to the
Agent or the US Security Agent, as applicable;

 

(e)

Inventory located outside Canada or the United States, other than Inventory for
which title has passed to the relevant Obligor which is insured to the full
value thereof and for which the Agent or the US Security Agent, as applicable,
shall have in its possession (i) all negotiable bills of lading properly
endorsed in favour of the Agent or the US Security Agent, as applicable, and
(ii) all non-negotiable bills of lading issued in the Agent’s name or the US
Security Agent’s name;

 

(f)

any other Inventory deemed ineligible, as applicable, by the Agent or the US
Administrative Agent in its sole discretion,

 

 

 


--------------------------------------------------------------------------------

- 14 -

 

 

provided, however, that, as applicable, the Agent or the US Administrative Agent
will provide the relevant Obligors with 20 days prior written notice if the
Agent or the US Administrative Agent is to change any of the criteria (any such
change being consistent with the normal operating procedures of the Agent and
the Lenders, as applicable) relating to the determination of Eligible Inventory
and such change will take effect with the delivery of the Borrowing Base
Certificate immediately following the expiry of such notice. Notwithstanding the
foregoing and for greater certainty with respect to item (d) above, (i)
Inventory which has an aggregate value (calculated at the lower of cost and net
realizable value) of less than or equal to US$100,000.00 may be located on
leased premises in respect of which no waiver of Landlord’s rights has been
obtained, and (ii) Inventory which has an aggregate value (calculated at the
lower of cost and net realizable value) of greater than US$100,000.00 may be
located on leased premises in respect of which no waiver of Landlord’s rights
has been obtained provided, however, that an amount equal to three months rent
(in respect of the rent for the relevant leased premises) will be deducted from
the lending value otherwise attributable to the Inventory located on the
relevant leased premises.

“Environmental Activity” means any activity, event or circumstance in respect of
a Hazardous Substance including its storage, use, holding, collection, purchase,
accumulation, assessment, generation, manufacture, construction, processing,
treatment, stabilization, disposition, handling or transportation or its Release
into the natural environment including movement through or in the air, soil,
subsoil, surface water or groundwater.

“Environmental Laws” means all Applicable Laws pertaining to environmental or
occupational health and safety matters, in effect as at the date hereof and as
may be brought into effect or amended at a future date, including those
pertaining to reporting, licensing, permitting, investigation, remediation and
clean-up in connection with any presence or Release of a Hazardous Substance or
threat of same or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling and the like of a
Hazardous Substance.

“ERISA” means the Employee Retirement Income Security Act of 1974 of the United
States, together with the regulations thereunder as the same may be amended from
time to time. Reference to Sections of ERISA also refer to any successive
Sections thereto.

“ERISA Plan” means an “employee welfare benefit plan” or “employee pension
benefit plan” as such terms are defined in Sections 3(1) and 3(2) of ERISA.

“Event of Default” means any of the events or circumstances specified in
Section 10.1.

“Excluded Subsidiary” means any Subsidiary of SunOpta Inc. now or hereafter
designated in writing by the Agent and the Lenders to be an Excluded Subsidiary
for purposes of this Agreement, and the name of any Excluded Subsidiary shall be
set out on Schedule “Y” from time to time.

“Excluded Taxes” means, in relation to the Agent or any Lender, any Taxes
imposed on the net income or capital of the Agent or any Lender by any
Governmental Authority as a result of the Agent or the Lender (a) carrying on a
trade or business or having a permanent establishment in any jurisdiction or
political subdivision thereof, (b) being organized under the laws of such

 

 

 


--------------------------------------------------------------------------------

- 15 -

 

jurisdiction or any political subdivision thereof, or (c) being or being deemed
to be resident in such jurisdiction or political subdivision thereof.

 

“EXIM” means The Export-Import Bank of the United States and its successors and
assigns.

“EXIM Insured Accounts Receivable” means Accounts Receivable which are, other
than with respect to the requirement that the account debtor in respect of the
Accounts Receivable be located in Canada or the United States of America, are
Eligible Accounts Receivables and are insured by an EXIM Policy.

“EXIM Policy” means, from time to time, one or more EXIM comprehensive insurance
policies issued by EXIM in favour of a Borrower which insures the payment of
certain Accounts Receivable owing to a Borrower from time to time and wherein
EXIM acknowledges that all payments under such EXIM Policy have been assigned to
the Agent or the US Security Agent on behalf of the Lenders, a certified copy of
which such EXIM Policy and acknowledgment shall be provided to the Agent or US
Security Agent upon issuance.

“Existing Borrowers’ Debt” means those Debts listed in Schedule R.

“Facility A” has the meaning given to it in Section 3.1(a).

“Facility A Borrower” means SunOpta which may obtain Advances under Facility A.

“Facility A Borrowing Base” means, as of any date of determination thereof by
the Agent from time to time, an amount equal to the aggregate at such time of:

 

(a)

75% of the value of Eligible Accounts Receivable in respect of SunOpta (and all
divisions thereof including Stake Tech Steam Explosion, SunOpta Organics, Wild
West Organic Harvest, Pro Organics, Kettle Valley Dried Fruit, Snapdragon Foods,
Supreme Foods and Kofman-Barenholtz Foods), Drive and SunOpta Ingredients
Canada;

 

(b)

90% of the value of EDC Insured Accounts Receivable and EXIM Insured Accounts
Receivable in respect of SunOpta (and all divisions thereof including Stake Tech
Steam Explosion, SunOpta Organics, Wild West Organic Harvest, Pro Organics,
Kettle Valley Dried Fruit, Snapdragon Foods, Supreme Foods and Kofman-Barenholtz
Foods), Drive and SunOpta Ingredients Canada, less any claims made by the
relevant Obligor under and, without duplication, amounts received by the
Facility A Borrower or the relevant Obligor pursuant to the EDC Policy or EXIM
Policy in any particular calendar year, provided however that the amount
available to the Facility A Borrower from time to time under this clause (b)
shall not at any time exceed an amount equal to the then maximum coverage amount
for EDC Insured Accounts Receivables or EXIM Insured Accounts Receivable in
respect of SunOpta (and all divisions thereof including Stake Tech Steam
Explosion, SunOpta Organics, Wild West Organic Harvest, Pro Organics, Kettle
Valley Dried Fruit, Snapdragon Foods, Supreme Foods and Kofman-Barenholtz
Foods), Drive and SunOpta Ingredients Canada insured by the EDC Policy or EXIM
Policy;

 

 

 


--------------------------------------------------------------------------------

- 16 -

 

 

 

(c)

100% of Accounts Receivable in respect of SunOpta (and all divisions thereof
including Stake Tech Steam Explosion, SunOpta Organics, Wild West Organic
Harvest, Pro Organics, Kettle Valley Dried Fruit, Snapdragon Foods, Supreme
Foods and Kofman-Barenholtz Foods), Drive and SunOpta Ingredients Canada arising
on sales on letter of credit, guarantees or acceptance terms acceptable to the
Agent; and

 

(d)

50% of the value of Eligible Inventory in respect of SunOpta (and all divisions
thereof including Stake Tech Steam Explosion, SunOpta Organics, Wild West
Organic Harvest, Pro Organics, Kettle Valley Dried Fruit, Snapdragon Foods,
Supreme Foods and Kofman-Barenholtz Foods), Drive and SunOpta Ingredients
Canada;

provided, however, (i) that the Agent will provide the Facility A Borrower with
20 days prior written notice if the Agent is to change any of the criteria
(other than the margin advance rates described above which may only be changed
with the agreement of the Facility A Borrower) relating to the Facility A
Borrowing Base, which change shall take effect with the delivery of the
Facility A Borrowing Base Certificate immediately following the expiry of such
notice and (ii) the lending value under Facility A attributable to Eligible
Inventory shall not at any time exceed $7,500,000.

“Facility A, B and D Pricing Grid” has the meaning given to in Section 4.8.

“Facility A Commitment” means, with respect to any Lender, the principal amount
set out beside such Lender’s name in Schedule V with reference to Facility A, as
amended from time to time, and to the extent not cancelled or terminated
hereunder.

“Facility A Unutilized Portion” means, in respect of Facility A, at the date of
determination, the maximum principal amount of such Credit Facility expressed in
Canadian Dollars at such date, after giving effect to any reductions required by
this Agreement, minus the Utilized Portion of such Credit Facility expressed in
Canadian Dollars at such date.

“Facility A Utilized Portion” means, in respect of Facility A, at the date of
determination, the aggregate principal Canadian Dollar Amount of all Advances
outstanding under such Credit Facility at such date.

“Facility B” has the meaning given to it in Section 3.1(b).

“Facility B Borrowing Base” means, as of any date of determination thereof by
the US Administrative Agent from time to time, an amount equal to the aggregate
at such time of:

 

(a)

75% of the value of Eligible Accounts Receivable in respect of SunOpta Food
Group, Pacific Fruit, Sunrich, SunOpta Aseptic, Northern Food, SunOpta
Ingredients, Organic Ingredients and Sonne Labs;

 

(b)

90% of the value of EDC Insured Accounts Receivable and EXIM Insured Accounts
Receivable in respect of SunOpta Food Group, Pacific Fruit, Sunrich, SunOpta
Aseptic, Northern Food, SunOpta Ingredients, Organic Ingredients and

 

 

 


--------------------------------------------------------------------------------

- 17 -

 

 

 

 

Sonne Labs, less any claims made by the relevant Obligor under and, without
duplication, amounts received by SunOpta Food Group or the relevant Obligor
pursuant to the EDC Policy or EXIM Policy in any particular calendar year,
provided however that the amount available to SunOpta Food Group from time to
time under this clause (b) shall not at any time exceed an amount equal to the
then maximum coverage amount for EDC Insured Accounts Receivables or EXIM
Insured Accounts Receivable in respect of SunOpta Food Group, Pacific Fruit,
Sunrich, SunOpta Aseptic, Northern Food, SunOpta Ingredients, Organic
Ingredients and Sonne Labs insured by the EDC Policy or EXIM Policy;

 

(c)

100% of Accounts Receivable in respect of SunOpta Food Group, Pacific Fruit,
Sunrich, SunOpta Aseptic, Northern Food, SunOpta Ingredients, Organic
Ingredients and Sonne Labs arising on sales on letter of credit, guarantees or
acceptance terms acceptable to the US Administrative Agent; and

 

(d)

50% of the value of Eligible Inventory in respect of SunOpta Food Group, Pacific
Fruit, Sunrich, SunOpta Aseptic, Northern Food, SunOpta Ingredients, Organic
Ingredients and Sonne Labs, except where the Eligible Inventory is commodity
corn, soy beans, sunflowers or any other grain product that is commodity in
nature, in which case the margin limit shall be increased from fifty percent
(50%) to seventy-five percent (75%) (and for greater certainty, such
seventy-five percent (75%) limit shall apply only to Eligible Inventory which is
commodity corn and soy beans);

provided however, that (i) the US Administrative Agent will provide SunOpta Food
Group with 20 days prior written notice if the US Administrative Agent is to
change any of the criteria (other than the margin advance rates described above
which may only be changed with the agreement of SunOpta Food Group) relating to
the Facility B Borrowing Base, which change shall take effect with the delivery
of the Facility B Borrowing Base Certificate immediately following the expiry of
such notice; and (ii) the lending value attributable under Facility B to
Eligible Inventory shall not at any time exceed US$13,000,000.

“Facility B Commitment” with respect to any Lender, the principal amount set out
beside such Lender’s name in Schedule V with reference to Facility B, as amended
from time to time, and to the extent not cancelled or terminated hereunder.

“Facility B Unutilized Portion” means, in respect of Facility B, at the date of
determination, the maximum principal amount of such Credit Facility expressed in
US Dollars at such date, after giving effect to any reductions required by this
Agreement, minus the Utilized Portion of such Credit Facility expressed in US
Dollars at such date.

“Facility B Utilized Portion” means, in respect of Facility B, at the date of
determination, the aggregate principal amount of all Advances outstanding under
such Credit Facility in US Dollars at such date.

“Facility C” has the meaning given to it in Section 3.1(c).

 

 

 


--------------------------------------------------------------------------------

- 18 -

 

 

“Facility C Commitment” means, with respect to any Lender, the principal amount
set out beside such Lender’s name in Schedule V with reference to Facility C, as
amended from time to time, and to the extent not cancelled or terminated
hereunder.

“Facility C Interest Premium” has the meaning given to it in Section 4.4(d).

“Facility D” has the meaning given to it in Section 3.1(d).

“Facility D Commitment” with respect to any Lender, the principal amount set out
beside such Lender’s name in Schedule V with reference to Facility D, as amended
from time to time, and to the extent not cancelled or terminated hereunder.

“Facility D Revolving Period Maturity Date” means October 31, 2006, as such date
may be extended for a period of 364 days from time to time in accordance with
Section 5.1.

“Facility D Unutilized Portion” means, in respect of Facility D, at the date of
determination, the maximum principal amount of such Credit Facility expressed in
US Dollars at such date, after giving effect to any reductions required by this
Agreement, minus the Utilized Portion of such Credit Facility expressed in US
Dollars at such date.

“Facility D Utilized Portion” means, in respect of Facility D, at the date of
determination, the aggregate principal amount of all Advances outstanding under
such Credit Facility in US Dollars at such date.

“Federal Funds Effective Rate” means, for any day, the annual rate of interest
quoted for that day in H.15(519) opposite the caption “Federal Funds
(Effective)”. If H.15(519) is not available for the relevant day, the Federal
Funds Effective Rate shall be the annual rate of interest quoted for that day in
the Composite 3:30 p.m. Quotations for US Government Securities for that day
under the caption “Federal Funds Effective Rate”. If neither of the foregoing
quotations is available, the “Federal Funds Effective Rate” shall be the average
of the quotations for that day on overnight federal funds (those words to have
the meaning generally given to them by money market brokers of recognized
standing doing business in the United States of America) transactions received
by the Agent from three federal funds brokers of recognized standing selected by
the Agent. For the purposes of this definition, “H.15(519)” means the weekly
statistical release published by the Board of Governors for the Federal Reserve
System of the United States or any successor and “Composite 3:30 p.m. Quotations
for US Government Securities” means the daily statistical release published by
the Federal Reserve Bank of New York or any successor.

“Fiscal Quarter” means each three month period of any Obligor, as the case may
be, all of which currently end on March 31, June 30, September 30 and December
31.

“Fiscal Year” means the fiscal year of each Obligor, all of which currently end
on December 31.

“Fixed Charge Coverage Ratio” means, with reference to the Consolidated Borrower
(a) EBITDA, less cash taxes and sustaining Capital Expenditures (namely up to
US$4,500,000 in

 

 

 


--------------------------------------------------------------------------------

- 19 -

 

2005 or such other amount as may be mutually agreed upon for years after 2005)
divided by (b) Debt Service.

 

“Fixed Rate” has the meaning given to it in Section 4.4(a).

“Funded Debt” means, with reference to the Consolidated Borrower at any time and
without duplication:

 

(a)

all debts and liabilities for borrowed money including the Obligations;

 

(b)

all debts or liabilities (including without limitation any earn-out amount
payable by the Consolidated Borrower in connection with any agreement once the
quantum of such earn-out payment is determined) representing the deferred
acquisition cost of property or assets created or arising under any conditional
sale agreement or other title retention agreement even though the rights and
remedies of the seller under that agreement in the event of default are limited
to repossession or sale of property or assets covered thereby;

 

(c)

all liabilities, contingent, unmatured or other, under indemnities given in
respect of any bankers’ acceptance, letter of credit or letter of guarantee;

 

(d)

all operating leases under which a residual value guarantee or the equivalent
has been furnished;

 

(e)

all Capital Leases; and

 

(f)

all liabilities under Swap Transactions determined on a “mark to market” basis,

after deducting all cash on deposit with, as applicable, the Agent, the US
Administrative Agent, the US Security Agent, BMO or Harris and the value of all
marketable securities acceptable to the Agent or the US Security Agent in its
sole discretion and which are subject to Liens in favour of the Agent or the US
Security Agent on behalf of the Lenders under the Security Documents but
excludes, to the extent included above, Subordinated Debt, accounts payable
incurred in the ordinary course of the Borrowers’ business and payment
obligations with respect to the Rhodia Price Reduction.

“Funded Debt to EBITDA Ratio” means, with reference to the Consolidated
Borrower, the Consolidated Borrower’s Funded Debt divided by the Consolidated
Borrower’s EBITDA.

“GAAP” means generally accepted accounting principles in effect from time to
time in Canada or the United States, as the case may be, applicable to the
relevant Person, applied in a consistent manner from period to period.

“Government Approvals” means, with respect to any Person, all licenses, permits,
consents, authorizations and approvals from any and all Governmental Authorities
required for the conduct of that Person’s business as presently conducted.

 

 

 


--------------------------------------------------------------------------------

- 20 -

 

 

“Governmental Authority” means any domestic or foreign government including any
federal, provincial, state, territorial or municipal government and any
executive, legislative, judicial, regulatory or administrative functions of, or
pertaining to, government or any person, body, department, bureau, agency,
board, tribunal, commission branch or office thereof or having or claiming to
have jurisdiction over the Obligors or any of their respective property or
assets.

“Hancock” means John Hancock Life Insurance Company and its successors and
assigns.

“Hancock USA” means John Hancock Life Insurance Company (U.S.A.) and its
successors and assigns.

“Harris” means Harris N.A. and its successors and assigns.

“Hazardous Substance” means any solid, liquid, gas, odour, heat, sound,
vibration, radiation or combination of them that may impair the natural
environment, injure or damage property or plant or animal life or harm or impair
the health of any individual and includes, but is not limited to, petroleum, its
derivatives, by-products or other hydrocarbons, asbestos, controlled products,
wastes and any other materials are regulated by Environmental Laws or which may
not by their nature be hazardous, either in fact or as defined in or pursuant to
any Environmental Laws but which become prohibited, controlled or regulated by
any Governmental Authority.

“Hedge Agreement” has the meaning set forth in Section 3.11(c).

“Hedge Contract” means a Swap Transaction for the purchase of Canadian Dollars,
US Dollars, or any other currency in which one of the Borrower’s is doing
business with US Dollars or Canadian Dollars, as applicable, at an agreed rate
of exchange on a specified date, an interest rate or currency swap or any other
interest or exchange rate exposure management arrangement in respect of Canadian
Dollars, US Dollars or any other currency in which one of the Borrower’s is
doing business.

“Hedge Contract Exposure” means, with reference to any Hedge Contract, the
amount owing to the issuer of that Hedge Contract in the event of a default
under and determined in accordance with the terms of the applicable Hedge
Agreement.

“Included Subsidiary” means any Subsidiary of SunOpta, which at any time has
assets or revenues of greater than or equal to C$100,000. For greater certainty,
the term “Included Subsidiary” shall not include any Person which is designated
as an Excluded Subsidiary in accordance with the provisions of this Agreement.

“including” means “including without limitation” and the term “including” shall
not be construed to limit any general statement which it follows to the specific
or similar items or matters immediately following it.

“Indemnified Person” means the Agent, the US Security Agent and each Lender from
time to time and its officers, directors, employees, attorneys and agents.

“Intellectual Property” means all trade or brand names, business names,
trade-marks (including logos), trade-mark registrations and applications, brand
names, service marks, service mark

 

 

 


--------------------------------------------------------------------------------

- 21 -

 

registrations and applications, copyrights, copyright registrations and
applications, issued patents and pending applications and other patent rights,
industrial design registrations, pending applications and other industrial
design rights, trade secrets, proprietary information and know-how, equipment
and parts lists and descriptions, instruction manuals, inventions, inventors’
notes, research data, blue prints, drawings and designs, formulae, processes,
technology and other intellectual property, together with all registered user
agreements, technology transfer agreements and other agreements or instruments
relating to any of the foregoing.

 

“Interest Expense” means, with reference to the Consolidated Borrower and any
period, the cost of advances of Funded Debt outstanding during that period
including interest charges, the interest component of Capital Leases, fees
payable in respect of letters of credit and letters of guarantee and discounts
incurred and fees payable in respect of bankers’ acceptances, all determined on
a consolidated basis.

“Interest Payment Date” means, (i) in respect of any of Facility A, Facility B
and Facility D, the last Business Day of each month or such other day of each
month as the US Administrative Agent (in respect of Facility B), the Agent (in
respect of Facility A and Facility D) and the relevant Borrowers may otherwise
agree, and (ii) in respect of Facility C, the last Business Day of each third
month (commencing for greater certainty, on February 28, 2006) or such other day
of each month as the Agent, all of the Lenders under Facility C and the relevant
Borrower may agree.

“Inventory” means inventory of the relevant Obligors now or hereafter acquired
consisting of all readily saleable finished goods for which an identifiable
market is discernable but shall not include work in progress unless such work in
progress is, in the opinion of the Agent (in respect of Facility A) or the US
Administrative Agent (in respect of Facility B) in its sole discretion, in a
readily saleable condition.

“Issuance Date” means the date on which a Letter of Credit or a Letter of
Guarantee is issued by any Lender at the request of a Borrower.

“ITA” means the Income Tax Act (Canada) and any successor thereto, and any
regulations promulgated thereunder.

“Landlord” means any landlord of an Obligor pursuant to a lease agreement
between such landlord and an Obligor, whether oral or in writing, in respect of
the lease of any property.

“L/C Agreement” has the meaning specified in Section 3.10(d).

“Lenders” means all of the banks and other financial institutions named on the
signature pages of this Agreement and any Assignee and their successors and
“Lender” means any one or all of them if the context so requires. For greater
certainty, without limiting the generality of the foregoing, the term “Lender”
shall mean, as of the date of this Agreement, (a) BMO in respect of Facility A,
(b) each of BMO and Harris in respect of Facility B, (c) each of Hancock,
Hancock USA, Manulife and Sun Life in respect of Facility C, and (d) each of BMO
and Harris in respect of Facility D.

 

 

 


--------------------------------------------------------------------------------

- 22 -

 

“Letter of Credit” means a standby documentary credit issued by the Agent on
behalf of the Lenders in respect of Facility A or issued by the US
Administrative Agent on behalf of the Lenders in respect of Facility B at the
request and for the account of a Borrower to beneficiaries resident in Canada or
the United States, as applicable.

“Letter of Guarantee” means a letter of guarantee issued by the Agent on behalf
of the Lenders in respect of Facility A at the request and for the account of a
Borrower to beneficiaries resident in Canada or the United States, as
applicable.

“LIBOR” means the rate of interest per annum for deposits in US Dollars
appearing on page 3750 of the Telerate screen as of 11:00 a.m. London time two
Business Days in Toronto and London prior to the relevant Drawdown Date or
Rollover Date, for the designated maturity and the amount selected, provided
that if Telerate page 3750 is unavailable, then LIBOR shall be determined by the
Agent with reference to Reuters page LIBO as of 11:00 a.m. London time two
Business Days in Toronto and London prior to the relevant Drawdown Date or
Rollover Date, for the designated maturity and the amount selected, further
provided that if Reuters page LIBO is unavailable, then LIBOR shall be
determined by the Agent as the rate, if any, at which it is prepared to offer
deposits to leading banks in the London interbank Eurocurrency market in US
Dollars, for the designated maturity and the amount selected, for delivery on
the relevant Drawdown Date or Rollover Date.

“Libor Interest Date” means, with respect to any Libor Loan, the date falling on
the last day of each Contract Period applicable to the Libor Loan and, if the
applicable Contract Period is longer than three months, the date falling every
three months after the beginning of the Contract Period and the last day of the
Contract Period.

“Libor Loan” means an Advance which is denominated in US Dollars and in respect
of which a Borrower has elected to pay interest in accordance with Section 4.3.

“Lien” means any mortgage, charge, lien, hypothec or encumbrance, whether fixed
or floating on, or any security interest in, any property, whether real,
personal or mixed, tangible or intangible, any pledge or hypothecation of any
property, any deposit arrangement, priority, conditional sale agreement, other
title retention agreement or equipment trust, Capital Lease or other security
arrangement of any kind.

“LLC” means SunOpta LLC, a limited liability company formed under the laws of
the State of Delaware and its successors and permitted assigns.

“Loan” means a Prime Loan, a USBR Loan, an Overdraft, an Alternate Base Rate
Loan, a Treasury Rate Loan or a Libor Loan and “Loans” means any combination of
them.

“Loss” means any loss whatsoever, whether direct or indirect, including
expenses, costs, damages, judgments, penalties, awards, assessments, fines and
any and all fees, disbursements and expenses of counsel, experts and
consultants.

“LP” means SunOpta LP, a limited partnership formed under the laws of the State
of Delaware and its successors and permitted assigns.

 

 

 


--------------------------------------------------------------------------------

- 23 -

 

 

“Majority Lenders” means (i) at any time when there exists two (2) or fewer
Lenders under this Agreement, all such Lenders, (ii) at any time when there
exists three (3) or more Lenders under this Agreement and there exists no Event
of Default which is continuing, those Lenders having at least 66.67% of the
aggregate Total Commitment at such time, (iii) at any time when there exists
three (3) or more Lenders under this Agreement and there exists an Event of
Default which is continuing, those Lenders which are owed Obligations under the
Credit Facilities aggregating at least 66.67% of the principal amount of the
Advances outstanding under the Credit Facilities at such time, and (iv) at any
time when there exists two (2) or fewer Lenders under this Agreement and there
exists an Event of Default which is continuing, those Lenders which are owed
Obligations under the Credit Facilities aggregating 100% of the principal amount
of the Advances outstanding under the Credit Facilities at such time.

“Manulife” means The Manufacturers Life Insurance Company and its successors and
assigns.

“Material Adverse Change” means, with reference to any Person, a change that
would reasonably be expected to have a Material Adverse Effect on that Person.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, or property or financial or other condition of a Person which would
negatively affect the ability of that Person to perform and discharge its
obligations under this Agreement, any of the other Documents, or its Material
Contracts, (b) the Collateral, the Agent’s, any Lender’s or the US Security
Agent’s Liens on the Collateral or the priority of those Liens, or (c) the
Agent’s, any Lender’s or the US Security Agent’s ability to enforce its rights
or remedies under this Agreement or any of the other Documents.

“Material Contract” means, in respect of any Person, any contract or agreement
to which the Person is a party or by which it is bound which is material to its
business, having regard to its subject matter or the potential consequences of
breach or termination.

“Material License” means, in respect of any Person, any license granted to such
Person which is material to its business, having regard to its subject matter or
the potential consequences of breach or termination.

“Maturity Date” means (a) with respect to Facility A, October 31, 2006, as such
date may be extended for a period of 364 days from time to time in accordance
with Section 5.1, (b) with respect to Facility B, October 31, 2006, as such date
may be extended for a period of 364 days from time to time in accordance with
Section 5.1, (c) with respect to Facility C, December 20, 2010, and (d) with
respect to Facility D, October 31, 2009.

“Northern Food” means Northern Food and Dairy, Inc., a corporation incorporated
under the laws of Minnesota, and its successors and permitted assigns.

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for the payment of monetary
amounts (whether or not performance is then required or contingent, or whether
or not those amounts are liquidated or determinable) owing by the Borrowers
and/or the Obligors to the Agent, the US Security Agent or any Lender, as
applicable, under any or all of the Documents and all covenants and duties
regarding those amounts, of any kind or nature, present or future, whether or
not evidenced by any agreement or

 

 

 


--------------------------------------------------------------------------------

- 24 -

 

 

other instrument, owing under any or all of the Documents including all
obligations owed by the Borrowers to the Lenders under the Credit Facilities.

“Obligor” means each of the Borrowers, any other Person and their respective
successors and permitted assigns delivering any of the Security Documents or any
Additional Obligor and “Obligors” means all of them. For greater certainty, the
term “Obligor” includes, 1510146 Ontario, Drive, Northern Food, Pacific Fruit,
Sunrich, ULC, LLC, SunOpta Holding, SunOpta Financing, SunOpta Aseptic, SunOpta
Ingredients, SunOpta Ingredients Canada, Sonne Labs and Organic Ingredients.

“Organic Ingredients” means Organic Ingredients Inc., a corporation incorporated
under the laws of California.

“Original Currency” has the meaning given to it in Section 14.6.

“Other Currency” has the meaning given to it in Section 14.6.

“Overdraft” means a Canadian Overdraft and/or US Overdraft as the context
requires.

“Pacific Fruit” means Pacific Fruit Processors Inc., a corporation incorporated
under the laws of California, and its successors and permitted assigns.

“Permitted Investments” means Investments by any Obligor in Persons or assets
principally related to the natural or organic food business, provided that
(i) each Investment shall not exceed a maximum amount of US$5,000,000 (which
amount shall include any Debt assumed and any projected earn out payments
required to be made as a result of such Investment), (ii) the aggregate of all
Investments made by all Obligors in any fiscal year of SunOpta shall not exceed
an aggregate maximum amount of US$15,000,000, (iii) each Investment in any such
Person or assets shall be accretive to the earnings of the relevant Obligor,
(iv) each Investment in any such Person shall be consented to by such Person or
its shareholders or directors, as applicable, and such Investment shall not be
or consist of a hostile takeover, (v) the Obligor shall acquire a 100% ownership
interest in the relevant Person if the Investment is effected by way of a share
purchase, (vi) all Debt attached to or associated with such Investment (other
than in favour of the Lenders hereunder) must be repaid upon the closing of the
Investment and all Liens in connection therewith must be discharged.
Notwithstanding the foregoing, if the Investment is in a Person that will, as a
result of such Investment, become a subsidiary, the Borrower may take up to 30
days after making such Investment to repay all Debt attached to or associated
with such Investment (other than in favour of the Lenders hereunder), discharge
all Liens and provide the Lenders with such first ranking security as the
Lenders may require, and (vii) if the Investment in whole or in part is to be
funded by the proceeds of Advances under Facility A or Facility B, then after
giving effect to the requested Advance under either Facility A or Facility B, as
applicable, there shall remain available for borrowing an amount of at least
US$5,000,000 either under Facility A or Facility B. For greater certainty, no
separate Investment shall be permitted if such Investment were to cause the
foregoing US$15,000,000 aggregate limit to be exceeded or the proposed
Investment otherwise contravenes the provisions of this Agreement.

“Permitted Liens” means, with respect to any property or asset of any Person:

 

 

 


--------------------------------------------------------------------------------

- 25 -

 

 

(a)

in respect of personal property:

 

(i)

Liens arising under the Documents or intended to be created pursuant to this
Agreement or any Security Document;

 

(ii)

Liens for Taxes against personal property (A) which are not delinquent or remain
payable without penalty or which are being contested in good faith in accordance
with Section 9.1(h) by appropriate proceedings and for which appropriate
reserves have been taken in accordance with GAAP, provided that, in respect of
this clause (ii), all such Liens secure claims in the aggregate at any time
outstanding for the Obligors not exceeding $100,000, excluding any such Lien
where there is any material risk that enforcement proceedings in respect thereof
will result in the seizure or sale of the relevant property or assets;

 

(iii)

carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or
other similar Liens arising in the ordinary course of business which are not
delinquent for more than 90 days or remain payable without penalty or which are
being contested in good faith and by appropriate proceedings diligently
prosecuted, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject thereto and for which adequate reserves
in accordance with GAAP are being maintained;

 

(iv)

Liens (other than any Lien imposed in respect of a Canadian Pension Plan)
consisting of pledges or deposits required in the ordinary course of business in
connection with workplace safety insurance, employment insurance and other
social security legislation or to secure the performance of tenders, statutory
obligations, surety, stay, customs and appeals bonds, bids, leases, governmental
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or to secure liability to insurance carriers;

 

(v)

Purchase Money Liens securing indebtedness not in excess of $500,000 in the
aggregate;

 

(vi)

Liens arising in respect of indebtedness between any of the Obligors provided
that such indebtedness is assigned, as applicable, to the Agent or the US
Security Agent on behalf of the Lenders and such Liens are subordinated to Liens
arising under the Security Documents;

 

(vii)

Liens acceptable to the Agent or the US Security Agent, as applicable, in its
sole discretion arising in respect of Existing Borrowers’ Debt;

 

(viii)

any interest or title of a lessor or sublessor under any lease permitted by this
Agreement; and

 

 

 


--------------------------------------------------------------------------------

- 26 -

 

 

 

(ix)

Liens granted by Pacific Fruit in favour of Michael Jacobs, Frank Livoti and
Adrienne Livoti Family Trust and Lee and Hope Warner Family Trust pursuant to a
Security Agreement dated as of July 13, 2005 in respect of the collateral
described therein and securing a collective amount not in excess of
US$1,100,000, which such Liens shall and do rank subordinate to those Liens
granted by Pacific Fruit in favour of the Agent, the US Security Agent and the
Lenders; and

 

(b)

in respect of real property (whether leased or owned):

 

(i)

permits, licenses, agreements, restrictions, easements, rights-of-way and other
similar interests in land (including permits, licenses, agreements,
restrictions, easements and rights-of-way for sidewalks, public ways, sewers,
drains, gas steam and water mains, utilities, telephone and telegraph conduits,
poles, wires and cables) which will not, in the reasonable opinion of the Agent
or the US Security Agent, as applicable, materially impair the use or the value
of the real property and improvements thereon;

 

(ii)

reservations, limitations, provisos and conditions, if any, expressed in any
original grants from the Crown;

 

(iii)

Liens for Taxes against real property which are not delinquent or remain payable
without penalty or which are being contested in good faith in accordance with
Section 9.1(h) by appropriate proceedings and for which appropriate reserves
have been taken in accordance with GAAP, provided that, in respect of this
clause (iii), all such Liens secure claims in the aggregate at any time
outstanding for the Obligors not exceeding $100,000, excluding any such Lien
where there is any material risk that enforcement proceedings in respect thereof
will result in the seizure or sale of the relevant property or assets;

 

(iv)

the Liens of the Security Documents created or intended to be created pursuant
to this Agreement or any Security Document; and

 

(v)

any interest or title of a lessor or sublessor under any real property lease
permitted by this Agreement.

“Person” means any natural person, sole proprietorship, partnership, syndicate,
trust, joint venture, Governmental Authority or any incorporated or
unincorporated entity or association of any nature.

“PPSA” means the Personal Property Security Act (Ontario).

“Pricing Grid” means the Facility A, B and D Pricing Grid.

“Prime Loan” means an Advance which is denominated in Canadian Dollars and in
respect of which a Borrower has elected to pay interest in accordance with
Section 4.1(a).

 

 

 


--------------------------------------------------------------------------------

- 27 -

 

 

“Prime Rate” means, with respect to a Prime Loan or a Canadian Overdraft, on any
day, the greater of (a) the annual rate of interest announced from time to time
by the Agent as being its reference rate then in effect for determining interest
rates on Canadian Dollar denominated commercial loans made by it in Canada, and
(b) the CDOR Rate in effect from time to time, plus 100 Basis Points per annum.
Any change in Prime Rate shall be effective on the date the change becomes
effective generally.

“principal amount” means (a) with reference to any Loan, the principal amount
thereof; (b) with reference to a Bankers’ Acceptance, the face amount thereof;
and (c) with reference to a Letter of Credit or a Letter of Guarantee, the
maximum amount payable to the beneficiary thereof.

“Purchase Money Liens” means any Lien on specific fixed assets (including
Capital Leases but, for greater certainty, excluding real property) to secure
the payment of the purchase price of those fixed assets where the amount of the
obligations secured does not exceed 100% of the lesser of the cost or fair
market value of those fixed assets; and extensions, renewals or replacements of
such Lien if the amount of the obligations secured thereby is not increased.

“Rateable Portion” means, with reference to any Lender and any Credit Facility:
(a) prior to the Agent making a declaration under Section 10.2, the fraction
that Lender’s Commitment under that Credit Facility represents of the Total
Commitment under that Credit Facility; and (b) after the Agent makes a
declaration under Section 10.2, the fraction that Lender’s Advances under that
Credit Facility represents of all Advances under that Credit Facility after the
adjustments required under Section 12.21.

“Reference US Treasury” means, in connection with any prepayment of the
principal amount outstanding under Facility C, (i) the security determined by
the Agent and the Lenders under Facility C to be the most actively-traded issue
of non-callable security(ies) issued by the Government of the United States
having interest compounded semi-annually and a term to maturity equal to the
Maturity Date in respect of Facility C or (ii) if such a Treasury security is
not available, then the Treasury securities used in the interpolation shall be
(1) the actively traded Treasury security with a term to maturity closest to and
greater than the Maturity Date in respect of Facility C and (2) the actively
traded Treasury security with a term of maturity closest to and less than the
Maturity Date in respect of Facility C.

“Release” means a discharging, spraying, injection, abandonment, depositing,
spilling, leaking, seeping, pouring, emitting, emptying, throwing, dumping,
placing, pumping, escaping, leaching, migrating, dispensing, dispersal,
disposing, and exhausting, and when used as a noun has a correlative meaning.

“Reuters Screen CDOR Page” means the display designated as page CDOR on the
Reuters Monitor Money Rates Service or other page as may, from time to time,
replace that page on that service for the purpose of displaying bid quotations
for bankers’ acceptances accepted by leading Canadian banks.

“Reuters Screen LIBO Page” means the display designated as page LIBO on the
Reuters Monitor Money Rates Service or other page as may, from time to time,
replace that page on that

 

 

 


--------------------------------------------------------------------------------

- 28 -

 

service for the purpose of displaying interbank offered rates for deposits in
the London interbank market.

 

“Rhodia Price Reduction” means amounts due to Rhodia Inc. by Northern Food
pursuant to the Rhodia Rider.

“Rhodia Rider” means Rider No. 5 to the manufacturing agreement between Rhodia
Inc. and Northern Food dated September 1, 1999 attached hereto as Exhibit A to
Schedule L.

“Rollover” means the rollover of an Advance by way of Libor Loan, Bankers’
Acceptance, Letter of Credit or Letter of Guarantee for an additional Contract
Period under Section 3.8(c), Section 3.9(h) or Section 3.10(h), respectively.

“Rollover Date” means the Business Day on which a Rollover occurs.

“Scheduled Payments” means payments made in accordance with Section 5.2 and
“Scheduled Payment” means any such payment.

“Schedules” means the schedules attached to and forming part of this Agreement,
as particularized in Section 1.9.

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

“Schedule II Lender” means any Lender named on Schedule II to the Bank Act
(Canada).

“Schedule III Lender” means any Lender named on Schedule III to the Bank Act
(Canada).

“Security” means all security (including guarantees) held from time to time by
or on behalf of the Lenders or the Agent or the US Security Agent by or on
behalf of the Lenders, securing or intended to secure directly or indirectly
repayment of the Obligations and includes all Security described in Section 7.

“Security Documents” means the Documents creating Liens on the assets of the
Obligors, in favour of the Agent or the US Security Agent, as applicable, on
behalf of the Lenders, and all other instruments, agreements, guarantees and
documents which have been or may hereafter from time to time be executed in
connection therewith, including without limitation the Documents set out in
Section 7.1 and, when used in relation to any Person, the term “Security
Documents” means the Security Documents executed and delivered by such Person.

“Security Sharing Agreement” means the security sharing agreement entered into
among the Agent, the US Security Agent and the Lenders relating to the Security
Documents and the Security delivered in connection with this Agreement.

“Sonne Labs” means Sonne Labs, Inc., a corporation incorporated under the laws
of North Dakota, and its successors and permitted assigns.

“Subordinated Debt” means Debt owing by any Obligor where the payee has agreed
to postpone payment of all principal and interest on such Debt to payment and
satisfaction in full of

 

 

 


--------------------------------------------------------------------------------

- 29 -

 

the Obligations and has subordinated any security taken in respect of such Debt
to the position of the Agent or the US Security Agent, as applicable, on behalf
of the Lenders under the Security Documents, all in form and substance
satisfactory to the Agent or the US Security Agent, as applicable, in its
discretion.

 

“Subsidiary” of a Person means (a) any corporation of which the Person and/or
any one of its Affiliates holds, directly or indirectly, other than by way of
security only, securities to which are attached more than 50% of the votes that
may be cast to elect directors of such corporation, (b) any corporation of which
the Person and/or any one of its Affiliates has, through operation of law or
otherwise, the ability to elect or cause the election of a majority of the
directors of such corporation, (c) any partnership, limited liability company,
unlimited liability company or joint venture in which such Person and/or one or
more of its Affiliates has, directly or indirectly, more than 50% of the votes
that may be cast to elect the governing body of such entity or otherwise control
its activity, and (d) any partnership, limited liability company, unlimited
liability company or joint venture in which such Person and/or one or more of
its Affiliates has, through operation of law or otherwise, the ability to elect
or cause the election of a majority of the members of the governing body of such
entity or otherwise control its activity.

“Sufficient Copies” means, in respect of documents required to be delivered
under this Agreement, the number of copies of each document equal to the number
of Lenders plus the Agent at the time the document is delivered, unless the
Borrower is otherwise notified by the Agent.

“Sun Life” means Sun Life Assurance Company of Canada and its successors and
assigns.

“SunOpta” means SunOpta Inc., a corporation amalgamated under the laws of
Canada, and its successors and permitted assigns.

“SunOpta Aseptic” means SunOpta Aseptic, Inc., a corporation incorporated under
the laws of Minnesota, and its successors and permitted assigns.

“SunOpta Financing” means SunOpta Financing Inc., a corporation incorporated
under the laws of Delaware, and its successors and permitted assigns.

“SunOpta Food Group” means SunOpta Food Group LLC, a limited liability company
formed under the laws of Delaware, and its successors and permitted assigns.

“SunOpta Holdings” means SunOpta Holdings Inc., a corporation incorporated under
the laws of Delaware, and its successors and permitted assigns.

“SunOpta Ingredients” means SunOpta Ingredients, Inc. the corporation formed
under the laws of Delaware resulting and surviving from the merger, effective
December 18, 2002 between Stake Acquisition Corp. and Opta Food Ingredients,
Inc. and its successors and permitted assigns.

“SunOpta Ingredients Canada” means SunOpta Food Ingredients Canada, Ltd., a
corporation amalgamated under the laws of Canada, and its successors and
permitted assigns.

 

 

 


--------------------------------------------------------------------------------

- 30 -

 

 

“Sunrich” means Sunrich LLC, a limited liability company formed under the laws
of Minnesota which is the successor entity to Sunrich, Inc. and Sunrich
Acquisition Inc., and its successors and permitted assigns.

“Swap Transaction” means an agreement which may be entered into between a Lender
and a Borrower in connection with the management of foreign exchange risks in
all major currencies acceptable to such Lender (provided that the Borrower or
relevant Obligor is doing business in such currency and the quantum or amount of
any currency being hedged or managed is reasonable in relation to the volume of
the Borrower’s or Obligor’s business being conducted in any such currency) and
includes (a) foreign currency options, (b) foreign exchange forward contracts,
and (c) financial products offered by such Lender to the Borrower in connection
with management of interest rate risks including forward rate agreements and
interest rate swaps.

“Tangible Net Worth” means, with respect to the Consolidated Borrower, the sum
of the book value of all common share capital, contributed surplus, retained
earnings and unrealized foreign currency adjustments held by the Consolidated
Borrower plus any preferred share capital and Subordinated Debt, less Accounts
Receivable owed by Affiliates to the Obligors, investments in Affiliates,
deferred charges, goodwill, organizational expenses, trademarks, tradenames,
copyrights, patents, patent applications, licenses, deferred costs and any such
other assets as are properly classified as “intangible”.

“Tax” and “Taxes” include, at any time, all taxes, surtaxes, duties, levies,
imposts, rates, fees, assessments, withholdings, dues and other charges of any
nature imposed by any Governmental Authority (including income, capital
(including large corporations), withholding, consumption, sales, use, transfer,
goods and services or other value-added, excise, customs, anti-dumping,
countervail, net worth, stamp, registration, franchise, payroll, employment,
health, education, business, school, property, local improvement, development,
education development and occupation taxes, surtaxes, duties, levies, imposts,
rates, fees, assessments, withholdings, dues and charges) together with all
fines, interest, penalties on or in respect of, or in lieu of or for
non-collection of, those taxes, surtaxes, duties, levies, imposts, rates, fees,
assessments, withholdings, dues and other charges.

“Total Commitment” means, (a) with respect to Facility A, $15,000,000, (b) with
respect to Facility B, US$25,000,000, (c) with respect to Facility C,
US$45,000,000, and (d) with respect to Facility D, US$10,000,000, as such
amounts may be reduced or cancelled in accordance with this Agreement.

“Total Liabilities” means all liabilities of the consolidated Borrower as
determined in accordance with GAAP but excludes, however, for purposes of this
definition, Funded Debt which constitutes Subordinated Debt.

“Treasury Constant Maturity Series Yields” means the yields on Treasury
securities at constant fixed maturity as constructed and published by the United
States Treasury Department based on the closing market bid yields on actively
traded Treasury securities in the over-the-counter market as calculated from
composites of quotations obtained by the Federal Reserve Bank of New York.

 

 

 


--------------------------------------------------------------------------------

- 31 -

 

 

“Treasury Rate” means, on any date, the then current yield to maturity expressed
as a rate per annum, assuming semi-annual compounding, equal to (a) if
determined on or before December 14, 2005, the ask yield of the 4 ½% November
15, 2010 US Treasury security, or, (b) if determined on or after December 15,
2005, the ask yield of the then applicable five year benchmark US Treasury
security, both as determined by the Agent and the Lenders under Facility C at
approximately 10:00 am Toronto, Ontario time on such date using the display
designated as Page PX 1 on the Bloomberg Financial Markets (or such other
display as may replace Page PX 1 on the Bloomberg Financial Markets) for
actively traded US Treasury securities.

“Treasury Rate Loan” means an Advance which is denominated in US Dollars and in
respect of which the Borrower has elected to pay interest in accordance with
Section 4.4.

“ULC” means 3060385 Nova Scotia Company, an unlimited liability company formed
under the laws of Nova Scotia, and its successors and permitted assigns.

“Unanimous Lenders” means (a) all of the Lenders under Facility A, (b) all of
the Lenders under Facility B, (c) all of the Lenders under Facility C, and
(d) all of the Lenders under Facility D.

“US Base Rate” means, with respect to a USBR Loan or a US Overdraft, on any day,
the greater of (a) the annual rate of interest announced from time to time by
the Agent as being its reference rate then in effect for determining rates on US
Dollar denominated commercial loans made by it in Canada, and (b) the Federal
Funds Effective Rate in effect from time to time (multiplied by 365 or 366/360
if the rate is calculated on the basis of a 360 day year), plus 100 Basis Points
per annum. Any change in the US Base Rate shall be effective on the date the
change becomes effective generally.

“USBR Loan” means an Advance which is denominated in US Dollars and in respect
of which the Borrower has elected to pay interest in accordance with
Section 4.2(a).

“US Dollars” and the symbol “US$” each means lawful money of the United States
of America.

“US Dollar Amount” means, for any amount on any particular date, the aggregate
of: (a) the portion, if any, of the amount denominated in US Dollars; and
(b) the amount in US Dollars (determined on that date unless otherwise specified
herein in accordance with Section 1.4) of the portion, if any, of the amount
denominated in Canadian Dollars or any other relevant currency.

“US Overdraft” means, subject to the terms hereof, any draw by the applicable
Borrower by way of overdraft under Facility A or Facility B on any of its US
Dollar current accounts maintained with BMO or Harris, as applicable.

“US Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which an
Obligor, or any corporation, trade or business that is, along with any other
Person, a member of a Controlled Group, may reasonably be expected to have
liability, including any liability by reason of having been a substantial
employer

 

 

 


--------------------------------------------------------------------------------

- 32 -

 

within the meaning of Section 4063 of ERISA at any time during the preceding
five years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

 

“US Administrative Agent” means Harris in its capacity, pursuant to this
Agreement, as administrative agent for the Lenders under Facility B.

“US Security Agent” means Harris in its capacity, pursuant to the Security
Sharing Agreement, as security agent for the Lenders in respect of United States
based Obligors that have or will in connection with the transactions
contemplated by this Agreement, and as security for their respective
Obligations, grant Liens in favour of the Lenders in respect of their United
States located property and assets.

“US Welfare Plan” means a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.

“Working Capital Ratio” means, with reference to the Consolidated Borrower,
current assets (less receivables from Affiliates) divided by current liabilities
(less Subordinated Debt).

“written” or “in writing” includes printing, typewriting, or any electronic
means of communication capable of being legibly reproduced at the point of
reception.

“Yield Maintenance Amount” means, in connection with any prepayment of any
principal amount outstanding under Facility C, an amount equal to the positive
difference, if any, between (i) the sum of the present value of the outstanding
principal amount being prepaid under Facility C and all of the remaining
scheduled payments of interest in respect of such principal amount outstanding
under such Facility C (but for greater certainty, excluding any interest which
is accrued and unpaid as at the date of such prepayment), from the date of such
prepayment to the Maturity Date in respect of Facility C, determined by
discounting such payments at a rate per annum (assuming semi-annual compounding,
payable monthly) equal to one-half percent (0.50%) greater than the Effective US
Treasury Yield and (ii) the portion of such outstanding principal amount under
Facility C immediately prior to the date of prepayment.

“1510146 Ontario” means 1510146 Ontario Inc., a corporation incorporated under
the laws of Ontario, and its successors and permitted assigns.

1.2

Business Day.

If under this Agreement any payment or calculation is to be made, or any other
action is to be taken, on or as of a day which is not a Business Day, that
payment or calculation is to be made, and that other action is to be taken, as
applicable, on or as of the next day that is a Business Day unless the Business
Day next following the day is in the next following month, in which event the
payment, calculation or action shall be made or taken on or as of the
immediately preceding Business Day.

1.3

Conflict.

 

If there is a conflict or inconsistency between any provision of this Agreement
and any provision of another document contemplated by or delivered under or in
connection with this Agreement, the relevant provision of this Agreement is to
prevail. For greater certainty, notwithstanding

 

 


--------------------------------------------------------------------------------

- 33 -

 

events of default set forth in the Security Documents, the Events of Default
shall, if the Events of Default conflict with the events of default set forth is
such Security Documents, be the Events of Default to the extent required to
remove the conflict, and if a particular event of default is set out in such
other Security Document and is not set out in this Agreement, provided that such
event of default does not pertain to representations, warranties, covenants or
other matters relating specifically to the property secured, charged or
hypothecated by the relevant Security Document, the particular event of default
shall not be effective as an event of default in that Security Document. For
greater certainty, the events of default contained in the Security Documents
will only be effective and apply to the extent that the relevant representation,
warranty and/or covenant relating specifically to the property secured, charged
or hypothecated by such Security Document is not addressed in the Credit
Agreement.

1.4

Currency.

Unless otherwise specified, all amounts are stated in Canadian Dollars. For the
purpose of determining the aggregate Canadian Dollar Amount outstanding on any
date of one or more Advances made hereunder, unless otherwise specified, the
principal amount of any Loans made in US$ and the face amount of any Letters of
Credit and Letters of Guarantee denominated in US$ shall be converted to
Canadian Dollars at the rate then being used for this purpose by the Agent on
such date, or, if such date is not a Business Day, on the next Business Day. For
the purpose of determining the aggregate US Dollar Amount outstanding on any
date of one or more Advances made hereunder, unless otherwise specified, the
principal amount of any Loans made in Canadian Dollars and the face amount of
any Bankers’ Acceptances, Letters of Credit and Letters of Guarantee denominated
in Canadian Dollars or any other relevant currency shall be converted to US
Dollars at the rate then being used for this purpose by the Agent on such date,
or, if such date is not a Business Day on the next Business Day. In addition to
the foregoing, and for greater certainty, for purposes of determining at any
time the amount of the Commitments in connection with the definition of Majority
Lenders, the term Commitments shall, for such purpose, refer to the US Dollar
Amount of such Commitments.

1.5

References.

Time shall be of the essence in all provisions of this Agreement. Unless
otherwise expressly provided, all accounting terms used in this Agreement shall
be interpreted, all financial information shall be prepared and all financial
calculations shall be made in accordance with GAAP, consistently applied from
period to period. The division of this Agreement into sections, the insertion of
headings and the provision of a table of contents are for convenience of
reference only and are not to affect the construction or interpretation of this
Agreement. Unless otherwisespecified, words importing the singular include the
plural and vice versa and words importing gender include all genders. Unless
otherwise specified, references in this Agreement to Sections and Schedules are
to sections of, and schedules to, this Agreement. Unless otherwise specified,
each reference to an enactment is deemed to be a reference to that enactment,
and to the regulations made under that enactment, as amended or re-enacted from
time to time. Unless otherwise specified, references to time of day or date mean
the local time or date in the City of Toronto, Ontario.

 

 

 


--------------------------------------------------------------------------------

- 34 -

 

 

1.6

Governing Law.

This Agreement and each of the Documents (unless the particular Document
otherwise provides) are governed by, and are to be construed and interpreted in
accordance with, the laws of the Province of Ontario and the laws of Canada
applicable in the Province of Ontario.

1.7

Entire Agreement.

This Agreement and all Documents constitute the entire agreement between the
parties with respect to the subject matter and supersede all prior agreements,
negotiations, discussions, undertakings, representations, warranties and
understandings, whether written or oral, submitted to the Borrowers by the Agent
and the Lenders.

1.8

Severability.

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, the illegality, invalidity or
unenforceability of that provision will not affect (a) the legality, validity or
enforceability of the remaining provisions of this Agreement; or (b) the
legality, validity or enforceability of that provision in any other
jurisdiction.

1.9

Schedules.

The following Schedules are attached to and form part of this Agreement:

Schedule

Description

A

Additional Obligor Counterpart

B

Borrowers Accounts

C

Business and Operations

D

Governmental Approvals

E

Litigation

F

Unpaid Taxes

G

Subsidiaries and Corporate Chart

H

Labour Matters

I

Real Property and Locations of Collateral

J

Intellectual Property

K

Environmental Matters

L

Material Contracts and Material Licenses

M

Notice of Advance

N

Rollover and Conversion Notice

O

Bankers’ Acceptance Power Of Attorney

P-1

Facility C Repayment Schedule – Sun Life

P-2

Facility C Repayment Schedule – Manulife

P-3

Facility C Repayment Schedule – Hancock

P-4

Facility C Repayment Schedule – Hancock USA

Q

Prepayment Notice

R

Existing Debt

S

Transactions with Affiliates

T

Compliance Certificate

 

 

 

 


--------------------------------------------------------------------------------

- 35 -

 

 

 

U

Lenders Branch of Account

V

Commitments

W

Assignment Agreement

X

Q3 2002 Board of Directors Report

Y

Excluded Subsidiaries

Z

Interest Rate Confirmation Certificate

 

 



SECTION 2

REPRESENTATIONS AND WARRANTIES

2.1

Representations, Warranties and Agreements of the Obligors.

Each Obligor, for itself and only with respect to itself, makes the following
representations and warranties to the Agent, the US Administrative Agent, the US
Security Agent and each Lender, all of which shall survive the execution and
delivery of this Agreement and acknowledges and confirms that the Agent, the US
Administrative Agent, the US Security Agent and each Lender is relying on such
representations and warranties in entering into this Agreement, all other
Documents and making Advances hereunder:

 

(a)

Corporate Status. It (i) is a duly organized and validly existing corporation in
good standing under the laws of the jurisdiction of its incorporation, (ii) has
the power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage, and (iii) is
duly qualified as a foreign corporation or an extra-provincial corporation and
is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualification.

 

(b)

Power and Authority. It has the corporate power to execute, deliver and perform
the terms and provisions of each of the Documents and has taken all necessary
action to authorize the execution, delivery and performance by it of each of
such Documents. It has duly executed and delivered each of the Documents, and
each Document constitutes its legal, valid and binding obligation enforceable
against it in accordance with its terms, subject to (i) applicable bankruptcy,
reorganization, moratorium or similar laws affecting creditors’ generally, (ii)
the fact that specific performance and injunctive relief may only be given at
the discretion of the courts, and (iii) the equitable or statutory powers of the
courts to stay proceedings before them and to stay the execution of judgments.

 

(c)

No Violation. Neither the execution, delivery or performance by it of the
Documents, nor compliance by it with the terms and provisions thereof, (i) will
contravene any Applicable Law, (ii) will conflict with or result in any breach
of any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or

 

 

 


--------------------------------------------------------------------------------

- 36 -

 

 

 

 

impose) any Lien (except pursuant to the Security Documents) upon any of its
property or assets pursuant to the terms of any indenture, mortgage, deed of
trust, credit agreement, loan agreement or any other agreement, contract or
instrument to which it is a party or by which it or any of its property or
assets is bound or to which it may be subject, or (iii) will violate any
provision of its constating documents.

 

(d)

Business and Operations. Its business and operations and locations of its
business and operations are accurately described in Schedule C.

 

(e)

Governmental Approvals. Except as set forth in Schedule D, no order, consent,
certificate, approval, permit, license, authorization or validation of, or
filing, recording or registration with or exemption by (except as have been
obtained or made prior to the date hereof or exist and are in full force and
effect) any Person (including any Governmental Authority), is required to
authorize, or is required in connection with (i) the execution, delivery and
performance by it of any Document, or (ii) the legality, validity, binding
effect or enforceability with respect to it of any such Document.

 

(f)

Security Documents. The Security Documents create valid and enforceable Liens
upon the Collateral on the terms set out therein, subject only to the terms of
this Agreement and to Permitted Liens, and the Security Documents have been
registered or recorded in all places where registration and recording is
necessary to protect the charges and security interests created therein.

 

(g)

Title to Collateral. It has good and marketable title to all Collateral free and
clear of all Liens except Permitted Liens.

 

(h)

Financial Statements; Financial Condition; Undisclosed Liabilities.

 

(i)

The consolidated financial statements submitted to the Lenders for the period
ended December 31, 2004 and each subsequent set of audited and internally
prepared financial statements submitted to the Lenders present fairly (subject,
in the case of interim internally prepared financial statements, to normal year
end adjustments) the financial position of the Obligors, as at the date of said
statements and the results of operations for the periods covered thereby and all
such financial statements have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements. Since December 31, 2004 there has been no Material Adverse
Change to any Obligor; and

 

(ii)

Except as fully reflected in the financial statements and the notes related
thereto described in Section 2.1(h)(i), there were no liabilities or obligations
with respect to it of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
aggregate, would be material to it. It does not know of

 

 

 


--------------------------------------------------------------------------------

- 37 -

 

 

 

any basis for the assertion against it of any liability or obligation of any
nature whatsoever that is not fully reflected in the financial statements and
notes related thereto described in Section 2.1(h)(i) which, either individually
or in the aggregate, would be material to it.

 

(i)

Litigation. Except as set forth on Schedule E, there are no actions, suits or
proceedings pending or threatened (i) with respect to any Document or the
transactions contemplated thereby, or (ii) that are reasonably likely to have a
Material Adverse Effect on it.

 

(j)

True and Complete Disclosure. All factual information heretofore or
contemporaneously furnished by or on behalf of it in writing to the Lender
(including all information contained in the Documents) for purposes of or in
connection with this Agreement or any transaction contemplated herein, is true
and accurate in all material respects on the date as of which such information
is dated or certified and is not incomplete by omitting to state any fact
necessary to make such information (taken as a whole) not misleading at such
time in light of the circumstances under which such information was provided.

 

(k)

Tax Returns and Payments. Except as set forth in the financial statements for
the 12 month period ended December 31, 2004 or Schedule F, (i) it has filed or
caused to be filed all Tax returns which are required to have been filed with
respect to its five most recent tax years, and has paid all Taxes shown to be
due and payable on those returns or any assessments made against it and all
other Taxes, fees or other charges imposed on it by any Governmental Authority,
other than those the amount of or validity of which is currently being contested
in good faith by appropriate proceedings being diligently pursued, and with
respect to which adequate reserves in conformity with GAAP have been provided in
its books and of which the details have been provided to the Lender, and (ii) no
Liens for Taxes have been filed and, to its knowledge, no claims are being
asserted against it with respect to any Taxes.

 

(l)

Subsidiaries. It has no Subsidiaries other than those listed on Schedule G.
Schedule G correctly sets forth, the percentage ownership (direct and indirect)
of it in each class of shares of each of its Subsidiaries and also identifies
the direct owner thereof and also identifies any other owner of shares or
options of any of its Subsidiaries. Schedule G also appends a true and complete
corporate chart of SunOpta and each of its Subsidiaries.

 

(m)

No Restrictions. There does not exist any encumbrance or restriction on its
ability to (i) pay dividends or make any other distributions on its shares or
any other interest or participation in its profits, or to pay any Debt owed by
it, (ii) make loans or advances, or (iii) transfer any of its properties or
assets, except, in each case, for such encumbrances or restrictions existing
under or by reason of (i) Applicable Law, (ii) this Agreement or the other
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing any of its

 

 

 


--------------------------------------------------------------------------------

- 38 -

 

 

 

leasehold interests, or (iv) customary provisions restricting the assignment of
contracts, permits and/or licenses.

 

(n)

Compliance with Applicable Laws, etc. It (i) has obtained and is in compliance
with all Governmental Approvals which are necessary for the conduct of its
business as presently conducted and the use of its property and assets (both
real and personal), each of which is in full force and effect, is a good, valid
and subsisting approval which has not been surrendered, forfeited or become void
or voidable and is unamended, and (ii) is in compliance with all Applicable
Laws, including Environmental Laws.

 

(o)

Labour Matters. There are no strikes or other labour disputes against it that
are pending or, to its best knowledge, threatened. All payment due from it on
account of employee insurance of every kind and vacation pay have been paid or
accrued as a liability on its books. It does not have any obligation under any
collective agreements or under any consulting or management agreement requiring
payments which cannot be cancelled without material liability. It is in material
compliance with the terms and conditions of all consulting agreements,
management agreements and employment agreements, if any. There is no organizing
activity involving it or, to its knowledge, threatened by any labour union or
group of employees. No labour union or group of employees has made a pending
demand for recognition. Except as set forth in Schedule H, there are no
complaints or charges against it pending or threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any individual by it.

 

(p)

Insurance. It maintains insurance in compliance with Section 9.1(b) and all
premiums and other sums of money payable for that purpose have been paid.

 

(q)

Location of Collateral. All of the Collateral is located at the locations
identified in Schedule I or is in transit to or from such locations. It has no
material account debtors resident outside of Canada or the United States of
America that are not insured to at least 90% of their book value by EDC or EXIM,
as applicable.

 

(r)

Intellectual Property. It has no material Intellectual Property other than the
Intellectual Property listed in Schedule J.

 

(s)

Real Property.

 

(i)

All real property owned or leased by it and the nature of its interest (both
registered and beneficial) therein, is correctly set forth on Schedule I. It has
good and marketable title to all real property owned by it free and clear of all
Liens other than Permitted Liens.

 

(ii)

The real property owned or leased by it described in Schedule I has full, free
and unobstructed access to and from adjoining public highways, streets and/or
roads, and it has no knowledge of any existing fact or

 

 

 


--------------------------------------------------------------------------------

- 39 -

 

 

 

 

condition which could reasonably be expected to result in the amendment or
termination of such access. All entrances/exits to such real property are
permitted under Applicable Law and allow free and uninterrupted ingress and
egress to public highways, streets and/or roads.

 

(iii)

There are no outstanding work orders, notices of deficiency and/or notices of
violation issued by any Governmental Authority affecting or pertaining in any
respect to part or all of its real property, other than those received and
addressed in the normal course of business and which, in the aggregate, would
not have a Material Adverse Effect.

 

(iv)

Each of the Permitted Liens registered against its real property is in good
standing and there are no unresolved disputes concerning the same except as
disclosed in Schedule E.

 

(v)

To the extent possible as of the date hereof, each of any outstanding site-plan,
development and other municipal agreements entered into by it have been complied
with and satisfied.

 

(vi)

All its real property is zoned to permit its present use.

 

(vii)

No written notice has been received by it from any Governmental Authority or
from any other source whatsoever (and it has otherwise no knowledge thereof),
advising of, ordering, directing or requiring that any alteration, repair,
improvement or other work be done with respect to its real property or relating
to its non-compliance with any Applicable Law regarding land use or any other
Applicable Law material to its real property which has not or will not be
complied with within the relevant permitted period or relating to any threatened
or impending condemnation, or relating to any changes (actual, pending or
proposed) to any zoning or other land use law regulating or affecting the use to
which such real property may be put.

 

(viii)

It is not aware of any expropriation or pending expropriation of part or all of
its real property.

 

(ix)

It has not received notice of and, to the best of its knowledge, information and
belief, after having made due enquiry, is not otherwise aware of any natural or
artificial condition upon its real property which shall or could result in a
Material Adverse Change or materially adversely limit or materially adversely
affect the intended use of the real property.

 

(x)

It has not received written notice of and is not otherwise aware of any pending
or proposed amendment to any Applicable Law relating to its real property, or of
any planning report or other government study concerning the real property, any
of which shall or could result in any Material Adverse Change or materially
adversely affect the intended use of the real property.

 

 

 


--------------------------------------------------------------------------------

- 40 -

 

 

 

(xi)

Taxes on its real property have not been reduced, deferred or eliminated
pursuant to government schemes such as (but not limited to) a farm rebate tax
program, a managed forest tax rebate program or conservation land tax rebate
program; save for increases that will result from the development of its real
property in the ordinary course, it has no knowledge of any proposal by a
municipal corporation or other Governmental Authority to increase Taxes relating
to or in respect of its real property other than normal annual tax increases
levied from time to time.

 

(xii)

It has no knowledge of any existing or future obligation to pay or any proposed
assessment of local improvement charges in relation to its real property. It has
done no act nor executed any agreement with a municipal corporation or other
Governmental Authority the effect of which would be to provide for a future
obligation to pay or a future assessment of local improvement charges in
connection with the real property.

 

(t)

Environmental Matters.

 

(i)

It does not engage in any Environmental Activity which, if conducted improperly,
could reasonably be expected to have a Material Adverse Effect on it or the
value of its property and, except as disclosed in Schedule K, no material amount
of Hazardous Substances are stored in or present in any form in or under any
premises or lands owned, leased or operated, at any time by it and which, if
Released, could reasonably be expected to have a Material Adverse Effect on it
or the value of its property.

 

(ii)

To its knowledge, there is no material amount of asbestos in any form present or
suspected to be present at any premises owned leased or operated, at any time,
by it.

 

(iii)

It has a waste management program in compliance with Applicable Law to deal with
Hazardous Substances generated in the ordinary course of business, including but
not limited to waste generated by its production activities.

 

(u)

Representations and Warranties in Other Documents. All representations and
warranties made by it in the Documents other than this Agreement are true and
correct in all material respects as of the time as of which such representations
and warranties were made.

 

(v)

Material Contracts. All of its Material Contracts and Material Licenses are
listed on Schedule L and true and complete copies thereof have been provided to
the Agent or the US Security Agent, as applicable.

 

(w)

GST Matters. There are no outstanding obligations owed by any Obligor to Canada
Customs and Revenue Agency for payment of goods and services tax.

 

 

 


--------------------------------------------------------------------------------

- 41 -

 

 

 

(x)

Debt. It has, as of the Closing Date, no Debt other than that listed in
Schedule R.

 

(y)

Rhodia Rider. A true and complete copy of the Rhodia Rider is attached hereto as
Exhibit A to Schedule L.

 

(z)

SunOpta Ingredients. SunOpta has previously acquired and indirectly beneficially
owns all of the issued and outstanding common stock of SunOpta Ingredients and
SunOpta Ingredients is a wholly-owned Subsidiary of SunOpta Food Group.

 

(aa)

CERCLA. No portion of any Obligor’s property has been listed, designated or
identified in the National Priorities List or the CERCLA Information System both
as published by the United States Environmental Protection Agency, or any
similar list of sites published by any federal, state or local authority
proposed for requiring clean up or remedial or corrective action under any
requirements of Applicable Laws.

 

(bb)

ERISA Plans. Each ERISA Plan has been maintained and is in compliance in all
material respects with Applicable Laws including, without limitation, all
requirements relating to employee participation, investment of funds, benefits
and transactions with the Obligors and persons related to them. With respect to
ERISA Plans: (a) no condition exists and no event or transaction has occurred
with respect to any ERISA Plan that is reasonably likely to result in any
Obligor, to the best of its knowledge, incurring any material liability, fine or
penalty; and (b) no Obligor has a material contingent liability with respect to
any post-retirement benefit under a US Welfare Plan. All contributions
(including employee contributions made by authorized payroll deductions or other
withholdings) required to be made have been made in all material respects in
accordance with all Applicable Laws and the terms of each ERISA Plan. Each of
the ERISA Plans that is intended to be “qualified” within the meaning of
Section 401(a) of the Code either (a) has received a favourable determination
letter from the Internal Revenue Service, (b) is or will be the subject of an
application for a favourable determination letter, and no circumstances exist
that has resulted or could reasonably be expected to result in the revocation or
denial of any such determination letter, or (c) is entitled to rely on an
appropriately updated prototype plan document that has received a national
office determination letter and has not applied for a favourable determination
letter of its own.

 

(cc)

Not an Investment Company. No Obligor is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the United States
Investment Company Act of 1940, as amended or a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a holding
company, or of a “subsidiary company” of a “holding company”, within the meaning
of the United States Public Utility Holding Company Act of 1935, as amended.

 

 

 


--------------------------------------------------------------------------------

- 42 -

 

 



 

(dd)

No Margin Stock. No Obligor is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of any
Advance shall be used to purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any margin stock (within the meaning
of Regulations U and X of the Board of Governors of the Federal Reserve System
of the United States) or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

 

(ee)

Schedules. The information contained in the Schedules attached hereto is true,
correct and complete in all material respects.

2.2

Deemed Repetition.

The representations and warranties made in Section 2.1 shall (a) continue in
effect until payment and performance of all the Obligations, and (b) be deemed
to be repeated on each Drawdown Date, Interest Payment Date, Rollover Date and
Conversion Date, mutatis mutandis, as if made on that date and, in any event, as
of the end of each Fiscal Quarter.

SECTION 3

THE CREDIT FACILITIES

3.1

Establishment of Credit Facilities.

Subject to the terms and conditions of this Agreement, the Lenders under
Facility A (in respect of Facility A), the Lenders under Facility B (in respect
of Facility B), the Lenders under Facility C (in respect of Facility C) and the
Lenders under Facility D (in respect of Facility D), as applicable, hereby
establish the following:

 

(a)

in favour of the Facility A Borrower, an extendable 364 day committed revolving
credit facility (“Facility A”) in the aggregate principal amount of up
to $15,000,000;

 

(b)

in favour of SunOpta Food Group, an extendable 364 day committed revolving
credit facility (“Facility B”) in the aggregate principal amount of up
to US$25,000,000;

 

(c)

in favour of LP, a committed non-revolving term credit facility (“Facility C”)
in the aggregate principal amount of up to US$45,000,000; and

 

(d)

in favour of LP, an extendable 364 day committed revolving credit facility
(“Facility D”) in the aggregate principal amount of up to US$10,000,000.

 

 

 


--------------------------------------------------------------------------------

- 43 -

 

 

3.2

Availability of Credit Facilities.

Subject to the provisions of this Agreement:

 

(a)

Facility A. The Facility A Borrower may borrow, repay and reborrow under
Facility A up to the lesser of the Facility A Borrowing Base and a maximum
principal amount of $15,000,000.

 

(b)

Facility B. SunOpta Food Group may borrow, repay and reborrow under Facility B
up to the lesser of the Facility B Borrowing Base and a maximum principal amount
of US$25,000,000.

 

(c)

Facility C. LP may, for a period of up to 30 days after the Closing Date, borrow
by way of a single drawdown under Facility C a principal amount of
US$45,000,000.

 

(d)

Facility D. LP may borrow, repay and reborrow under Facility D up to a maximum
principal amount of US$10,000,000.

 

(e)

Types of Advances. Subject to the provisions of this Agreement:

 

(i)

each Lender agrees to severally make its Commitment under Facility A available
to the Facility A Borrower by way of Prime Loans, USBR Loans, Bankers’
Acceptance, Letters of Credit or Letters of Guarantee, provided, however, that
BMO only may make available to the Facility A Borrower advances by way of
Overdraft up to a maximum principal amount of $3,000,000;

 

(ii)

each Lender agrees to severally make its Commitment under Facility B available
to SunOpta Food Group by way of Alternate Base Rate Loans, Libor Loans or
Letters of Credit, provided however that Harris only may make available to
SunOpta Food Group advances by way of US Overdraft up to a maximum principal
amount of US$3,000,000;

 

(iii)

each Lender agrees to severally make its Commitment under Facility C available
to LP by way of a Treasury Rate Loan; and

 

(iv)

each Lender agrees to severally make its Commitment under Facility D available
to LP by way of Alternate Base Rate Loans or Libor Loans.

3.3

Obligations of the Lenders.

 

(a)

Rateable Portion. Subject to the terms and conditions of this Agreement, each
Lender under each relevant Credit Facility agrees to make available its Rateable
Portion of each Advance to the Borrower. No Lender shall be responsible for a
Commitment of any other Lender. The failure of a Lender to make available an
Advance in accordance with its obligations under this Agreement shall not
release any other Lender from its obligations. Notwithstanding anything to the
contrary

 

 

 


--------------------------------------------------------------------------------

- 44 -

 

 

 

 

 

in this Agreement, no Lender shall be obligated to make Advances available to
the Borrower under any Credit Facility in excess of its Commitment under the
Credit Facility.

 

(b)

Separate Obligation. The obligation of each Lender to make its Commitment
available to the Borrower is a separate obligation between each Lender and the
Borrower, and that obligation is not the several or joint and several obligation
of any other Lender.

3.4

Revolving Nature of Facility A, Facility B and Facility D.

Subject to the provisions of this Agreement:

 

(a)

Facility A. The Facility A Borrower may increase or reduce the amount of
Advances outstanding under Facility A by borrowing, repaying and reborrowing
Prime Loans, USBR Loans and Overdrafts, by causing the acceptance of Bankers’
Acceptances and funding them at maturity, and by causing the issue and re-issue
of Letters of Credit or Letters of Guarantee from time to time.

 

(b)

Facility B. SunOpta Food Group may increase or reduce the amount of Advances
outstanding under Facility B by borrowing, repaying and reborrowing Alternate
Base Rate Loans, Libor Loans and US Overdrafts and by causing the issue and
re-issue of Letters of Credit from time to time.

 

(c)

Facility D. LP may increase or reduce the amount of Advances outstanding under
Facility D by borrowing, repaying and reborrowing Alternate Base Rate Loans and
Libor Loans.

3.5

Purpose.

 

(a)

Facility A. The proceeds of Advances made under Facility A shall be used by the
Facility A Borrower solely to provide for the ongoing general corporate and
working capital purposes of the Facility A Borrower and its Canadian
Subsidiaries and divisions.

 

(b)

Facility B. The proceeds of Advances made under Facility B shall be used by
SunOpta Food Group solely to provide for the ongoing general corporate and
working capital purposes of SunOpta Food Group and its Subsidiaries
and divisions.

 

(c)

Facility C. The proceeds of the single Advance made by the Lenders under
Facility C shall be used by LP primarily to indirectly refinance certain
existing term indebtedness of LP (including without limitation the repayment of
certain indebtedness owing under Facility D pursuant to the Original Agreement).
For greater certainty, (i) an amount of US$4,950,000 of the proceeds of the
Advance under Facility C shall be used by the LP to subscribe for an additional
equity interest in ULC which in turn will use the proceeds of such equity
injection to subscribe for an additional equity interest in LLC which in turn
will use the

 

 

 


--------------------------------------------------------------------------------

- 45 -

 

 

 

 

proceeds of such equity injection to subscribe for an additional equity interest
in LLC which in turn will use the proceeds from such equity injection to make a
secured loan to SunOpta Food Group, and (ii) an amount of US$40,050,000 of the
proceeds of the Advance under Facility C shall be used by the LP primarily to
refinance loans previously made under the Original Agreement to LP which LP
previously used to subscribe for a wholly owned equity interest in ULC which in
turn previously used the proceeds of such equity injection to subscribe for a
wholly owned equity interest in LLC which in turn previously made a secured loan
to SunOpta Food Group.

 

(d)

Facility D. The proceeds of Advances made by the Lenders, through their
respective United States branches, under Facility D shall be used by LP to
assist with the financing of future acquisitions and capital expenditures by the
Borrowers and their Subsidiaries. For greater certainty, the proceeds of the
Advances under Facility D shall be used by the LP primarily to subscribe for
and/or refinance a wholly-owned equity interest in ULC which in turn will use
the proceeds of such equity injection to subscribe for and/or refinance a
wholly-owned equity interest in LLC which in turn will use the proceeds from
such equity injection to make or refinance a secured loan to the Borrowers for
the purpose of financing future acquisitions and capital expenditures.

3.6

Initial and Maximum Utilization.

 

(a)

Facility A. Advances outstanding under Facility A shall not at any time exceed
the Facility A Borrowing Base. SunOpta shall submit monthly to the Agent within
30 days after the last day of the month or, if that day is not a Business Day,
the next preceding Business Day, a certified aged statement of Accounts
Receivable and listing of Inventory (the “Borrowing Base Certificate”) in form
and substance satisfactory to the Agent in its sole discretion.

 

(b)

Facility B. Advances outstanding under Facility B shall not at any time exceed
the Facility B Borrowing Base. SunOpta Food Group shall submit monthly to the US
Administrative Agent within 30 days after the last day of the month or, if that
day is not a Business Day, the next preceding Business Day, a Borrowing Base
Certificate in form and substance satisfactory to the US Administrative Agent in
its sole discretion.

 

(c)

Facility C. Only one Advance is available under Facility C. Any unused portion
of the Commitment under Facility C shall be cancelled immediately upon the
making of the Advance.

 

(d)

Facility D. Advances outstanding under Facility D shall not at any time exceed a
maximum principal amount of US$10,000,000.

3.7

Borrowing Procedures – General.

 

(a)

Notice of Borrowing. All Advances, other than Advances by way of Overdraft,
require the delivery of prior notice. To request an Advance, the applicable
Borrower shall give to the US Administrative Agent in respect of Facility B and
to the Agent in respect of Facility A, Facility C and Facility D written notice

 

 

 


--------------------------------------------------------------------------------

- 46 -

 

 

 

(a)

substantially in the form attached as Schedule M, indicating the amount of the
requested Advance, at or before the time set out below opposite the type of
Advance that the applicable Borrower wishes to request:

Type of Advance

 

Time of Notice

     

Prime Loans, USBR Loans, Alternate Base Rate Loans and Bankers’ Acceptance less
than or equal to $10 million

 

Before 11:00 a.m. one Business Day prior to the requested Drawdown Date.

     

Prime Loans, USBR Loans, Alternate Base Rate Loans and Bankers’ Acceptance
greater than $10 million

 

Before 11:00 a.m. two Business Days prior to the requested Drawdown Date.

     

Libor Loans

 

Before 11:00 a.m. three Business Days prior to the requested Drawdown Date.

     

Letters of Credit and Letters of Guarantee

 

Before 11:00 a.m. five Business Days prior to the requested Drawdown Date

     

Treasury Rate Loan

 

Before 11:00 a.m. up to five (or such other number of Business Days as the Agent
and the Lenders under Facility C may in their sole discretion agree) Business
Days prior to the requested Drawdown Date


Each notice given in respect of an Advance by way of Prime Loan, USBR Loan,
Treasury Rate Loan or Alternate Base Rate Loan shall indicate the amount of the
required Advance and the date funds are required. Each notice given in respect
of an Advance by way of Libor Loan shall indicate the amount of the required
Advance, the date funds are required and the duration of the initial Contract
Period applicable thereto. Each notice given in respect of an Advance by way of
Bankers’ Acceptances shall indicate the amount of the Bankers’ Acceptances to be
issued and the applicable Contract Period of the Bankers’ Acceptances. Each
notice given in respect of an Advance by way of Letters of Credit or Letters of
Guarantee shall indicate the amount of the Letter of Credit or Letter of
Guarantee to be issued, the applicable Contract Period, the beneficiary, the
terms of draw under the requested Letter of Credit or Letter of Guarantee and
all other relevant information.

 

(b)

Limits on Advances. Notwithstanding any other term of this Agreement, a Borrower
shall not request from BMO, Harris, the US Administrative Agent or

 

 

 


--------------------------------------------------------------------------------

- 47 -

 

 

 

(b)

the Agent, as applicable, an Advance under any Credit Facility if, on the day
notice of the Advance is given pursuant to Section 3.7(a), after giving effect
to the Advance, (i) in the case of Facility A, the Canadian Dollar Amount of the
principal amount of all Advances outstanding from the Lenders under Facility A
would exceed the then current Facility A Borrowing Base, (ii) in the case of
Facility B, the US Dollar Amount of the principal amount of all Advances
outstanding from the Lenders under Facility B would exceed the then current
Facility B Borrowing Base, or (iii) in the case of Facility C and Facility D,
the US Dollar amount of the principal amount of all Advances outstanding from
any Lender under the Credit Facility would exceed that Lender’s Commitment under
the Credit Facility. No Advance under any Credit Facility shall have a Contract
Period that extends beyond the Maturity Date of that Credit Facility.

 

(c)

Lender or Agent Determination. Each determination by the US Administrative Agent
for purposes of Facility B and by the Agent for purposes of Facility A,
Facility C and Facility D of, as applicable, the Prime Rate, the US Base Rate,
the Alternate Base Rate, the Treasury Rate, the CDOR Rate, an Acceptance Fee, an
issuance fee for a Letter of Credit or a Letter of Guarantee and LIBOR shall, in
the absence of manifest error, be final, conclusive and binding on the Borrowers
and the Lenders.

3.8

Libor Loans.

 

(a)

Minimum Advance. Each Advance by way of Libor Loan shall be in a minimum
aggregate amount of US$1,000,000 and larger whole multiples of US$100,000.

 

(b)

Term. Each Libor Loan shall have a Contract Period of one, two, three or six
months (each month being a period of 30 days for purposes of this Section),
subject to availability. No Contract Period shall extend beyond the Maturity
Date.

 

(c)

Rollover of Libor Loans. At least three Business Days before the expiry of the
Contract Period of each Libor Loan, the Borrower shall notify, as applicable,
the US Administrative Agent in respect of Facility B or the Agent in respect of
Facility D by irrevocable telephone notice, followed by written confirmation on
the same day in form and substance substantially in accordance with Schedule N,
if it intends to:

 

(i)

enter into a new Contract Period with respect to the maturing Libor Loan, or

 

(ii)

repay the maturing Libor Loan.

If a Borrower fails to provide the foregoing notice or make the required
payment, payment of its Obligations to the applicable Lender with respect to
that maturing Libor Loan shall be funded with an Advance under, as applicable, a
USBR Loan or Alternate Base Rate Loan in the amount outstanding under that Libor
Loan.

 

 

 


--------------------------------------------------------------------------------

- 48 -

 

 

3.9

Bankers’ Acceptances.

 

(a)

Minimum Advances. Each Advance by way of Bankers’ Acceptance shall be in a
minimum aggregate face amount of $500,000 and larger whole multiples
of $100,000.

 

(b)

Term. Each Bankers’ Acceptance shall have a Contract Period of not less than
10 days or such greater period in multiples of 10 days to a maximum of 180 days
or a longer term, subject, in all cases, to availability.

 

(c)

Discount Rate. On each Drawdown Date on which Bankers’ Acceptances are to be
accepted, the Agent shall advise the Borrower as to the Agent’s determination of
the applicable Discount Rate for the Bankers’ Acceptances which any of the
Lenders have agreed to purchase.

 

(d)

Purchase. If the Lender purchases a Bankers’ Acceptance accepted by it, the
Borrower shall sell and the Lender shall purchase the Bankers’ Acceptance at the
applicable Discount Rate. The Lender shall provide to the Agent’s Account for
Payments the Discount Proceeds less the Acceptance Fee payable with respect to
that Bankers’ Acceptance.

 

(e)

Sale. Each Lender may from time to time hold, sell, rediscount or otherwise
dispose of any or all Bankers’ Acceptances accepted and purchased by it.

 

(f)

Bankers’ Acceptances in Blank. To facilitate the acceptance of Bankers’
Acceptances under this Agreement, the Borrowers shall, upon execution of this
Agreement, if so requested by a Lender, and from time to time as required,
provide to that Lender Bankers’ Acceptances substantially in the form as may be
acceptable to that Lender duly executed and endorsed in blank by the Borrower,
in quantities sufficient for that Lender to fulfill its obligations under this
Agreement or, if so requested by a Lender, provide to that Lender, with a copy
to the Agent, a power of attorney substantially in the form of Schedule O
executed by the Borrower in favour of that Lender authorizing that Lender to
execute drafts in the form attached thereto. If Bankers’ Acceptances have been
provided to a Lender duly executed and endorsed in blank by the Borrower, that
Lender is hereby authorized to issue Bankers’ Acceptances endorsed in blank in
face amounts as may be determined by the Borrower provided that the aggregate
amount thereof is equal to the aggregate amount of Bankers’ Acceptances required
to be accepted by the Lender. No Lender shall be responsible or liable for its
failure to accept a Bankers’ Acceptance as required under this Agreement if the
cause of the failure is, in whole or in part, due to the failure of the Borrower
to provide to the Lender on a timely basis a sufficient number of duly executed
Bankers’ Acceptances or a duly executed power of attorney, as applicable, nor
shall any Lender be liable for any damage, loss or other claim arising by reason
of any loss or improper use of any Bankers’ Acceptance except a loss or improper
use arising by reason of the gross negligence or willful misconduct of the
Lender or its employees.

 

 

 


--------------------------------------------------------------------------------

- 49 -

 

 

 

(g)

Execution. Drafts drawn by a Borrower to be accepted as Bankers’ Acceptances
shall be signed by a duly authorized officer or officers of the Borrower or by
its attorneys. Notwithstanding that any Person whose signature appears on any
Bankers’ Acceptance may no longer be an authorized signatory for the Borrower at
the time of issuance of a Bankers’ Acceptance, that signature shall nevertheless
be valid and sufficient for all purposes as if the authority had remained in
force at the time of issuance and any Bankers’ Acceptance so signed shall be
binding on the Borrower.

 

(h)

Issuance. The Agent, promptly following receipt of a notice of Advance, Rollover
or Conversion by way of Bankers’ Acceptances, shall advise the applicable
Lenders of the notice and shall advise each Lender of the face amount of
Bankers’ Acceptances to be accepted by it and the applicable Contract Period
(which shall be identical for all Lenders). The aggregate face amount of
Bankers’ Acceptances to be accepted by a Lender shall be determined by the Agent
by reference to that Lender’s Rateable Portion of the issue of Bankers’
Acceptances, except that, if the face amount of a Bankers’ Acceptance which
would otherwise be accepted by a Lender would not, subject to Section 3.9(a), be
Cdn$100,000 or a whole multiple thereof, the face amount shall be increased or
reduced by the Agent in its sole discretion to Cdn$100,000 or the nearest whole
multiple of that amount, as appropriate; provided that after such issuance, no
Lender shall have aggregate outstanding Advances in excess of its Commitment.

 

(i)

Rollover. At or before 1:00 p.m. two Business Days before the maturity date of
any Bankers’ Acceptance, the Borrower shall give to the Agent written notice
substantially in the form attached as Schedule N if the Borrower intends to
repay the maturing Bankers’ Acceptances on the maturity date or if the Borrower
intends to issue Bankers’ Acceptances on the maturity date to provide for the
payment of the maturing Bankers’ Acceptances. Otherwise, the Borrower shall
provide payment to the Agent on behalf of the Lenders of an amount equal to the
aggregate principal amount of the Bankers’ Acceptances on their maturity date.
If the Borrower fails to make the payment, the Borrower’s obligations in respect
of the maturing Bankers’ Acceptances shall be deemed to have been funded on the
maturity date thereof with an Advance by way of Prime Loan.

 

(j)

Waiver of Presentment and Other Conditions. The Borrower waives presentment for
payment and any other defence to payment of any amounts due to the Lender in
respect of a Bankers’ Acceptance accepted and purchased by it pursuant to this
Agreement which might exist solely by reason of the Bankers’ Acceptance being
held, at the maturity thereof, by the Lender in its own right and each Borrower
agrees not to claim any days of grace if the Lender as holder sues the Borrower
on the Bankers’ Acceptance for payment thereunder.

 

(k)

Depository Bills and Notes Act. At the option of the Borrower and any Lender,
Bankers’ Acceptances under this Agreement to be accepted by that Lender may be
issued in the form of depository bills for deposit with The Canadian Depository
for Securities Limited pursuant to the Depository Bills and Notes Act (Canada).

 

 

 


--------------------------------------------------------------------------------

- 50 -

 

 

 

 

All depository bills so issued shall be governed by the provisions of this
Section 3.9.

3.10

Letters of Credit and Letters of Guarantee.

 

(a)

Issue. The Agent will issue all Letters of Credit and Letters of Guarantee under
Facility A. Each Lender under Facility A will be responsible for its Rateable
Portion of the funding for any drawing under any Letter of Credit or Letter of
Guarantee under Section 3.10(g) or otherwise and to purchase its Rateable
Portion of any outstanding Letter of Credit or Letter of Guarantee under
Section 12.21(a). The US Administrative Agent will issue all Letters of Credit
under Facility B. Each Lender under Facility B will be responsible for its
Rateable Portion of the funding for any drawing under any Letter of Credit under
Section 3.10(g) or otherwise and to purchase the Rateable Portion of any
outstanding Letter of Credit under Section 12.21(a).

 

(b)

Currency. Each Letter of Credit and each Letter of Guarantee shall be issued in
Canadian Dollars, US Dollars or such other currency as the Agent, the US
Administrative Agent or Lender, as applicable, may agree in its sole discretion
and shall mature on a Business Day. Notwithstanding the foregoing and for
greater certainty, the US Administrative Agent will only issue Letters of Credit
denominated in US Dollars.

 

(c)

Letter of Credit and Letter of Guarantee Sublimit. The aggregate principal
amount of Advances which may be outstanding by way of Letter of Credit and
Letter of Guarantee under Facility A shall not exceed $3,000,000. The aggregate
principal amount of Advances which may be outstanding by way of Letter of Credit
under Facility B shall not exceed US$3,000,000.

 

(d)

No Guarantees. Other than in respect of a Letter of Credit in the face amount of
$200,000.00 issued or to be issued by the Agent under Facility A in favour of
Canadian Imperial Bank of Commerce as security for obligations that may now or
hereafter be owing by the Borrower to Canadian Imperial Bank of Commerce in
connection with Visa corporate credit cards issued by Canadian Imperial Bank of
Commerce to the Borrowers, no Advance by way of the issue of a Letter of Credit
or Letter of Guarantee shall be used by the Borrowers for the purpose of
incurring Contingent Obligations of the type described in clause (a) of the
definition of “Contingent Obligations”.

 

(e)

Other Documentation. The issue of a Letter of Credit or a Letter of Guarantee is
subject to the execution and delivery of an application and agreement and an
indemnity in the Lender’s standard form or other specific agreement relative to
the instrument in form and substance satisfactory to the issuing Lender acting
reasonably (the “L/C Agreement”).

 

 

(f)

Retirement. A Letter of Credit or Letter of Guarantee may only be retired on its
maturity date unless and to the extent it has been honoured or unless the
written

 

 


--------------------------------------------------------------------------------

- 51 -

 

 

 

 

consent of the beneficiary of the instrument has been obtained and the original
instrument has been returned to the Lender.

 

(g)

Drawings. Any drawing under a Letter of Credit or Letter of Guarantee shall be
funded by a Loan by way of a Prime Loan (if drawn in Canadian Dollars Under
Facility A) or by way of a USBR Loan (if drawn in US Dollars or any other
currency under Facility A) or by way of an Alternate Base Rate Loan (if drawn in
US Dollars or any other currency under Facility B).

 

(h)

Term. Each Letter of Credit and each Letter of Guarantee shall have a Contract
Period of not less than 30 days or more than 364 days.

 

(i)

Rollover. Before the maturity date of any Letter of Credit or Letter of
Guarantee the Borrower shall notify the Agent or the Lender, as applicable, at
its Branch of Account by notice substantially in the form attached as Schedule N
if it wishes the issue of a replacement Letter of Credit or Letter of Guarantee
on the maturity date. If the Borrower fails to provide the foregoing notice, the
maturing Letter of Credit or Letter of Guarantee shall expire on its maturity
date.

3.11

Hedge Contracts.

 

(a)

Term. Each Borrower may only enter into Hedge Contracts with a Lender provided
that such Hedge Contracts are only issued in respect of Canadian Dollars, US
Dollars or other major currencies acceptable to such Lender for purposes of
treasury risk management under and in connection with this Agreement and for no
other purposes. Each Hedge Contract that consists of a foreign exchange forward
contract shall have a Contract Period of not more than 365 days and each Hedge
Contract that consists of an interest rate hedging instrument shall have a
contract period of not more than five years and three months. For greater
certainty, a Borrower may only enter into a Hedge Contract with a Lender
provided that, as applicable, (i) the foreign exchange risk being managed
relates to the Obligations of the relevant Borrower or Obligor hereunder, (ii)
the Hedge Contract being entered into is not for speculation purposes, (iii) the
foreign exchange risk being managed is in a currency or currencies in which the
Borrower or relevant Obligor does business, and (iv) the quantum or amount of
any currency being hedged or managed is reasonable in relation to the volume of
the Borrower’s or Obligor’s business being conducted in any such currency.

 

(b)

Subject to Approval. Each Lender may refuse to issue a Hedge Contract at any
time at its sole discretion.

 

(c)

Other Documentation. The issuance of a Hedge Contract is subject to the
execution and delivery of specific agreements as may be required by each Lender
on its standard forms and modified by such schedules and addenda as are
customarily used by each Lender (the “Hedge Agreement”). In the event of a
conflict between the terms and conditions of the Hedge Agreement and this
Agreement, the Hedge Agreement shall prevail notwithstanding Section 1.3.

 

 

 


--------------------------------------------------------------------------------

- 52 -

 

 

3.12

Prime Loans, USBR Loans, Alternate Base Rate Loans and Overdrafts.

Each Advance by way of Prime Loan shall be in a minimum aggregate principal
amount of $100,000 and larger whole multiples of $100,000. Each Advance by way
of USBR Loan or Alternate Base Rate Loan shall be in a minimum aggregate
principal amount of US$100,000 and larger whole multiples of US$100,000.
Notwithstanding the foregoing and for greater certainty, each Advance by way of
Overdraft may be in amounts of other than, as applicable, $100,000 or US$100,000
and whole multiples thereof.

3.13

Conversion Option.

Subject to this Agreement, a Borrower may, during the term of this Agreement,
effective on any Business Day, convert, in whole or in part, an outstanding
Advance (other than an Advance by way of Letter of Credit, Letter of Guarantee
or Treasury Rate Loan) into another type of Advance permitted under the relevant
Credit Facility (other than an Advance by way of Letter of Credit, Letter of
Guarantee or Treasury Rate Loan) upon giving written notice to the
US Administrative Agent in respect of Facility B or to the Agent in respect of
Facility A and Facility D in substantially the form attached hereto as Schedule
N, the notice period being that which would be applicable to the type of Advance
into which the outstanding Advance is to be converted under Section 3.7.
Conversions under this Section 3.13 may only be made provided that:

 

(a)

notwithstanding any other term in this Agreement, no Advance denominated in C$
may be converted into an Advance denominated in US$ and no Advance denominated
in US$ may be converted into an Advance denominated in C$;

 

(b)

each conversion into an Advance shall be for minimum aggregate amounts and whole
multiples in excess thereof as are specified in respect of that type of Advance
in this Section 3;

 

(c)

an Advance by way of Libor Loan may be converted only on the last day of the
relevant Contract Period; if less than all of the Libor Loan is converted, after
the conversion not less than US$1,000,000 shall remain as a Libor Loan;

 

(d)

an Advance by way of Bankers’ Acceptance may be converted only on the last day
of the relevant Contract Period; if less than all Advances by way of Bankers’
Acceptances are converted, after the conversion not less than C$500,000 shall
remain as Advances by way of Bankers’ Acceptances to the Borrowers having the
same maturity date;

 

(e)

a conversion into an Advance by way of Libor Loan shall only be made to the
extent that the conditions outlined in Section 4.12 shall not exist on the
relevant Conversion Date; and

 

(f)

no demand shall have been made and no Default or Event of Default shall have
occurred and be continuing on the relevant Conversion Date or after giving
effect to the conversion of the Advance to be made on the Conversion Date.

 

 

 


--------------------------------------------------------------------------------

- 53 -

 

 

3.14

Conversion and Rollover Not Repayment.

No Conversion or Rollover shall constitute a repayment of any Advance or a new
Advance.

3.15

Mandatory Conversion of Libor Loans and Bankers’ Acceptances.

Notwithstanding Sections 3.9(i), 3.10(i) and 3.11, and subject to Section 10.2,
if a Default or Event of Default has occurred and is continuing on the last day
of a Contract Period, as regards a Libor Loan, or upon the maturity date, as
regards a Bankers’ Acceptance, (a) in respect of an Advance by way of a Libor
Loan, the Borrower shall be deemed to have converted the Advance, as applicable,
into a USBR Loan or an Alternate Base Rate Loan as of the last day of the
applicable Contract Period, and (b) in respect of an Advance by way of Bankers’
Acceptances, the Borrower shall be deemed to have converted the Advance into a
Prime Loan in an amount equal to the principal amount of the Bankers’
Acceptances on the maturity date.

 

3.16

Deposit of Proceeds of Loans and Discount Proceeds.

The US Administrative Agent in respect of Facility B and the Agent in respect of
Facility A, Facility C and Facility D shall credit to the applicable Borrower’s
Account on the applicable Drawdown Date (a) the proceeds of each Advance by way
of Prime Loan, USBR Loan, Alternate Base Rate Loan, Treasury Rate Loan or Libor
Loan made, and (b) the Discount Proceeds less the applicable Acceptance Fee with
respect to each Bankers’ Acceptance purchased by a Lender on that Drawdown Date.
Where a Borrower has made separate arrangements for the purchase of Bankers’
Acceptances issued under this Agreement, the Agent in respect of Facility A
shall debit the applicable Borrower’s Account for the applicable Acceptance Fee
upon acceptance and the Borrower shall deposit the Discount Proceeds to the
applicable Borrower’s Account stipulated by the Borrower immediately
upon receipt.

3.17

Evidence of Obligations.

The US Administrative Agent and Harris, as applicable, in respect of Facility B
and the Agent and BMO, as applicable, in respect of Facility A, Facility C and
Facility D shall open and maintain at its Branch of Account and the Agent’s
Branch, as applicable, accounts and records evidencing the Obligations of the
Borrowers under this Agreement. The US Administrative Agent and Harris, as
applicable, in respect of Facility B and the Agent and BMO, as applicable, in
respect of Facility A, Facility C and Facility D shall record in those accounts
by appropriate entries all amounts owing on account of those Obligations and all
payments on account thereof. Those accounts and records will constitute, in the
absence of manifest error, conclusive evidence of the Obligations outstanding
from time to time, the date each Advance was made and the amounts that each
Borrower has paid from time to time on account of the Obligations.

 

 

 


--------------------------------------------------------------------------------

- 54 -

 

 

SECTION 4

INTEREST, FEES AND EXPENSES

4.1

Interest on Prime Loans and Canadian Overdrafts.

 

(a)

Rate. The Facility A Borrower shall pay to the Agent on behalf of the Lenders
interest on Prime Loans outstanding under Facility A at a rate per annum equal
to the Prime Rate plus the applicable margin set out in the Pricing Grid. The
Facility A Borrower shall pay to BMO interest on Canadian Overdrafts outstanding
under Facility A at a rate per annum equal to the Prime Rate plus the applicable
margin set out in the Pricing Grid.

 

(b)

Change in Rate. Each change in the fluctuating interest rate applicable to each
Prime Loan and Canadian Overdraft will take place simultaneously with the
corresponding change in the Prime Rate without the necessity for any notice to
the Facility A Borrower.

 

(c)

Calculation. Interest on Prime Loans and Canadian Overdrafts shall be payable
monthly in arrears on every Interest Payment Date and on the Maturity Date, as
applicable, for the period from and including, as the case may be, the Drawdown
Date, the Conversion Date or the immediately preceding Interest Payment Date to
but excluding the first-mentioned Interest Payment Date or the Maturity Date, as
applicable, and shall be calculated daily on the principal amount of each Prime
Loan and Canadian Overdraft remaining unpaid on the basis of the actual number
of days elapsed in a year of 365 days.

 

(d)

Payment of Interest. Interest on Prime Loans and Canadian Overdrafts shall be
paid on every Interest Payment Date and on the Maturity Date, as applicable, by
debit to the Borrowers’ Account by the Agent in respect of Prime Loans and by
BMO in respect of Canadian Overdrafts.

4.2

Interest on USBR Loans, Alternate Base Rate Loans and US Overdrafts.

 

(a)

Rate. Each Borrower shall pay to the Administrative Agent (at the Agent’s
Account for Payments) on behalf of the Lenders in respect of Facility B and to
the Agent (at the Agent’s Account for Payments) on behalf of the Lenders in
respect of Facility A and Facility D, as applicable, interest on USBR Loans and
Alternate Base Rate Loans outstanding to the Lenders under each Credit
Facility at a rate per annum equal to, as applicable, the US Base Rate or the
Alternate Base Rate plus the applicable margin set out in the relevant Pricing
Grid. The Facility A Borrower shall pay to BMO in respect of Facility A,
interest on US Overdrafts outstanding to BMO under Facility A at a rate per
annum equal to the US Base Rate plus the applicable margin set out in the
relevant Pricing Grid. SunOpta Food Group shall pay to Harris in respect of
Facility B, interest on US Overdrafts outstanding to Harris under Facility B at
a rate per annum equal to the Alternate Base Rate plus the applicable margin set
out in the relevant Pricing Grid.

 

 

 


--------------------------------------------------------------------------------

- 55 -

 

 

 

(b)

Change in Rate. Each change in the fluctuating interest rate applicable to each
USBR Loan, US Overdraft or Alternate Base Rate Loan will take place
simultaneously with the corresponding change in the US Base Rate or the
Alternate Base Rate without the necessity for any notice to the Borrowers.

 

(c)

Calculation. Interest on USBR Loans, US Overdrafts and Alternate Base Rate Loans
shall be payable monthly in arrears on every Interest Payment Date and on the
Maturity Date for the period from and including, as the case may be, the
Drawdown Date, the Conversion Date, or the immediately preceding Interest
Payment Date to but excluding the first-mentioned Interest Payment Date or the
Maturity Date, as applicable, and shall be calculated daily on the principal
amount of each USBR Loan, US Overdrafts and Alternate Base Rate Loans remaining
unpaid on the basis of the actual number of days elapsed in a year of 365 or
366 days, as applicable.

 

(d)

Payment of Interest. Interest on USBR Loans, US Overdrafts and Alternate Base
Rate Loans shall be paid on every Interest Payment Date and on the Maturity Date
by debit to the applicable Borrower’s Account by the US Administrative Agent on
behalf of the Lenders in respect of Facility B, by the Agent on behalf of the
Lenders in respect of Facility A and Facility D, by BMO in respect of US
Overdrafts under Facility A and by Harris in respect of US Overdrafts under
Facility B.

4.3

Interest on Libor Loans.

 

(a)

Rate. Each Borrower shall pay to the US Administrative Agent on behalf of the
Lenders in respect of Facility B (at the Agent’s Account for Payments) or to the
Agent on behalf of the Lenders in respect of Facility D (at the Agent’s Account
for Payments) interest on Libor Loans outstanding to the Lenders under each
Credit Facility at a rate equal to LIBOR plus the applicable margin set out in
the relevant Pricing Grid.

 

(b)

Calculation. Interest on each Libor Loan shall be payable on each Libor Interest
Date applicable to the Libor Loan, for the period commencing from and including
the first day of the Contract Period or the immediately preceding Libor Interest
Date, as the case may be, applicable to the Libor Loan, to but excluding the
first mentioned Libor Interest Date, and shall be calculated daily on the
principal amount of each Libor Loan remaining unpaid on the basis of the actual
number of days elapsed in a year of 360 days.

 

(c)

Payment of Interest. Interest on Libor Loans shall be paid on each Libor
Interest Date by debit to the applicable Borrower’s Account by the US
Administrative Agent on behalf of the Lenders in respect of Facility B and by
the Agent on behalf of the Lenders in respect of Facility D (at the Agent’s
Account for Payments).

 

 

 


--------------------------------------------------------------------------------

- 56 -

 

 

4.4

Interest on Treasury Rate Loan

 

(a)

Rate. LP shall pay to the Agent (at the Agent’s Account for Payments) on behalf
of the Lenders in respect of Facility C, interest on the Treasury Rate Loan
outstanding to the Lenders under Facility C at the rate per annum equal to the
Treasury Rate determined up to ten Business Days, but not later than the second
Business Day, prior to the date of the Advance under Facility C, plus two
percent (2.00%) per annum (such Treasury Rate as determined plus two percent per
annum being referred to herein as the “Fixed Rate”) plus, if applicable, the
Facility C Interest Premium. LP and the Agent on behalf of the Lenders under
Facility C agree to execute and deliver to each other a written confirmation of
such interest rate in the form of Schedule ”Z” attached hereto, within two
Business Days after such interest rate has been established, and the Agent will
deliver a copy to each Lender under Facility C.

 

(b)

Calculation. Interest on the Treasury Rate Loan shall be payable quarterly in
arrears on every Interest Payment Date and on the Maturity Date for the period
from and including, as the case may be, the Drawdown Date or the immediately
preceding Interest Payment Date to but excluding the first-mentioned Interest
Payment Date or the Maturity Date, as applicable, and shall be calculated daily
on the principal amount of the Treasury Rate Loan remaining unpaid on the basis
of the actual number of days elapsed in a year of 360 days.

 

(c)

Payment of Interest. Interest on the Treasury Rate Loan shall be paid on every
Interest Payment Date and on the Maturity Date by debit to the Agent’s Accounts
for Payments by the Agent on behalf of the Lenders under Facility C.

 

(d)

Premium Interest. In this Section, “Facility C Interest Premium” means in
respect of any Fiscal Quarter (in this Section referred to as the “Subject
Fiscal Quarter”);

 

(i)

nil, if the Funded Debt to EBITDA Ratio of the Consolidated Borrower, as
calculated below, is less than 3.00:1.00 in respect of the Subject Fiscal
Quarter;

 

(ii)

25 basis points, if the Funded Debt to EBITDA Ratio of the Consolidated
Borrower, as calculated below, is greater than or equal to 3.00:1.00 but less
than 3.25:1.00 in respect of the Subject Fiscal Quarter; and

 

(iii)

50 basis points, if the Funded Debt to EBITDA Ratio of the Consolidated
Borrower, as calculated below, is greater than or equal to 3.25:1.00 in respect
of the Subject Fiscal Quarter.

The Facility C Interest Rate Premium payable by LP, if any, will be established
quarterly and will be effective at the beginning of the third month of each
Fiscal Quarter of the Borrower and is based upon the attainment by the
Consolidated Borrower, in its four previous Fiscal Quarters of the Funded Debt
to EBITDA Ratio, calculated quarterly, as set out in Section 9.3, on the last
day of any Fiscal

 

 

 


--------------------------------------------------------------------------------

- 57 -

 

 

Quarter based on the most recent period of twelve fiscal months completed and
ending on or immediately prior to such day.

4.5

Fees on Bankers’ Acceptances.

 

(a)

Rate. Upon acceptance of a Bankers’ Acceptance by a Lender under Facility A, the
Borrower shall pay to the Agent at the Agent’s Account for Payments on behalf of
the Lender a fee (the “Acceptance Fee”) at the rate per annum equal to the CDOR
Rate plus the applicable fee set out in the relevant Pricing Grid.

 

(b)

Calculation. The Acceptance Fee shall be payable on issuance of each Bankers’
Acceptance calculated on the face amount of each Bankers’ Acceptance on the
basis of the number of days in the Contract Period for the Bankers’ Acceptance
and a year of 365 or 366 days, as applicable. Each determination by the Agent of
the Acceptance Fee applicable to any Banker’s Acceptance shall, in the absence
of manifest error, be final, conclusive and binding upon the Facility A Borrower
and the Lenders. Upon determination of the Acceptance Fee applicable to
any Banker’s Acceptance, the Agent shall notify the Facility A Borrower and
each Lender.

4.6

Letters of Credit and Letters of Guarantee.

Upon the issue of a Letter of Credit or a Letter of Guarantee by the Agent under
Facility A or the US Administrative Agent under Facility B, as applicable, the
Borrower shall pay to the Agent the US Administrative Agent, as applicable, a
fee at the rate per annum set out in the relevant Pricing Grid on issue.
Issuance fees shall be calculated on the principal amount of each Letter of
Credit or Letter of Guarantee on the date of issue. Issuance fees shall be
calculated on the basis of the number of days in the applicable Contract Period
and a year of 365 days.

4.7

Commitment Fees

SunOpta Food Group shall pay to the US Administrative Agent on behalf of the
Lenders in respect of Facility B, quarterly in arrears on the last Business Day
of each month which is the quarterly anniversary of the Closing Date, a
commitment fee equal to (a) 12.5 Basis Points at all times when the Funded Debt
to EBITDA ratio of the Consolidated Borrower is less than 2.0:1 for the last
four consecutive Fiscal Quarters, or (b) 25 Basis Points at all times when the
Funded Debt to EBITDA ratio of the Consolidated Borrower is equal to or greater
than 2.0:1 for the last four consecutive Fiscal Quarters, calculated daily on
the Facility B Unutilized Portion and on the basis of a year of 365 or 366 days,
as the case may be. Each applicable Borrower shall pay to the Agent at the
Agent’s Account for Payments, for the account of the applicable Lenders on a
Credit Facility by Credit Facility basis in respect of Credit Facility A and
Credit Facility D, quarterly in arrears on the last Business Day of each month
which is the quarterly anniversary of the Closing Date, a commitment fee equal
to (a) 12.5 Basis Points at all times when the Funded Debt to EBITDA ratio of
the Consolidated Borrower is less than 2.0:1 for the last four consecutive
Fiscal Quarters, or (b) 25 Basis Points at all times when the Funded Debt to
EBITDA ratio of the Consolidated Borrower is equal to or greater than 2.0:1 for
the last four consecutive Fiscal Quarters, calculated daily, as applicable, on
the Facility A Unutilized Portion and the Facility D

 

 

 


--------------------------------------------------------------------------------

- 58 -

 

 

Unutilized Portion, as applicable, and on the basis of a year of 365 or
366 days, as the case may be.

4.8

Applicable Pricing

The Facility A Borrower shall pay to the Agent on behalf of the Lenders under
Facility A, at the Agent’s Account for Payments, interest in respect of Advances
obtained by the Facility A Borrower under Facility A, and SunOpta Food Group
shall pay to the US Administrative Agent on behalf of the Lenders under Facility
B, at the Agent’s Account for payments, interest in respect of Advances obtained
by SunOpta Food Group under Facility B and LP shall pay to the Agent on behalf
of the Lenders under Facility D, at the Agent’s Account for Payments, interest
in respect of Advances obtained by LP under Facility D, in accordance with the
pricing grid below (the “Facility A, B and D Pricing Grid”). The applicable
margin or fee payable by the Borrowers will be established quarterly and will be
effective at the beginning of the third month of each Fiscal Quarter of the
Borrowers and is based upon the attainment by SunOpta, on a consolidated basis,
in its four previous Fiscal Quarters of the Funded Debt to EBITDA Ratio,
calculated quarterly, as set out in Section 9.3, on the last day of any Fiscal
Quarter based on the most recent period of twelve fiscal months completed and
ending on or immediately prior to such day.

Pricing Level

Funded Debt/EBITDA

Prime Rate,
US Base Rate and Alternate Base Rate Plus

Libor Rate Plus

BA’s/LC’s/LG’s
Fee

1.

< 1.0:1.0

0.00%

1.00%

1.00%

2.

> 1.0:1.0

0.25%

1.25%

1.25%

3.

> 1.5:1.0

0.50%

1.50%

1.50%

4.

> 2.0:1.0

0.75%

1.75%

1.75%

5.

> 2.50:1.0

1.00%

2.00%

2.00%

6.

>3.00:1.0

1.50%

2.50%

2.50%

 

4.9

Interest on Overdue Amounts.

The Borrowers shall pay to the US Administrative Agent on behalf of the Lenders
in respect of Facility B and to the Agent on behalf of the Lenders in respect of
Facility A, Facility C and Facility D interest as prescribed in this Agreement
both before and after demand, default and judgment. Interest on any overdue
amounts hereunder, is payable, (a) for overdue amounts in Canadian Dollars, at
the Prime Rate plus the applicable margin as required by the then current
Pricing Level plus 200 Basis Points per annum, (b) for overdue amounts in US
Dollars owing to the Lenders under Facility A, at the US Base Rate plus the
applicable margin for the then current

 

 

 


--------------------------------------------------------------------------------

- 59 -

 

 

Pricing Level plus 200 Basis Points per annum, (c) for overdue amounts in US
Dollars owing to the US Administrative Agent and the Lenders under Facility B or
the Agent and the Lenders under Facility D, at the Alternate Base Rate plus the
applicable margin as required by the then current Pricing Level plus 200 Basis
Points per annum, and (d) for overdue amounts owing in US Dollars to the Agent
and the Lenders under Facility C, at the rate per annum equal to the Fixed Rate
plus the Facility C Interest Premium plus 200 Basis Points per annum, in each
case calculated on a daily basis on the actual number of days elapsed in a 360
day year, as applicable, computed from the date the amount becomes due for so
long as the amount remains overdue. Interest on overdue amounts shall be payable
upon demand by the US Administrative Agent in respect of Facility B and the
Agent in respect of Facility A, Facility C and Facility D and shall be
compounded on each Interest Payment Date.

4.10

Interest Act.

For purposes of the Interest Act (Canada), where in this Agreement a rate of
interest is to be calculated on the basis of a year of 360, 365, or 366 days,
the yearly rate of interest to which the rate is equivalent is that rate
multiplied by the number of days in the calendar year for which the calculation
is made and divided by 360, 365, or 366, as applicable.

4.11

Limit on Rate of Interest.

 

(a)

Adjustment. If any provision of this Agreement or any of the other Documents
would obligate a Borrower or Obligor to make any payment of interest or other
amount payable to any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by that Lender of interest at a
criminal rate (as construed under the Criminal Code (Canada)), then
notwithstanding that provision, that amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or result in a receipt by
that Lender of interest at a criminal rate, the adjustment to be effected, to
the extent necessary, as follows:

 

(i)

first, by reducing the amount or rate of interest required to be paid to the
affected Lender under this Section 4; and

 

(ii)

thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the affected Lender which would constitute interest for
purposes of the Criminal Code (Canada).

 

(b)

Reimbursement. Notwithstanding Section 4.11(a), and after giving effect to all
adjustments contemplated thereby, if any Lender shall have received an amount in
excess of the maximum permitted by the Criminal Code (Canada), then the
applicable Borrower shall be entitled, by notice in writing to the affected
Lender, to obtain reimbursement from that Lender in an amount equal to the
excess, and pending reimbursement, the amount of the excess shall be deemed to
be an amount payable by that Lender to the applicable Borrower.

 

 

 


--------------------------------------------------------------------------------

- 60 -

 

 

 

(c)

Actuarial Principles. Any amount or rate of interest referred to in this
Section 4.11 shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
that any Advance remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
earlier of the date of advance and the Closing Date to the relevant Maturity
Date and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Lender shall be conclusive for the
purposes of that determination.

4.12

Substitute Basis of Advance – Libor Loans.

If, at any time during the term of this Agreement, a Lender acting in good faith
determines (which determination shall be final, conclusive and binding upon the
Borrower) that:

 

(a)

adequate and fair means do not exist for ascertaining the rate of interest on a
Libor Loan;

 

(b)

LIBOR does not accurately reflect the effective cost to the Lender of making,
funding or maintaining a Libor Loan and the costs to the Lender are increased or
the income receivable by the Lender is reduced in respect of a Libor Loan;

 

(c)

the making, funding or maintaining of a Libor Loan or a portion thereof by the
Lender has become impracticable by reason of circumstances which materially and
adversely affect the London interbank market; or

 

(d)

deposits in US Dollars are not available to the Lender in the London interbank
market in sufficient amounts in the ordinary course of business for the
applicable Contract Period to make, fund or maintain a Libor Loan during the
Contract Period;

the Lender shall promptly notify the Borrower setting forth the basis of that
determination and each Borrower hereby instructs the Lender to repay the
affected Libor Loan with the proceeds of an Alternate Base Rate Loan in the
amount of the Libor Loan, to be drawn down on the last day of the then current
Contract Period. The Lender shall not be required to make any further Libor
Loans available under this Agreement so long as any of the circumstances
referred to in this Section 4.12 continue.

4.13

Indemnity.

 

(a)

General. Each Obligor shall, and does hereby, jointly and severally indemnify
the Agent, the US Administrative Agent, each Lender and the US Security Agent
and their respective directors, officers, employees, attorneys and agents (each,
an “Indemnified Person”) against all suits, actions, proceedings, claims, losses
(other than loss of profits), expenses (including reasonable fees, charges and
disbursements of counsel), damages and liabilities including liabilities arising

 

 

 


--------------------------------------------------------------------------------

- 61 -

 

 

 

under Environmental Laws (each, a “Claim”) that the Agent, the US Administrative
Agent, each Lender or the US Security Agent may sustain or incur as a
consequence of (i) any default under this Agreement or any other Document, (ii)
any misrepresentation contained in any writing delivered to the Agent, the US
Administrative Agent, each Lender or the US Security Agent in connection with
this Agreement, (iii) the Agent, the US Administrative Agent, each Lender or the
US Security Agent entering into this Agreement, (iv) the use of proceeds of the
Credit Facilities, or (v) the operations of any of the Obligors or any Affiliate
of any of the Obligors, except that no Indemnified Person will be indemnified
for any Claim resulting from its own gross negligence or willful misconduct.

 

(b)

Certificate. A certificate of the Agent, the US Administrative Agent, affected
Lender or US Security Agent, as applicable, setting out the basis for the
determination of the amount necessary to indemnify the relevant Person pursuant
to this Section 4.13 shall be conclusive evidence, absent manifest error, of the
correctness of that determination.

 

(c)

Survival. It is the intention of each of the Obligors and the Agent, the US
Administrative Agent, each Lender and the US Security Agent, as applicable, that
Sections 3.15, 4.13, 4.14 and 6.2(b) shall supersede any other provisions in
this Agreement which in any way limit the liability of any of the Obligors and
that each of the Obligors shall be liable for any obligations arising under
Sections 3.15, 4.13, 4.14 and 6.2(b) even if the amount of the liability
incurred exceeds the amount of the other Obligations. The obligations of the
Obligors under these Sections are joint and several and absolute and
unconditional and shall not be affected by any act, omission or circumstance
whatsoever, whether or not occasioned by the fault of the Agent, the US
Administrative Agent, any Lender or the US Security Agent, except in respect of
gross negligence or willful misconduct by it. The obligations of each of the
Obligors under Sections 3.15, 4.13, 4.14 and 6.2(b) shall survive the repayment
of the other Obligations and the termination of the Credit Facilities.

4.14

Breakage Costs

 

(a)

The Facility A Borrower may not repay, prepay or cancel an Advance by way of
Bankers’ Acceptances prior to the expiry of the Contract Period relating
thereto.

 

(b)

If a Borrower repays, prepays or cancels an Advance (including repayment
pursuant to Sections 4.12 and 5.3), by way of Libor Loan, Treasury Rate Loan,
Letter of Credit or Letter of Guarantee, the Borrower shall indemnify the
applicable Lender for any loss or expense suffered or incurred by that Lender
including any loss of profit or expenses which the Lender incurs by reason of
the liquidation or redeployment of deposits or other funds acquired by it to
effect or maintain the Advance or any interest or other charges payable to
lenders of funds borrowed by the Lender in order to maintain the Advance
together with any other charges, costs or expenses incurred by that Lender
relative thereto. For greater

 

 

 


--------------------------------------------------------------------------------

- 62 -

 

 

certainty, any repayment, prepayment or cancellation of an Advance by way of
Treasury Rate Loan shall be dealt with in accordance with Section 5.4 hereof.

 

(c)

A certificate of the Agent, the US Administrative Agent or the affected Lender
setting out the basis for the determination of the amount necessary to indemnify
the Agent, the US Administrative Agent or the affected Lender pursuant to this
Section 4.14 shall be conclusive evidence, absent manifest error, of the
correctness of that determination.

4.15

Change in Circumstances.

 

(a)

Reduction in Rate of Return. If at any time any Lender determines, acting
reasonably, that any change in any Applicable Law or any interpretation thereof
after the date of this Agreement, or compliance by the Lender with any
direction, requirement, guidelines or policies or request from any regulatory
authority given after the date of this Agreement, whether or not having the
force of law, has or would have, as a consequence of a Lender’s obligation under
this Agreement, and taking into consideration the Lender’s policies with respect
to capital adequacy, the effect of reducing the rate of return on the Lender’s
capital (in respect of making, maintaining or funding an Advance hereunder) to a
level below that which the Lender would have achieved but for the change or
compliance, then from time to time, upon demand of the Lender, the Borrower
shall pay the Lender such additional amounts as will compensate the Lender for
the reduction.

 

(b)

Taxes, Reserves, Capital Adequacy, etc. If, after the date of this Agreement,
the introduction of any Applicable Law or any change or introduction of a change
in any Applicable Law (whether or not having the force of law) or in the
interpretation or application thereof by any court or by any Governmental
Authority, central bank or other authority or entity charged with the
administration thereof, or any change in the compliance of any Lender therewith
now or hereafter:

 

(i)

subjects any Lender to, or causes the withdrawal or termination of a previously
granted exemption with respect to, any Tax or changes the basis of taxation, or
increases any existing Tax on payments of principal, interest, fees or other
amounts payable by the Borrower to the Lender under or by virtue of this
Agreement (except for Excluded Taxes); or

 

(ii)

imposes, modifies or deems applicable any reserve, special deposit, deposit
insurance or similar requirement against assets held by, or deposits in or for
the account of, or loans by or any other acquisition of funds by, an office of
any Lender in respect of any Advance or any other condition with respect to this
Agreement;

and the result of any of the foregoing, in the sole determination of the Lender
acting reasonably, shall be to increase the cost to, or reduce the amount
received or receivable by the Lender or its effective rate of return in respect
of making,

 

 

 


--------------------------------------------------------------------------------

- 63 -

 

maintaining or funding an Advance hereunder, the Lender shall, acting
reasonably, determine that amount of money which shall compensate the Lender for
the increase in cost or reduction in income.

 

(c)

Payment of Additional Compensation. Upon a Lender having determined that it is
entitled to compensation in accordance with the provisions of this Section 4.15
(“Additional Compensation”), the Lender shall promptly so notify the Borrower
and the Agent and shall provide to the Borrower and the Agent a photocopy of the
relevant Applicable Law or direction, requirement, guideline, policy or request,
as applicable, and a certificate of an officer of the Lender setting forth the
Additional Compensation and the basis of calculation thereof, which shall be
conclusive evidence of the Additional Compensation in the absence of manifest
error. The Borrower shall pay to the Lender within 30 Business Days of the
giving of notice the Additional Compensation for the account of the Lender
accruing from the date of the notification. The Lender shall be entitled to be
paid Additional Compensation from time to time to the extent that the provisions
of this Section 4.15 are then applicable notwithstanding that the Lender has
previously been paid Additional Compensation.

 

(d)

Commercially Reasonable. If it is commercially reasonable in the opinion of a
Lender receiving Additional Compensation under this Section 4.15, the Lender
shall make reasonable efforts to limit the incidence of that Additional
Compensation, including seeking recovery for the account of the Borrower
following the Borrower’s request and at the Borrower’s expense, if the Lender,
in its sole determination, would suffer no appreciable economic, legal,
regulatory or other disadvantage as a result.

4.16

Payment of Portion.

Notwithstanding any other term or condition of this Agreement, if a Lender gives
the notice provided for in Section 4.15 with respect to any Advance by way of
Loan (an “Affected Borrowing”), the Borrower may, at its option, upon 60
Business Days notice to that Lender (which notice shall be irrevocable), repay
to the Lender in full the Affected Borrowing outstanding together with accrued
and unpaid interest on the principal amount so repaid up to the date of
repayment and any amounts payable pursuant to Section 4.14, together with such
Additional Compensation as may be applicable to the date of payment.

4.17

Illegality.

 

If any Applicable Law, or any change therein or in the interpretation or
application thereof by any court or by any Governmental Authority or central
bank or comparable agency or any other entity charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
direction (whether or not having the force of law) of any Governmental
Authority, central bank or comparable agency or other entity, now or hereafter
makes it unlawful or impossible for the Lender to make, fund or maintain an
Advance or to perform its obligations under or by virtue of this Agreement, the
Lender may, by written notice thereof to the Borrower and the Agent, terminate
its obligations to make further Advances under this Agreement, and the

 

 


--------------------------------------------------------------------------------

- 64 -

 

 

 

Borrower, if required by the Lender, shall repay forthwith (or at the end of
such longer period as the Lender in its discretion has agreed) the principal
amount of the Advance together with accrued interest without penalty or bonus
(and in the case of Bankers’ Acceptances, the face amount thereof) and such
Additional Compensation as may be applicable to the date of payment and all
other outstanding Obligations to the Lender. If any change shall only affect a
portion of any Lender’s obligations under this Agreement which is, in the
opinion of the Lender, severable from the remainder of this Agreement so that
the remainder of this Agreement may be continued in full force and effect
without otherwise affecting any of the obligations of the Lender or the Borrower
under this Agreement, the Lender shall only declare its obligations under that
portion so terminated.

SECTION 5

REDUCTION AND REPAYMENT

5.1

Term and Maturity.

The term of each Credit Facility shall commence on the Closing Date and end on
the Maturity Date. For greater certainty, all amounts outstanding under each
Credit Facility must be repaid and all obligations of each Lender under each
Credit Facility must be fully funded or cancelled on the Maturity Date. At least
60 days, but not greater than 90 days, prior to the then current Maturity Date
in respect of each of Facility A and Facility B and the then current Facility D
Revolving Period Maturity Date, each applicable Borrower may, if it so desires,
provide the Agent and/or the US Administrative Agent with written notice of a
request to extend the current Maturity Date or the then current Facility D
Revolving Period Maturity Date for a further period of 364 days. Each request
for the extension of the then current Maturity Date or the then current
Facility D Revolving Period Maturity Date by each applicable Borrower shall be
subject to the written consent of the applicable Lenders, which consent, if
delivered, shall be delivered to each applicable Borrower no later than 30 days
prior to the then current Maturity Date or the then current Facility D Revolving
Period Maturity Date. If each Lender, acting in its sole discretion, agrees to
the applicable Borrower’s request to extend the then current Maturity Date or
the then current Facility D Revolving Period Maturity Date, the then current
Maturity Date or the then current Facility D Revolving Period Maturity Date, as
applicable, shall be extended for a further period of 364 days. If a Lender does
not respond to a request for an extension prior to 30 days before the expiry of
the then current Maturity Date or the then current Facility D Revolving Period
Maturity Date, such Lender will be deemed to have denied the request for an
extension of the Maturity Date or the then current Facility D Revolving Period
Maturity Date, as applicable.

5.2

Repayment.

LP shall repay the principal amount of the Advance under Facility C, together
with interest thereon, by paying the amounts set out in the Facility C Repayment
Schedules applicable in respect of each of Sun Life, Manulife, Hancock and
Hancock USA attached as Schedule P-1, Schedule P-2, Schedule P-3 and Schedule
P-4. For greater certainty, upon the occurrence of any event or circumstance
(other than an assignment by a Lender under Facility C in accordance with
Section 13.1 hereof) which would cause a recalculation of the amounts payable as
set out in any of Schedule P-1, Schedule P-2, Schedule P-3 or Schedule P-4, the
Agent will provide to the relevant Lenders under Facility C and the Borrower a
revised Schedule P setting out such

 

 

 


--------------------------------------------------------------------------------

- 65 -

 

 

recalculated amounts. Any such revised Schedule P shall not become effective
until the relevant Persons, including the Borrower, signify in writing their
agreement to such revised Schedule P. LP shall repay the principal amount of the
Advances under Facility D quarterly, commencing the first Fiscal Quarter after
the initial drawdown under Facility D, in instalments equal to the greater of
(i) 1/20th of the initial amount drawn down under Facility D, and (ii) 1/20th of
the outstanding principal amount drawn under Facility D as of the date of the
last Advance made under Facility D. All remaining principal outstanding under
Facility D will be due and payable in full on the Maturity Date in respect of
Facility D. In addition, 100% of the net cash proceeds from the permitted sale
or sale/leaseback of any fixed assets of the Obligors (collectively, the
“Permitted Proceeds”) shall be applied to repay, in inverse order of maturity,
on or before the last Business Day of the Fiscal Quarter immediately following
the Fiscal Quarter in which such sale or sale/leaseback occurs, (i) the then
outstanding principal amount under Facility D, until Facility D is repaid in
full, and (ii) if any relevant Lender under Facility C so requires at that time
in its sole discretion, the then outstanding principal amount under Facility C
(subject to the make-whole provisions and the requirement to make payment of the
Yield Maintenance Amount in respect of Facility C set out in Section 5.4), until
Facility C is repaid in full. Notwithstanding the foregoing, to the extent
Permitted Proceeds are reinvested by the applicable Obligor, as applicable, in
replacement assets in existing lines of business by the end of the Fiscal
Quarter immediately following the Fiscal Quarter in which such permitted sale or
sale/leaseback of assets takes place, then the Permitted Proceeds need not be
applied to the outstanding principal amount under Facility D or Facility C as
set out herein. For greater certainty, SunOpta will provide such information
regarding the permitted sale or sale/leaseback of fixed assets of the Obligors
and the use of Permitted Proceeds as is required by the Agent and the Lenders
pursuant to Section 9.4 of this Agreement.

5.3

Mandatory Repayment – Currency Fluctuations.

 

(a)

If, due to exchange rate fluctuations or for any reason whatsoever, in the case
of Facility A, the Canadian Dollar Amount of the principal amount of all
Advances outstanding under Facility A shall, at any time, exceed, as applicable,
the Commitment for Facility A, or the then current Facility A Borrowing Base
(the amount of the excess being referred to herein as an “Excess Amount”), then
within three Business Days of written notice from the Agent, the Facility A
Borrower shall, at its option:

 

(i)

forthwith repay Loans and/or fund any Lender’s obligations with respect to
outstanding Bankers’ Acceptances, Letters of Credit or Letters of Guarantee in
an amount equal to or greater than such Excess Amount; or

 

(ii)

provide cash collateral or such other security as the Agent may require in an
amount equal to or greater than such Excess Amount which collateral shall remain
in the Agent’s possession until the Canadian Dollar Amount of the principal
amount of all Advances outstanding under Facility A is equal to or less than, as
applicable, the Commitment for Facility A or the then current Facility A
Borrowing Base whereupon such collateral shall be released by the Agent to the
Facility A Borrower.

 

 

 


--------------------------------------------------------------------------------

- 66 -

 

 

 

(b)

Notwithstanding any other provision of this Agreement, including any provision
contemplating a Rollover or Conversion, whenever the Canadian Dollar Amount of
the principal amount of all Advances outstanding under Facility A is, as
applicable, in excess of the Commitment for Facility A or the then current
Facility A Borrowing Base, the Facility A Borrower shall (i) repay any USBR Loan
or (ii) upon the maturity of any Banker’s Acceptance, repay the Banker’s
Acceptance, or (iii) upon the last day of the Contract Period in respect of a
Libor Loan, repay the Libor Loan, and any repayments under clauses (i), (ii) and
(iii) shall be applied in reduction of such Excess Amount.

 

(c)

The Facility A Borrower shall, on demand, reimburse each Lender for and hold
each Lender harmless against any loss, cost or expense suffered or incurred by
the Lender by virtue of the necessity to resort to this Section 5.3 including
any loss of profit or expenses which the Lender incurs by reason of the
liquidation or re-deployment of deposits or other funds acquired by the Lender
to maintain its obligations under this Agreement and any interest or other
charges payable to lenders of funds borrowed by the Lender in order to maintain
the obligations of the Lender under this Agreement.

 

(d)

The Facility A Borrower shall pay interest on any Excess Amount at a rate of
Prime Rate plus 5% per annum, calculated on a daily basis on the actual number
of days elapsed in a 365 day year, computed from the date an Excess Amount
arises to, but excluding, the date on which the Excess Amount is repaid.
Notwithstanding the foregoing, if the Facility A Borrower is aware that it will
require an Excess Amount for a period not longer than three Business Days, the
Facility A Borrower may request that such Excess Amount be made available at the
rate normally applicable to Facility A for such anticipated short term
requirement. Each Lender may refuse such a request in its discretion.

5.4

Optional Prepayment – Facility C

LP may prepay, without penalty, in whole or in part and in a minimum amount of
US$1,000,000 or larger whole multiples thereof, the principal amount outstanding
under Facility C at any time prior to the Maturity Date provided that all
accrued interest with respect to the amount to be prepaid shall have been paid
and provided that LP shall also pay at that time to the Agent on behalf of the
Lenders under Facility C a fee, as compensation for such prepayment, in an
amount equal to the Yield Maintenance Amount. LP shall give thirty days prior
written notice to the Agent of its desire to make any prepayment, substantially
in the form attached hereto as Schedule Q. Such written notice of prepayment
shall also include a sample calculation of the entire amount to be prepaid and
LP shall provide (on that day which is three Business Days prior to the proposed
prepayment date) to the Agent and the Lenders under Facility C a final
calculation of the entire amount to be paid to the Agent and the Lenders under
Facility C on the proposed prepayment date. In addition to the foregoing, on the
10th Business Day prior to the prepayment date, the Borrower shall furnish the
Agent and Lenders with opinions from two selected Investment Dealers addressed
to the Borrower and the Agent and Lenders stating, in the opinion of the
respective Investment Dealers, the Effective US Treasury Yield. The Investment
Dealers shall be members of the Investment Dealer Association of Canada. Any
prepayment

 

 

 


--------------------------------------------------------------------------------

- 67 -

 

 

shall be paid to the Agent at the Agent’s Account for Payments and distributed
pro rata among the Lenders under Facility C in accordance with their respective
Rateable Portions. No amount permanently prepaid may be reborrowed under this
Agreement. Each Lender’s respective Commitment under Facility C will be
permanently reduced by the amount of any permanent prepayment made to it under
this Section 5 and the Total Commitment under Facility C reduced
correspondingly.

5.5

Optional Prepayment – Facility D.

LP may prepay, without penalty, in whole or in part and in a minimum amount of
US$500,000 or larger whole multiples thereof, the Advances outstanding under
Facility D, at any time prior to the Maturity Date provided that all accrued
interest with respect to the amount to be prepaid shall have been paid and
provided that LP indemnify the Agent on behalf of the Lenders for any loss or
expense suffered or incurred by any Lender, including any breakage costs which a
Lender incurs by reason of the liquidation or redeployment of deposits or other
funds acquired by it to effect or maintain Facility D, as applicable, or any
interest or charges payable to the lender of funds borrowed by the Lender and
any other charges, costs or expenses incurred by the Lender relative thereto. LP
shall give three Business Days’ notice of its desire to make any prepayment,
substantially in the form attached hereto as Schedule Q. Any prepayment shall be
paid to the Agent at the Agent’s Account for Payments and distributed pro rata
among the Lenders in accordance with their respective Rateable Portions and
applied pro rata over the remaining Scheduled Payments under Facility D, as
applicable. No amount permanently prepaid may be reborrowed under this
Agreement. Each Lender’s respective Commitment under Facility D will be
permanently reduced by the amount of any permanent prepayment made to it under
this Section 5 and the Total Commitment under Facility D reduced
correspondingly.

SECTION 6

PAYMENTS AND TAXES

6.1

Payments Generally.

All amounts owing in respect of a Credit Facility, whether on account of
principal, interest or fees or otherwise, shall be paid in the currency in which
the Advance is outstanding. Each payment under this Agreement shall be made for
value on the day the payment is due. All interest and other fees shall continue
to accrue until payment has been received by the Agent, the US Administrative
Agent and each Lender as applicable. Each payment under Facility B shall be made
by debit to the applicable Borrower’s Account by the US Administrative Agent at
or before 1:00 p.m. on the day that payment is due. SunOpta Food Group hereby
authorizes the US Administrative Agent to debit the applicable Borrower’s
Account in respect of any and all payments to be made by SunOpta Food Group
under this Agreement. Receipt by the US Administrative Agent from the Borrower
of funds under this Agreement, as principal, interest, fees or otherwise, shall
be deemed to be receipt of these funds by the relevant Lenders. Each payment
under or in respect of Facility A, Facility C and Facility D shall be made at
the Agent’s Account for Payments at or before 1:00 p.m. on the day payment is
due. The Borrowers hereby authorize the Agent in respect of Facility A,
Facility C and Facility D to debit the applicable Borrower’s account in respect
of any and all payments to be made by such Borrowers under this Agreement.
Receipt by the Agent from the Borrower of funds under this Agreement, as

 

 

 


--------------------------------------------------------------------------------

- 68 -

 

 

principal, interest, fees or otherwise, shall be deemed to be receipt of these
funds by the relevant Lenders.

6.2

Taxes.

 

(a)

Payments. All payments to be made by or on behalf of the Borrowers under or with
respect to this Agreement are to be made free and clear of and without deduction
or withholding for, or on account of, any present or future Taxes, unless such
deduction or withholding is required by Applicable Law. If a Borrower is
required to deduct or withhold any Taxes from any amount payable to the Agent or
any Lender (i) the amount payable shall be increased as may be necessary so that
after making all required deductions or withholdings (including deductions and
withholdings applicable to, and taking into account all Taxes on, or arising by
reason of the payment of, additional amounts under this Section 6.2), the Agent
or any Lender, as the case may be, receives and retains an amount equal to the
amount that it would have received had no such deductions or withholdings been
required, (ii) the Borrowers shall make such deductions or withholdings, and
(iii) the Borrowers shall remit the full amount deducted or withheld to the
relevant taxing authority in accordance with Applicable Laws. Notwithstanding
the foregoing, the Borrowers shall not be required to pay additional amounts in
respect of Excluded Taxes.

 

(b)

Indemnity. The Borrowers shall indemnify the Agent, the US Administrative Agent
and the Lenders for the full amount of any Taxes (other than Excluded Taxes)
imposed by any jurisdiction on amounts payable by the Borrowers under this
Agreement and paid by, the Agent, the US Administrative Agent or any Lender and
any liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally asserted, and any Taxes levied or imposed with respect to any indemnity
payment made under this Section 6.2. The Borrowers shall also indemnify the
Agent, the US Administrative Agent and the Lenders for any Taxes (other than
Excluded Taxes) that may arise as a consequence of the execution, sale,
transfer, delivery or registration of, or otherwise with respect to this
Agreement or any other Document. The indemnifications contained in this Section
6.2(b) shall be made within 30 days after the date the US Administrative Agent
in respect of Facility B or the Agent in respect of Facility A, Facility C or
Facility D makes written demand therefor.

 

(c)

Evidence of Payment. Within 30 days after the date of any payment of Taxes by
the Borrowers, the Borrowers shall furnish to, as applicable, the US
Administrative Agent or the Agent the original or a certified copy of a receipt
evidencing payment by the Borrowers of any Taxes with respect to any amount
payable to the Agent and the Lenders hereunder.

 

(d)

Survival. The Borrowers’ obligations under this Section 6.2 shall survive the
termination of this Agreement and the payment of all amounts payable under or
with respect to this Agreement.

 

 

 


--------------------------------------------------------------------------------

- 69 -

 

 

6.3

No Set-Off.

All payments to be made by the Borrowers shall be made without set-off or
counterclaim and without any deduction of any kind.

6.4

Application of Payments Before Exercise of Rights.

Subject to the provisions of this Agreement, all payments made by or on behalf
of the Borrowers before the exercise of any rights arising under Section 10.2,
or otherwise, shall be paid, as applicable, (i) to the US Administrative Agent
in respect of Facility B, and (ii) to the Agent in respect of Facility A,
Facility C and Facility D, and distributed among the Lenders pro rata in
accordance with their respective Rateable Portions (or, as the case may be, to
or among the Agent, the US Administrative Agent the Lender or the Lenders to
whom those payments are owing) in each instance in the following order:

 

(a)

firstly, in payment of any amounts due and payable as and by way of agency fees
owing to the Agent, the US Administrative Agent or the US Security Agent for its
services hereunder or in connection herewith;

 

(b)

secondly, in payment of any amounts due and payable as and by way of recoverable
expenses hereunder or in connection herewith;

 

(c)

thirdly, in payment of any interest, other fees, or default interest then due
and payable on or in respect of the Advances;

 

(d)

fourthly, in repayment of any principal amounts of the Advances; and

 

(e)

fifthly, in payment of any other amounts then due and payable by the Borrowers
hereunder or in connection herewith.

6.5

Application of Payments After Exercise of Rights Under Section 10.2.

All payments made by or on behalf of the Obligors after the exercise of any
rights arising under Section 10.2 shall, subject to the provisions of the
Security Sharing Agreement, be paid to and distributed pro rata among, as
applicable, (i) the Lenders in accordance with their Rateable Portions, or (ii)
as the case may be, to or among the Agent, the US Administrative Agent, the
Lender or the Lenders to whom those payments are owing, in each instance in the
following order:

 

(a)

firstly, in payment of agency fees, if any, and the reasonable costs and
expenses of any realization against the Obligors and any and all other sureties
and guarantors or of its or their respective property and assets, including the
out-of-pocket expenses of the Agent, the US Administrative Agent or the US
Security Agent and the reasonable fees and out-of-pocket expenses of counsel,
consultants and other advisers employed in connection therewith and in payment
of all costs and expenses incurred by the Agent, the US Administrative Agent or
the US Security Agent in connection with the administration and enforcement of
this Agreement or the other Documents, to the extent that those funds, costs and

 

 

 


--------------------------------------------------------------------------------

- 70 -

 

 

 

 

expenses shall not have been reimbursed to the Agent, the US Administrative
Agent or the US Security Agent; and

 

(b)

thereafter as the Agent and the Lenders may determine in their discretion.

SECTION 7

SECURITY DOCUMENTS

7.1

Security Documents.

The Borrowers shall cause the following documents to be executed and delivered
to, as applicable, the Agent or the US Security Agent on behalf of the Lenders
to secure the Obligations, those documents to be in form and substance
satisfactory to the Agent, the US Security Agent and the Lenders:

 

(a)

by SunOpta: (i) Ontario law guarantee of the obligations of all Obligors (other
than SunOpta) owing to the Lenders; (ii) a general security agreement creating a
security interest in all of the personal property, assets and undertaking of
SunOpta, including securities (or the equivalent) registered in every location
where SunOpta has assets; (iii) security under 427 of the Bank Act (Canada);
(iv) a general assignment of book debts; (v) a first collateral charge, by way
of debenture or other appropriate security (including a hypothec), over the real
property located at 2838 Highway 7, Norval, Ontario, (vi) an assignment of all
insurance policies, including but not limited to fire and all perils insurance
on real property and policies insuring the assets of SunOpta; (vii) an offset
agreement regarding cash balances; (viii) a securities pledge agreement; (ix) if
applicable, an acknowledgment regarding existing security; and (x) an assignment
of any security that SunOpta may now or hereafter obtain from Opta Minerals Inc.
and the Subsidiaries of Opta Minerals Inc.;

 

(b)

by 1510146 Ontario: (i) Ontario law guarantee of the obligations of all Obligors
(other than 1510146 Ontario) owing to the Lenders; (ii) a general security
agreement creating a security interest in all of the personal property, assets
and undertaking of 1510146 Ontario, including securities (or the equivalent)
registered in every location where 1510146 Ontario has assets; (iii) a general
assignment of book debts; (iv) an assignment of all insurance policies,
including but not limited to fire and all perils insurance on real property and
policies insuring the assets of 1510146 Ontario; (v) an offset agreement
regarding cash balances; and (vi) if applicable, an acknowledgment regarding
existing security;

 

(c)

by LP: (i) Illinois law guarantee of the obligations of all Obligors (other than
LP) owing to the Lenders; (ii) a general security agreement creating a security
interest in all of the personal property, assets and undertaking of LP,
including securities (or the equivalent) registered in every location where LP
has assets; (iii) a certificate in respect of all insurance policies, including
but not limited to fire and all perils insurance on real property and policies
insuring the assets of LP, indicating the US Security Agent and/or the Lenders
as loss payee; (iv) an offset

 

 


--------------------------------------------------------------------------------

- 71 -

 

 

 

 

agreement regarding cash balances; and (v) if applicable, an acknowledgment
regarding existing security;

 

(d)

by ULC: (i) Ontario law guarantee of the obligations of all Obligors (other than
ULC) owing to the Lenders; (ii) a general security agreement creating a security
interest in all of the personal property, assets and undertaking of ULC,
including securities (or the equivalent) registered in every location where ULC
has assets; (iii) an assignment of all insurance policies, including but not
limited to fire and all perils insurance on real property and policies insuring
the assets of ULC; (iv) an offset agreement regarding cash balances; and (v) if
applicable, an acknowledgment regarding existing security;

 

(e)

by LLC: (i) Illinois law guarantee of the obligations of all Obligors (other
than LLC) owing to the Lenders; (ii) a general security agreement creating a
security interest in all of the personal property, assets and undertaking of
LLC, including securities (or the equivalent) registered in every location where
LLC has assets; (iii) a certificate in respect of all insurance policies,
including but not limited to fire and all perils insurance on real property and
policies insuring the assets of LLC, indicating the US Security Agent and/or the
Lenders as loss payee; (iv) an offset agreement regarding cash balances; and
(v) if applicable, an acknowledgment regarding existing security;

 

(f)

by SunOpta Food Group: (i) Illinois law guarantee of the obligations of all
Obligors (other than SunOpta Food Group) owing to the Lenders; (ii) a general
security agreement creating a security interest in all of the personal property,
assets and undertaking of SunOpta Food Group, including securities (or the
equivalent) registered in every location where SunOpta Food Group has assets;
(iii) a certificate in respect of all insurance policies, including but not
limited to fire and all perils insurance on real property and policies insuring
the assets of SunOpta Food Group, indicating the US Security Agent and/or the
Lenders as loss payee; (iv) an offset agreement regarding cash balances; and
(v) if applicable, an acknowledgment regarding existing security;

 

(g)

by Northern Food: (i) Illinois law guarantee of the obligations of all Obligors
(other than Northern Food) owing to the Lenders; (ii) a general security
agreement creating a security interest in all of the personal property, assets
and undertaking of Northern Food, including securities (or the equivalent)
registered in every location where Northern Food has assets; (iii) a first
collateral charge, by way of debenture or other appropriate security (including
a mortgage and security agreement with assignment of rents), over the real
property located at: (A) 601 3rd Avenue W, Alexandria, Minnesota, (B) 4601 Co.
Road, 13 NE, Alexandria, Minnesota, (C) 3035 Evergreen Lane, Alexandria,
Minnesota, (D) 308-2nd Avenue NW, Bertha, Minnesota, (E) 701 W 1st Street,
Fosston, Minnesota, and (F) 199 W 2nd Avenue, Afton, Wyoming, (iv) a certificate
in respect of all insurance policies, including but not limited to fire and all
perils insurance on real property and policies insuring the assets of Northern
Food, indicating the US Security Agent and/or the Lenders as loss payee; (v) an
offset

 

 

 


--------------------------------------------------------------------------------

- 72 -

 

 

 

 

agreement regarding cash balances; and (vi) if applicable, an acknowledgment
regarding existing security;

 

(h)

by SunOpta Aseptic: (i) Illinois law guarantee of the obligations of all
Obligors (other than SunOpta Aseptic) owing to the Lenders; (ii) a general
security agreement creating a security interest in all of the personal property,
assets and undertaking of SunOpta Aseptic, including securities (or the
equivalent) registered in every location where SunOpta Aseptic has assets; (iii)
a first collateral charge, by way of debenture or other appropriate security
(including a mortgage and security agreement with assignment of rents), over the
real property located at: 3915 Minnesota Street, Alexandria, Minnesota; (iv) a
certificate in respect of all insurance policies, including but not limited to
fire and all perils insurance on real property and policies insuring the assets
of SunOpta Aseptic, indicating the US Security Agent and/or the Lenders as loss
payee; (v) an offset agreement regarding cash balances; and (vi) if applicable,
an acknowledgment regarding existing security;

 

(i)

by Sunrich: (i) Illinois law guarantee of the obligations of all Obligors (other
than Sunrich) owing to the Lenders; (ii) a general security agreement creating a
security interest in all of the personal property, assets and undertaking of
Sunrich, including securities (or the equivalent) registered in every location
where Sunrich has assets; (iii) a first collateral charge, by way of debenture
or other appropriate security (including a mortgage and security agreement with
assignment of rents), over the real property located at: (A) 3824-93rd Street
SW, Hope, Minnesota, and (B) 616-6th Avenue W, Cresco, Iowa and (c) 1971, 354th
Street, Breckenridge, Minnesota; (iv) a certificate in respect of all insurance
policies, including but not limited to fire and all perils insurance on real
property and policies insuring the assets of Sunrich, indicating the US Security
Agent and/or the Lenders as loss payee; (v) an offset agreement regarding cash
balances; and (vi) if applicable, an acknowledgment regarding existing security;

 

(j)

by SunOpta Ingredients Canada: (i) Ontario law guarantee of the obligations of
all Obligors (other than SunOpta Ingredients Canada) owing to the Lenders;
(ii) a general security agreement creating a security interest in all of the
personal property, assets and undertaking of SunOpta Ingredients Canada,
including securities (or the equivalent) registered in every location where
SunOpta Ingredients Canada has assets; (iii) a general assignment of book debts;
(iv) a first collateral charge by way of debenture or other appropriate
security, over the real property located at 2 Barrie Blvd., St. Thomas, Ontario;
(v) an assignment of all insurance policies, including but not limited to fire
and all perils insurance on real property and policies insuring the assets of
SunOpta Ingredients Canada; (vi) an offset agreement regarding cash balances;
and (vi) if applicable, an acknowledgment regarding existing security;

 

(k)

by SunOpta Ingredients: (i) Illinois law guarantee of the obligations of all
Obligors (other than SunOpta Ingredients) owing to the Lenders; (ii) a general
security agreement creating a security interest in all of the personal property,


--------------------------------------------------------------------------------

- 73 -

 

 

 



assets and undertaking of SunOpta Ingredients, including securities (or the
equivalent) registered in every location where SunOpta Ingredients has assets;
(iii) a first collateral charge, by way of debenture or other appropriate
security (including a mortgage and security agreement with assignment of rents),
over the real property located at: (A) 1001 South Cleveland Street, Cambridge,
Minnesota, (B) 701 West 6th Street, Galesburg, Illinois and (C) 1050 Wenig Road
N.E., Cedar Rapids, Iowa; (iv) a certificate in respect of all insurance
policies, including but not limited to fire and all perils insurance on real
property and policies insuring the assets of SunOpta Ingredients, indicating the
US Security Agent and/or the Lenders as loss payee; and (v) an offset agreement
regarding cash balances; (vi) a patent collateral agreement; (vii) if
applicable, an acknowledgment regarding existing security;

 

(l)

by Drive: (i) Ontario law guarantee of the Obligations of all Obligors (other
than Drive) owing to Lender, (ii) a general security agreement creating a
security interest in all of the personal property, assets and undertaking of
Drive, including securities (or the equivalent) registered in every location
where Drive has assets, (iii) an assignment of all insurance policies, including
but not limited to fire and all perils insurance on real property and policies
insuring the assets of Drive, (iv) an offset agreement regarding cash balances;
and (v) if applicable, an acknowledgment regarding existing security;

 

(m)

by Sonne Labs: (i) Illinois law guarantee of the obligations of all Obligors
(other than Sonne Labs) owing to the Lenders; (ii) a general security agreement
creating a security interest in all of the personal property, assets and
undertaking of Sonne Labs, including securities (or the equivalent) registered
in every location where Sonne Labs has assets (iii) a first collateral charge by
way of debenture or other appropriate security (including a mortgage and
security agreement with assignment of rents), over the real property located at
: (A) 896 23rd Avenue North, Wahpeton, North Dakota; (iv) a certificate in
respect of all insurance policies, including but not limited to fire and all
perils insurance on real property and policies insuring the assets of Sonne
Labs, indicating the US Security Agent and/or the Lenders as loss payee; and (v)
an offset agreement regarding cash balances;

 

(n)

by SunOpta Holdings: (i) Illinois law guarantee of the obligations of all
Obligors (other than SunOpta Holdings) owing to the Lenders; (ii) a general
security agreement creating a security interest in all of the personal property,
assets and undertaking of SunOpta Holdings, including securities (or the
equivalent) registered in every location where SunOpta Holdings has assets;
(iii) a certificate in respect of all insurance policies, including but not
limited to fire and all perils insurance on real property and policies insuring
the assets of SunOpta Holdings, indicating the US Security Agent and/or the
Lenders as loss payee; (iv) an offset agreement regarding cash balances; and
(v) if applicable, an acknowledgment regarding existing security;

 

 

 


--------------------------------------------------------------------------------

- 74 -

 

 

(o)

by SunOpta Financing: (i) Illinois law guarantee of the obligations of all
Obligors (other than SunOpta Financing) owing to the Lenders; (ii) a general
security agreement creating a security interest in all of the personal property,
assets and undertaking of SunOpta Financing, including securities (or the
equivalent) registered in every location where SunOpta Financing has assets;
(iii) a certificate in respect of all insurance policies, including but not
limited to fire and all perils insurance on real property and policies insuring
the assets of SunOpta Financing, indicating the US Security Agent and/or the
Lenders as loss payee; (iv) an offset agreement regarding cash balances; and
(v) if applicable, an acknowledgment regarding existing security;

 

(p)

by Organic Ingredients: (i) Illinois law guarantee of the obligations of all
Obligors (other than Organic Ingredients) owing to the Lenders; (ii) a general
security agreement creating a security interest in all of the personal property,
assets and undertaking of Organic Ingredients, including securities (or the
equivalent) registered in every location where Organic Ingredients has assets;
(iii) a certificate in respect of all insurance policies, including but not
limited to fire and all perils insurance on real property and policies insuring
the assets of Organic Ingredients, indicating the US Security Agent and/or the
Lenders as loss payee; (iv) an offset agreement regarding cash balances; and
(v) if applicable, an acknowledgment regarding existing security;

 

(q)

by Pacific Fruit: (i) Illinois law guarantee of the obligations of all Obligors
(other than Pacific Fruit) owing to the Lenders; (ii) a general security
agreement creating a security interest in all of the personal property, assets
and undertaking of Pacific Fruit, including securities (or the equivalent)
registered in every location where Pacific Fruit has assets; (iii) a certificate
in respect of all insurance policies, including but not limited to fire and all
perils insurance on real property and policies insuring the assets of Pacific
Fruit, indicating the US Security Agent and/or Lenders as loss payee; and (iv)
an offset agreement regarding cash balances; and

 

(r)

each relevant Lender’s standard form Bankers’ Acceptances in blank in accordance
with Section 3.9(f).

7.2

Further Assurances.

 

(a)

Additional Obligors. The Borrowers shall cause any Included Subsidiary to sign
an Additional Obligor Counterpart and execute and deliver a guarantee unlimited
as to amount, substantially similar to the guarantees executed by the Obligors,
supported by:

 

(i)

a general security agreement or the equivalent, substantially similar to the
general security agreements executed by the Obligors, creating a security
interest in all its personal property, assets and undertaking, including
securities registered in every location where such Included Subsidiary
has assets;

 

 

 


--------------------------------------------------------------------------------

- 75 -

 

 

 

(ii)

a charge (or the equivalent) of such Included Subsidiary creating a fixed charge
on all such Included Subsidiary’s real property registered against title to such
property;

 

(iii)

an assignment of all insurance policies held by the Included Subsidiary insuring
the real property or assets of the Included Subsidiary; and

 

(iv)

such other additional or substitute security as the Agent, the US Security Agent
or the Unanimous Lenders may require from time to time;

all immediately upon that Person becoming an Included Subsidiary.

 

(b)

Further Documents. Upon request of the Agent, the US Security Agent or the
Unanimous Lenders, the Obligors or any of them shall execute and deliver, or
shall cause to be executed and delivered, to the Agent or US Security Agent, as
applicable, such further documents or instruments and shall do or cause to be
done such further acts as may be necessary or proper in the reasonable opinion
of the Agent or US Security Agent, as applicable, or the Unanimous Lenders in
its or their sole and absolute discretion, to secure the Obligations, including,
without limitation, executing and delivering or causing to be executed and
delivered such further documents or instruments to give the Lenders a first
priority security interest in any and all property and assets now or hereafter
acquired by any Obligor, subject to any Permitted Liens.

SECTION 8

CONDITIONS PRECEDENT

8.1

Conditions Precedent to Disbursements of Advances.

The obligation of each Lender to make available the first Advance, Rollover or
Conversion under each Credit Facility is subject to and conditional upon the
satisfaction of the following conditions:

 

(a)

Delivery of Documents. The Agent or the US Security Agent, as applicable, shall
have received Sufficient Copies, in form and substance satisfactory to the Agent
or the US Security Agent, as applicable, of the following:

 

(i)

this Agreement duly executed by all the parties hereto;

 

(ii)

each Security Document and all other Documents duly executed by all the parties
thereto;

 

(iii)

timely notice as may be required by any term of this Agreement in connection
with any action to be taken thereunder;

 

(iv)

a Certificate of each Obligor dated the Closing Date certifying:

 

 

 


--------------------------------------------------------------------------------

- 76 -

 

 

 

(A)

that its constating documents and the by-laws, which shall be attached thereto,
are complete and correct copies and are in full force and effect;

 

(B)

all resolutions and all other authorizations necessary to authorize the
execution and delivery of and the performance by it of its obligations under
this Agreement, the Security Documents and the other Documents to which it is a
party and all the transactions contemplated thereby; and

 

(C)

all representations and warranties contained in this Agreement are true and
correct as if made on the date of the Certificate;

 

(v)

a satisfactory report from Intech Risk Management Inc. regarding the insurance
policies and coverage maintained by the Obligors;

 

(vi)

opinions of counsel to the Obligors, addressed to the Agent and each Lender and
counsel to the Agent with respect to, inter alia, due authorization, execution,
delivery and enforceability of the Documents executed by the Obligors;

 

(vii)

duly executed certificate(s) of insurance evidencing the insurance required
under this Agreement and endorsements of those policies each showing loss
payable to the Agent or US Security Agent, as applicable;

 

(viii)

such other documents as the Agent or US Security Agent may reasonably request
including (A) the documents listed in Section 7.1 hereof, and (B) standard
documentation used by the Lender in connection with the issuance of Letters of
Credit and Letters of Guarantee, prior to any Advance by way of any such method;

 

(ix)

a duly completed Environmental Checklist in the Agent’s or the US Security
Agent’s standard form, or if available, a Phase I environmental report in
respect of real property owned by the Obligors;

 

(x)

landlord waivers satisfactory to the Agent or US Security Agent in respect of
real property leased by any Obligor;

 

(xi)

a copy of all of the relevant Obligor’s agreements relating to the Rhodia Price
Reduction;

 

(xii)

the Security Sharing Agreement; and

 

(xiii)

if so requested by the Lenders, title insurance satisfactory to the Lenders in
favour of the Agent or the US Security Agent shall have been obtained and
delivered to the Agent or the US Security Agent in respect of each relevant
property owned by an Obligor.

 

 

 


--------------------------------------------------------------------------------

- 77 -

 

 

 

(b)

Payout and Discharge. All funds owed by the Obligors to those creditors
identified (based upon information provided by any Obligor) by the Agent and the
US Security Agent, as applicable, shall be repaid in full and all Liens and/or
security registrations made in favour of such creditors shall be discharged or
the Agent or the US Security Agent, as applicable, shall have received an
undertaking from such creditors to discharge all such Liens and/or security
registrations in form and substance satisfactory to the Agent or the US Security
Agent, as applicable.

 

(c)

Registration of Security Documents. All registrations, recordings and filings of
or with respect to the Security Documents which in the opinion of counsel to the
Agent or the US Security Agent, as applicable, are necessary to render effective
the Lien intended to be created thereby shall have been completed.

 

(d)

Fees. All fees payable in accordance with this Agreement on or before the
Closing Date (including legal fees and expenses of the Agent and the US Security
Agent) shall have been paid to the Agent.

 

(e)

Due Diligence. The Agent and the Lenders shall have completed their business,
legal and accounting due diligence with the respect to the Obligors with results
satisfactory to them.

 

(f)

Market Change. No material adverse change or material disruption of the
financial, banking or capital markets shall have occurred and be continuing, in
each case, determined by the Agent in its sole and absolute discretion.

 

(g)

Material Adverse Change. No Material Adverse Change shall have occurred with
respect to the Obligors.

 

(h)

Existing Debt. The Lenders shall have reviewed the Obligors’ existing Debt
obligations, with results satisfactory to the Lenders.

8.2

Conditions Precedent to All Advances.

The obligations of the Lenders to make available any Advance, Rollover or
Conversion, after the conditions in Section 8.1 being satisfied, are subject to
and conditional upon each of the conditions below being satisfied on the
applicable Drawdown Date, Issuance Date, Rollover Date or Conversion Date:

 

(a)

No Default. No Default or Event of Default shall exist.

 

(b)

Representations Correct. The representations and warranties contained in Section
2.1 shall be true and correct on each Drawdown Date, Issuance Date, Rollover
Date or Conversion Date as if made on that date.

 

(c)

Notice of Advance. The Borrowers shall have provided any notice required in
respect of an Advance, Rollover or Conversion.

 

 

 


--------------------------------------------------------------------------------

- 78 -

 

 

(d)

Facility A and Facility B Advances. The Facility A Borrower and SunOpta Food
Group, as applicable, shall have provided a current certified aged statement of
Accounts Receivable and listing of Inventory in accordance with Section 3.6(a)
or 3.6(b), as applicable.

 

(e)

Certain Advances. Each applicable Borrower executing and delivering to the
relevant Lender, the Agent or the US Administrative Agent customary
documentation required by such Lender or the Agent or the US Administrative
Agent, as applicable, from time to time for purposes of extending Advances by
way of Letter of Credit, Letter of Guarantee and Bankers’ Acceptance.

8.3

Conditions Precedent to Advances Under Facility D

The obligations of the Lenders to make available any Advance, Rollover or
Conversion under Facility D, in addition to being subject to and conditional
upon each of the conditions being satisfied in Sections 8.1 and 8.2, are subject
to and conditional upon each of the conditions below being satisfied on the
applicable Drawdown Date, Issuance Date, Rollover Date or Conversion Date:

 

(a)

satisfactory completion by the relevant Obligor of the acquisition on terms and
conditions satisfactory to the Lenders;

 

(b)

satisfaction to the Lenders that the acquisition is related to SunOpta’s
existing lines of business;

 

(c)

satisfaction by the Lenders with the ownership and management, organizational
and legal structure of the Consolidated Borrower subsequent to the acquisition
and the tax and accounting aspects of the acquisition;

 

(d)

satisfactory due diligence review by the Lenders, including, but not limited to,
review of the relevant Person’s existing operations, history of business and
financial position. This is to be confirmed by the historical (past three years)
audited, consolidated (and non-consolidated if applicable) financial statements,
the most recent interim financial statements and two year forecast/budgets of
SunOpta and the relevant Person on a combined basis confirming compliance with
all financial covenants hereunder;

 

(e)

repayment of any Debt attached to the acquisition upon closing and discharge of
all relevant Liens together with provision of Security Documents creating a
first rank of security interest in favour of the Agent, the US Security Agent
and the Lenders as applicable;

 

(f)

receipt of satisfactory environmental review of the assets of the Person being
acquired executed by an authorized signing officer of SunOpta;

 

(g)

no Default or Event of Default shall have occurred and be continuing or be
created upon the completion of the relevant acquisition;

 

 

 


--------------------------------------------------------------------------------

- 79 -

 

 



 

(h)

the amounts available under the Credit Facilities, together with any cash
resources of the Obligors, shall be sufficient to complete the acquisition. If
additional funds are required to complete the acquisition, then the additional
equity or Subordinated Debt may be used to fund the shortfall. Such Subordinated
Debt must be on terms and conditions satisfactory to the Lenders, including,
without limitation, no acceleration rights in respect of such Subordinated Debt
prior to the maturity date of the Credit Facilities; and

 

(i)

in respect of an Advance for purposes of making a Capital Expenditure that is
not budgeted for in the Business Plan or that is more than 10% in excess of that
which is budgeted for in the Business Plan, the prior approval of the Unanimous
Lenders will be required.

Notwithstanding the foregoing and for greater certainty, if the entire proceeds
of an Advance under Facility D are going to be used to effect a Permitted
Investment, then the conditions precedent set out in clauses (a) through (d),
(f) and (h) of this Section 8.3 need not be complied with by the Obligors.

8.4

Waiver of a Condition Precedent.

The conditions stated in Sections 8.1, 8.2 and 8.3 are inserted for the sole
benefit of the Agent, the US Administrative Agent, the US Security Agent and the
Lenders and the conditions stated therein may only be waived by the Agent with
the consent of the Unanimous Lenders, in whole or in part, with or without terms
or conditions, in respect of all or any portion of the Advances, without
affecting the right of the Lenders to assert terms and conditions in whole or in
part in respect of any other Advance.

SECTION 9

COVENANTS

9.1

Affirmative Covenants.

While any amount owing under this Agreement or any of the other Documents
remains unpaid, or the Agent or the Lenders have any obligations under this
Agreement or any of the other Documents, each of the Obligors covenants, for
itself as applicable, with the Agent, the US Administrative Agent, the US
Security Agent and each Lender as follows:

 

(a)

Corporate Existence. It shall do or cause to be done all things necessary to
keep in full force and effect its corporate existence and all rights,
trade-marks, licenses and qualifications required for it to carry on its
businesses and own, lease or operate its properties in each jurisdiction in
which it carries on business or owns, leases or operates property or assets from
time to time.

 

(b)

Insurance. It shall maintain insurance on its properties and assets and for the
operation of its businesses in such amounts and against such risks as would be
customarily obtained and maintained by a prudent owner of similar properties and
assets operating a similar business, including appropriate liability insurance,
business interruption insurance and third party liability insurance. It shall
provide

 

 

 


--------------------------------------------------------------------------------

- 80 -

 

 

 

 

copies of those policies to the Agent or the US Security Agent, as applicable,
which policies shall be satisfactory to the Agent or the US Security Agent, as
applicable. Each insurance policy shall include an endorsement whereby the
insurers agree to give the Agent or the US Security Agent, as applicable, on
behalf of the Lenders not less than 30 days notice of the cancellation of the
policy of insurance and permit the Agent or the US Security Agent, as
applicable, on behalf of the Lenders to cure any default which may exist under
the policy. It shall name the Agent or the US Security Agent, as applicable, as
loss payee or additional insured as its interest may appear in all of its
policies of insurance or otherwise assure the Agent or the US Security Agent, as
applicable, of the availability of continuing coverage in a manner satisfactory
to the Agent or the US Security Agent, as applicable, and all real property
policies shall contain such standard mortgage clauses as the Agent or the US
Security Agent, as applicable, shall require for the Lenders’ protection. In
addition, it shall notify the Agent or the US Security Agent forthwith on the
happening of any loss or damage in excess of $150,000 and shall furnish at its
expense all necessary proofs and do all necessary acts to enable the Agent or
the US Security Agent, as applicable, to obtain payment of the insurance monies
in the event that the claim for payment of insurance proceeds is $150,000 or
greater.

 

(c)

Compliance with Laws, etc. It shall comply with all Applicable Laws and all
Government Approvals required in respect of its businesses, properties, the
Collateral, or any activities or operations carried out thereon including
health, safety and employment standards, labour codes and Environmental Laws. If
required by the Agent, it shall deliver to the Agent evidence satisfactory to
the Agent concerning such compliance with all Applicable Laws and Government
Approvals.

 

(d)

Government Approvals. It shall obtain (to the extent not in existence on the
date of this Agreement) and maintain, by the observance and performance of all
obligations thereunder and conditions thereof, all Government Approvals required
for it to carry on its businesses.

 

(e)

Conduct of Business. It shall: (i) conduct its business and the operation of its
property in a proper and efficient manner and keep proper books of account and
records with respect to the operation of its business and the operation of its
property; (ii) diligently maintain, repair, use and operate its property and
premises in a proper and efficient manner; (iii) maintain its physical assets in
good condition so that each asset may be used at all times for the purpose for
which it was intended; and (iv) perform all of its obligations under the terms
of each mortgage, indenture, security agreement and other debt instrument by
which it is bound.

 

(f)

Payment. It shall duly and punctually pay or cause to be paid all sums of money
due and payable by it under this Agreement and the other Documents on the dates,
at the places and in the currency and the manner set forth herein and therein.

 

 

 


--------------------------------------------------------------------------------

- 81 -

 

 

(g)

Litigation. It shall (i) promptly give notice to the Agent of any litigation,
suit, action, proceeding or dispute, threatened or commenced it, whether before
or by any court, governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind which
either individually or in the aggregate exceed $150,000 in claims, or which
otherwise, if adversely determined, could reasonably be expected to have a
Material Adverse Effect on it or the other Obligors, (ii) advise the Agent of
the extent to which any adverse determination is covered by insurance, (iii)
provide all reasonable information requested by the Agent concerning the status
of any litigation, proceeding or dispute, and (iv) use reasonable efforts to
bring about a reasonable, favourable and speedy resolution or disposition of the
litigation, proceeding or dispute.

 

(h)

Pay Claims and Taxes. It shall promptly pay and discharge, when due, all Taxes
charged to or payable by it and all obligations which may result in Liens (other
than Permitted Liens) on its properties or assets unless the relevant Tax or
obligation is being actively and diligently contested in good faith by
appropriate proceedings and is adequately reserved against in accordance with
GAAP. It shall notify the Agent of each contest promptly upon forming the
intention to contest the relevant payment, Tax or obligation.

 

(i)

Notice of Default or Material Adverse Change. It shall, upon obtaining knowledge
thereof, provide to the Agent as soon as practicable, and in any event within
one Business Day after obtaining that knowledge, notice of any Material Adverse
Change, Default or Event of Default, together with an officer’s Certificate
setting forth the details of any such Material Adverse Change, Default or Event
of Default and the action taken or to be taken to remedy it.

 

(j)

Other Reports and Filings. Promptly upon transmission thereof it shall deliver
to the Agent copies of all financial information, statutory audits, proxy
materials and other information and reports, if any, which it (i) has filed with
the Securities and Exchange Commission or any governmental agencies substituted
therefor or with the Ontario Securities Commission or any securities regulatory
authority or any other equivalent governmental agencies in any state, province
or territory of Canada or the United States of America, (ii) has delivered to
holders of, or any agent or trustee with respect to, its Debt in their capacity
as such a holder, agent or trustee, or (iii) has delivered to any shareholder in
its capacity as a shareholder.

 

(k)

Other Information. From time to time, it shall deliver to the Agent such other
information or documents (financial or otherwise) as the Agent may reasonably
request.

 

(l)

Books, Records and Inspections. It will keep proper books of record and account
in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. It will permit officers and designated
representatives of the Agent or any Lender to visit and inspect, under guidance
of its officers, any of

 

 

 


--------------------------------------------------------------------------------

- 82 -

 

 

 

 

its properties and to examine its books of account and discuss its affairs,
finances and accounts, and be advised as to the same by, its officers, all at
such reasonable times and intervals and to such reasonable extent as the Agent
or any Lender may request.

 

(m)

First Priority. It will take all actions, sign all documents, effect all
registrations and otherwise act so as to carry out the intent of this Agreement
which is that the Liens created by the Security Documents are to rank first
against all of its undertaking, property and assets subject only to Permitted
Liens.

 

(n)

Environmental Compliance. It will carry on all activities in compliance with all
Environmental Laws. It will not cause or permit the Release or storage of a
Hazardous Substance in or under its properties except in compliance with all
Environmental Laws. If it comes to its attention that it is not in material
compliance with all applicable Environmental Laws, it will remedy that
non-compliance immediately. If immediate remedy is not possible, it will notify
the Agent immediately of the problem and describe in detail the action it
intends to take to return to compliance with this Section 9.1(n).

 

(o)

Capital Expenditures. It will make, subject to a permitted 10% variance above
the budgeted amount, Capital Expenditures only in accordance with and as
budgeted for in its Business Plan.

 

(p)

Annual Meetings with Lenders. On or before April 30th in each Fiscal Year, it
shall hold a meeting with the Lenders upon the request of the Agent at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of the Obligors and the Business Plan.

 

(q)

Auditors. It shall promptly give notice to the Agent of a change in its Auditors
and the reasons for the change.

 

(r)

ERISA Matters. It will maintain each ERISA Plan in compliance in all material
respects with all requirements of Applicable Law. It will promptly notify the
Agent or the US Security Agent, as applicable, on becoming aware of (a) the
institution of any steps by any Person to terminate any US Pension Plan, (b) the
failure of any Obligor to make a required contribution to any US Pension Plan if
such failure is sufficient to give rise to an Encumbrance under Section 302(f)
of ERISA, (c) the taking of any action with respect to a US Pension Plan which
is reasonably likely to result in the requirement that any Obligor furnish a
bond or other security to the US Pension Benefit Guaranty Corporation under
ERISA or such US Pension Plan, or (d) the occurrence of any event with respect
to any ERISA Plan which is reasonably likely to result in any Obligor incurring
any material liability, fine or penalty, and in the notice to the Agent or the
US Security Agent, as applicable, thereof, provide copies of all documentation
relating thereto.

 

 


--------------------------------------------------------------------------------

- 83 -

 

 

9.2

Negative Covenants.

While any amount owing under this Agreement or any of the other Documents
remains unpaid, or the Agent, the US Security Agent, the US Administrative Agent
or the Lenders have any obligations under this Agreement or any of the other
Documents, each Obligor covenants, for itself as applicable, with the Agent, the
US Administrative Agent, the US Security Agent and each Lender as follows:

 

(a)

Limitation on Liens. It shall not directly or indirectly, make, create, incur,
assume or suffer to exist any Lien upon or with respect to any material part of
its property or assets, whether now owned or hereafter acquired, other than
Permitted Liens. The ability of the Obligors to incur or suffer to exist
Permitted Liens is not to be construed as a subordination, constructive or
otherwise, of the Liens granted to the Agent or US Security Agent on behalf of
the Lenders to such Permitted Liens.

 

(b)

Disposition of Assets. It shall not sell, lease, transfer, assign, convey or
otherwise dispose of any of its properties or assets except in the ordinary
course of business and in accordance with the terms of the Security Documents
unless the Permitted Proceeds of such sale are applied as set out in Section
5.2. Notwithstanding the foregoing and for greater certainty, SunOpta will not
sell, transfer, assign, convey or otherwise dispose of any shares that it owns
in the capital of Opta Minerals Inc. without the prior written consent of the
Agent and the Unanimous Lenders, such consent not to be unreasonably withheld or
delayed by the Agent and the Unanimous Lenders.

 

(c)

Consolidations and Mergers. It shall not merge, consolidate, amalgamate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favour of any Person,
except that any Obligor may merge, amalgamate with, or dissolve or liquidate
into, any other Obligor (so long as it remains an Obligor), provided that in any
such transaction, other than an amalgamation, the Obligor shall be the
continuing or surviving corporation.

 

(d)

Limitation on Debt. It shall not create, incur, assume, suffer to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Debt (including Subordinated Debt) in excess of US$500,000 in the aggregate
during the term of this Agreement, except: (i) Debt incurred pursuant to this
Agreement; (ii) Debt consisting of Contingent Obligations described in clause
(b) of the definition thereof and permitted pursuant to Section 9.2(g); (iii)
Debt existing on the date of the Closing Date as set forth in Schedule R; (iv)
Debt secured by or which could be secured by Permitted Liens; (v) Debt for
amounts payable to suppliers in the ordinary course of business; (vi) unsecured
Debt to an Obligor; (vii) unsecured Debt to Canadian Imperial Bank of Commerce
in an amount not in excess of $350,000 in respect of Visa corporate credit cards
issued by Canadian Imperial Bank of Commerce to the Obligors; and (viii)
Subordinated Debt in an amount of

 

 

 


--------------------------------------------------------------------------------

- 84 -

 

 

 

 

up to $1,750,000 owing to the vendor or vendors of shares in the capital of Les
Importations Cacheres Hahamovitch Inc.

 

(e)

Transactions with Affiliates or Associates. It shall not enter into any
transactions with any Affiliate or Associate of it, except: (i) as expressly
permitted by this Agreement or listed on Schedule S hereto; or (ii) in the
ordinary course of business and pursuant to the reasonable requirements of its
business; and, in the case of clause (ii), upon fair and reasonable terms no
less favourable to it than would obtain in a comparable arm’s-length transaction
with a Person which is not its Affiliate or Associate.

 

(f)

Management Fees and Compensation. It shall not pay any management, consulting or
similar fees to any Affiliate or to any officer, director or employee of it or
any Affiliate except (i) payment of reasonable compensation and expense
reimbursement to officers and employees for actual services rendered to, and
expenses incurred for, it in the ordinary course of business, and (ii) payment
of directors’ fees and reimbursement of actual out-of-pocket expenses incurred
in connection with attending board of director meetings not to exceed in the
aggregate for the Obligors with respect to all such items $150,000 in any Fiscal
Year provided that no such payment shall be made if a Default or an Event of
Default is outstanding or if the making of such payment will result in a Default
or an Event of Default.

 

(g)

Contingent Obligations. It shall not create, incur, assume or suffer to exist
any Contingent Obligations, other than in respect of the Obligations except:
(i) endorsements for collection or deposit in the ordinary course of business;
(ii) Contingent Obligations incurred in the ordinary course of business with
respect to surety and appeal bonds, performance bonds and other similar
obligations; and (iii) Contingent Obligations arising with respect to customary
indemnification obligations in favour of purchasers in connection with
dispositions permitted under Section 9.2(b). The foregoing permission to incur
Contingent Obligations is not consent for any Obligor to honour those Contingent
Obligations if otherwise restricted or prohibited by this Agreement.

 

(h)

Restricted Payments. It shall not (i) declare or make any payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any of its capital stock, partnership interests, membership interests
or other equity securities (except that any Obligor may declare and pay
dividends to another Obligor (so long as it remains an Obligor)), or (ii)
purchase, redeem or otherwise acquire for value any of its, or any of its
Affiliates’, shares of capital stock, partnership interests, membership
interests or other equity securities or any warrants, rights or options to
acquire such interests or securities now or hereafter outstanding.

 

(i)

Change in Business. It shall not engage in any material line of business
substantially different from those lines of business carried on by it on the
date

 

 

 


--------------------------------------------------------------------------------

- 85 -

 

 

 

 

hereof and it shall not change the location from which such line of business is
carried on by it, all as described in Schedule C.

 

(j)

Change in Structure. It shall not make any changes in its equity capital
structure (including a change in the terms of its outstanding equity
securities), or amend its constating documents (including any shareholder
agreement), except as necessary to effect transactions permitted under Section
9.2(c).

 

(k)

Accounting Changes. It shall not make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change its
Fiscal Year.

 

(l)

Material Contracts. It shall not (i) cancel or terminate any Material Contract;
(ii) waive any default or breach under any Material Contract; (iii) amend or
otherwise modify any Material Contract; or (iv) take any other action in
connection with any Material Contract, that would, in each case, have a Material
Adverse Effect.

 

(m)

Limitation on Sale and Leaseback Transactions. Unless in compliance with Section
5.2 hereof, it will not, directly or indirectly, enter into any sale and
leaseback transaction with respect to any property or assets (whether now owned
or hereafter acquired).

 

(n)

Loans and Investments. It will not, without the prior written approval of the
Agent and the Lenders, other than in respect of the proceeds of the Advances
under Facility C and Facility D and the corresponding equity contribution in
each of the ULC and the LLC and the subsequent loan to SunOpta Food Group
(i) purchase or acquire, or make any commitment to purchase or acquire, any
capital stock, equity interest, or any obligations or other securities of, or
any interest in, any Person, including, without limitation, the establishment or
creation of a Subsidiary, or (ii) make or commit to make any acquisition of all
or substantially all of the assets of another Person, or of any business or
division of any Person, including without limitation, by way of merger,
consolidation, amalgamation or other combination or (iii) make or commit to make
any advance, loan, extension of credit or capital contribution to or any other
investment in, any Person including any Affiliate or make any payments in
respect thereof (the items described in clauses (i), (ii), and (iii) are
referred to as “Investments”), except for: (A) Investments in cash and Cash
Equivalents; (B) extensions of credit by one Obligor to another Obligor (so long
as it remains an Obligor), as the case may be and interest and other payments
made in connection with such extensions of credit; (C) extensions of credit
which constitute trade receivables in the ordinary course of business; (D)
except for Permitted Investments; and (E) except for an Investment in Cleugh’s
in an amount of up to US$8,000,000.

 

(o)

Use of Cash. Use any cash on deposit with BMO, Harris, the US Administrative
Agent or the Agent which is subject to an offset agreement in breach of any term
or covenant contained in this Agreement or any other Document.

 

 

 


--------------------------------------------------------------------------------

- 86 -

 

 

 

(p)

Location of Assets in Other Jurisdictions. It will not, except for any property
being delivered to a customer in the ordinary course of business of such Obligor
as part of the performance of its obligations, or the provision of its services,
to such customer under a contract entered into with such customer in the
ordinary course of business of such Obligor, acquire any property outside of the
jurisdictions identified in Schedule I or move any property from one
jurisdiction to another jurisdiction where the movement of such property would
cause the Security over such property to cease to be perfected under Applicable
Law, or knowingly suffer or permit in any other manner any of its property to
not be subject to the Security or to be or become located in a jurisdiction as a
result of which the Security over such property is not perfected, unless (x) the
Obligor has first given 30 days prior written notice thereof to the Agent or the
US Security Agent, as applicable, and (y) the applicable Obligor has first
executed and delivered to the Agent or the US Security Agent, as applicable, all
Security Documents and all financing or registration statements in form and
substance satisfactory to the Agent or the US Security Agent, as applicable,
which the Agent or the US Security Agent, as applicable, or its counsel, acting
reasonably, from time to time deem necessary or advisable to ensure that the
Security Documents at all times constitute a perfected first priority Lien
(subject only to Permitted Liens) over such property notwithstanding the
movement or location of such property as aforesaid together with such supporting
certificates, resolutions, opinions and other documents as the Agent or the US
Security Agent, as applicable, may deem necessary or desirable in connection
with such security and registrations.

 

(q)

Excluded Subsidiaries. Other than in respect of Opta Minerals Inc. and the
Subsidiaries of Opta Minerals Inc. to which this negative covenant will not
apply, it will not, without the prior written approval of the Agent and the
Lenders, allow or cause any Excluded Subsidiary to (i) incur any Debt, other
than Debt secured by or which could be secured by Permitted Liens or Debt for
amounts payable to suppliers in the ordinary course of business, (ii) grant,
incur or suffer any Lien other than a Permitted Lien, (iii) purchase or acquire,
or make any commitment to purchase or acquire, any capital stock, equity
interest, or any obligations or other securities of, or any interest in, any
Person, including, without limitation, the establishment or creation of a
Subsidiary, (iv) make or commit to make any acquisition of all or substantially
all of the assets of another Person, or of any business or division of any
Person, including without limitation, by way of merger, consolidation,
amalgamation or other combination or (v) make or commit to make any advance,
loan, extension of credit or capital contribution to or any other investment in,
any Person including any Affiliate or make any payments in respect thereof.

 

(r)

Loans to Excluded Subsidiaries. It will not make loans or advance funds or make
or increase, as the case may be, any equity investment in any Excluded
Subsidiary including without limitation in any of Opta Minerals Inc., Cleugh’s,
Temisca Inc., 9017-0382 Quebec Inc., Opta Minerals (USA) Inc., Virginia Material
Inc., International Materials and Supplies Inc. and 1108176 Ontario Limited.

 

 

 


--------------------------------------------------------------------------------

- 87 -

 

 

 

(s)

Cleugh’s. Notwithstanding Section 9.2(q) and for greater certainty, Cleugh’s may
(i) incur operating Debt up to a principal amount of US$30,000,000 in favour of
General Electric Capital Corporation, (ii) grant a Lien over all of its assets
in favour of General Electric Capital Corporation, (iii) incur Debt up to a
collective principal amount of US$4,000,000 in favour of certain equipment
financiers, (iv) grant a Lien in favour of each such Person over the specific
equipment financed by such Person; (v) incur Debt up to a principal amount of
US$1,000,000 in favour of B.H.& C. Properties, LLC; and (vi) incur Debt up to a
principal amount of US$370,000 in favour of David Michael Cleugh; provided
however, that in all circumstances the Debt incurred by Cleugh’s shall be
non-recourse to the Obligors.

9.3

Financial Covenants of the Borrowers.

While any amount owing under this Agreement or any of the other Documents
remains unpaid, or the Agent, the US Administrative Agent or the Lenders have
any obligations under this Agreement or any of the other Documents, the
Borrowers covenant with the Agent, the US Administrative Agent and each Lender
as follows:

 

(a)

Funded Debt to EBITDA Ratio. The Funded Debt to EBITDA Ratio of the Consolidated
Borrower shall at all times be less than 3.00:1.00, provided, however, that,
notwithstanding the foregoing, the Funded Debt to EBITDA Ratio of the
Consolidated Borrower shall at all times be less than 3.50:1.00 for a period of
no more than two consecutive Fiscal Quarters in order to accommodate (i) the
effect of acquisitions made by any Obligor, or (ii) a variance in business
conditions.

 

(b)

Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio of the Consolidated
Borrower shall at all times be greater than or equal to 1.50:1.00.

 

(c)

Working Capital Ratio. The Working Capital Ratio of the Consolidated Borrower
shall not at any time be less than 1.25:1.00.

 

(d)

Total Liabilities to Tangible Net Worth. The Consolidated Borrower shall, at all
times maintain a ratio of Total Liabilities to Tangible Net Worth of not greater
than 2.00:1.00.

 

(e)

Calculation of Ratios, etc. The Funded Debt to EBITDA Ratio, the Fixed Charge
Coverage Ratio and the ratio of Total Liabilities to Tangible Net Worth shall
each be calculated quarterly on any day based on the most recent period of
twelve fiscal months completed and ending on or immediately prior to such day.

 

(f)

Changes to GAAP. Upon the occurrence of any change in GAAP, the Majority Lenders
will adjust the ratios set out in this Section 9.3.

 

 

 


--------------------------------------------------------------------------------

- 88 -

 

 

9.4

Accounting, Financial Statements and Other Information.

While any amount owing under this Agreement or any of the other Documents
remains unpaid, or the Agent, the US Administrative Agent or the Lenders have
any obligations under this Agreement or any of the other Documents, each
Borrower covenants with the Agent, the US Administrative Agent and the Lenders
as follows:

 

(a)

Quarterly Consolidated Financial Statements. Within 60 days of the end of each
Fiscal Quarter, it will deliver to the Agent the unaudited consolidated balance
sheet of SunOpta, SunOpta Food Group and the Consolidated Borrower as at the end
of such Fiscal Quarter and the related unaudited consolidated statements of
income and cash flows (including, without limitation, the monthly internally
prepared financial statements in respect of LP), together with schedules
prepared in a form satisfactory to the Majority Lenders, presenting the balance
sheet of the Obligors as at the end of such Fiscal Quarter and the related
consolidating spreadsheets (including balance sheets and income statements) in
respect of each Obligor of income and cash flows, (and showing all adjustments
made to prepare such balance sheet and statement) all of which shall be
certified by the Chief Financial Officer (or an acceptable designate) of
SunOpta, SunOpta Food Group, LP and the Consolidated Borrower, as applicable,
together with a certificate of such officer relating to the compliance or
non-compliance with this Agreement in the form attached hereto as Schedule T and
attaching a true copy of the quarterly report of management to the board of
directors of SunOpta, such quarterly report of management to be in a form
similar to the “Q3 2002 Board of Directors Report” previously delivered to the
Lenders (a copy of which is attached hereto as Schedule X). For greater
certainty and with reference to the phrase “subject in the case of interim
financial statements to normal year-end adjustments” contained in clause (a) of
Schedule T, if any “normal year-end adjustments” are deemed to be material by
the Majority Lenders, then a compliance certificate in the form of Schedule T
for the fourth Fiscal Quarter of SunOpta shall be restated as applicable to
reflect such adjustments and resubmitted by SunOpta to the Agent within 120 days
of the end of the relevant Fiscal Year. In addition to the foregoing, the
Borrower will also, within 60 days of each Fiscal Quarter, deliver to the Agent
a report in the form of Schedule T hereto, regarding any individual sale or
sale/leaseback of any fixed assets of the Obligors giving rise to Permitted
Proceeds in excess of $100,000 during the previous Fiscal Quarter and the
Borrower’s use of such Permitted Proceeds.

 

(b)

Facility A and Facility B Borrowing Base Statements. Within 30 days of the end
of each month, the Facility A Borrower will deliver to the Agent and SunOpta
Food Group will deliver to the US Administrative Agent a separate aged Accounts
Receivable listing and Inventory listing segregating United States, Canadian and
foreign domiciled Accounts Receivable of the Facility A Borrower and SunOpta
Food Group, as applicable, and categorizing Inventory as either raw materials,
parts or supplies and finished goods of the Facility A Borrower and SunOpta Food
Group, as applicable, for such period, all of which shall be certified by the
Chief Financial Officer (or an acceptable designate) of SunOpta

 

 

 


--------------------------------------------------------------------------------

- 89 -

 

 

 

 

for the Facility A Borrower and the Chief Financial Officer (or an acceptable
designate) of SunOpta Food Group for SunOpta Food Group. Accounts Receivable
guaranteed by EDC or EXIM or secured by a letter of credit from a financial
institution acceptable to the Lenders shall be separately identified.

 

(c)

SunOpta Annual Audited and Unaudited Financial Statements. Within 120 days of
the end of each Fiscal Year, SunOpta will deliver to the Agent (i) the external
accountant prepared consolidated balance sheets of SunOpta and the Consolidated
Borrower as at the end of such Fiscal Year and the related consolidated
statements of income, retained earnings and statements of cash flows for such
Fiscal Year, certified in respect of SunOpta by the Auditors, together with a
signed opinion of the Auditors (which opinion shall not be qualified in any
respect) on the consolidated financial statements, and (ii) the annual unaudited
non-consolidated external accountant prepared financial statements of the
Consolidated Borrower, all other Obligors and Subsidiaries.

 

(d)

SunOpta Food Group Annual Unaudited Financial Statements and LP Annual Tax
Statement. Within 120 days of the end of each Fiscal Year, (i) SunOpta Food
Group will deliver to the Agent the unaudited consolidated balance sheets of
SunOpta Food Group and its Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of income, retained earnings and statements
of cash flows for such Fiscal Year, all of which shall be certified by the Chief
Financial Officer (or an acceptable designate) of SunOpta Food Group, and (ii)
LP will deliver to the Agent an internally prepared annual tax statement in
respect of LP, which such statement shall be certified by the Chief Financial
officer (or an acceptable designate) of LP.

 

(e)

Management Letters. Promptly after the receipt thereof by any Obligor, it will
deliver to the Agent, a copy of any “management letter” received by any Obligor
from the Auditors.

 

(f)

Annual Business Plan. Not later than one day prior to the first day of each
Fiscal Year, it will deliver to the Agent a Business Plan for SunOpta on a
consolidated basis and for each Obligor (other than SunOpta) and Subsidiary on
an unconsolidated basis in form satisfactory to the Majority Lenders and
consistent with past practice (including financial projections, Capital
Expenditure budgets, budgeted statements of income and sources and uses of cash
and balance sheets) prepared for (i) each calendar month of such fiscal year,
and (ii) the Fiscal Year immediately following such Fiscal Year, in each case,
prepared in reasonable detail with appropriate presentation and discussion of
the principal assumptions upon which such projections and budgets are based,
accompanied by the statement of the chief financial officer of each Obligor and
Subsidiary to the effect that, to the best of his or her knowledge, the
projections and budget are a reasonable estimate for the period covered thereby.

 

(g)

Other Information. Such other information as the Agent, the US Administrative
Agent or the Majority Lenders may reasonably request, including, without

 

 

 


--------------------------------------------------------------------------------

- 90 -

 

 

 

 

limitation, providing prompt written notice to the Agent of the aggregate
hedging position of the Obligors if Hedge Contracts are greater than $1,000,000
“out of the money”.

SECTION 10

DEFAULT AND ENFORCEMENT

10.1

Events of Default.

Upon the occurrence of an event described in Section 10.1(i) or 10.1(j), an
Event of Default under the Credit Facility shall have occurred, and upon the
occurrence of any one or more of the following events, other than an event
described in Section 10.1(i) or 10.1(j), Agent may, or, if required by the
Majority Lenders, the Agent shall, by written notice to the Borrower, declare
that an Event of Default has occurred:

 

(a)

Non-payment of Principal. Any Borrower fails to make when due, whether by
acceleration or otherwise, any payment of principal required to be made under
this Agreement or any other Document.

 

(b)

Non-payment of Interest, Fees or Other Amounts. Any Obligor fails to make when
due, whether by acceleration or otherwise, any payment of interest, fees, costs
or any other payment under this Agreement or any other Document and that failure
continues for three Business Days after the due date.

 

(c)

Breach of Covenants, etc. Any Obligor:

 

(i)

fails to perform or observe any term, condition, covenant or undertaking
contained in Sections 7.2, 9.1, 9.2, 9.3 and 9.4 and that failure, if capable of
being remedied, is not remedied within 20 days of its occurrence;

 

(ii)

fails to bring any of its real property into material compliance with applicable
Environmental Laws as contemplated by Section 9.1(n) within a reasonable period
which, in no event, shall exceed six months from the date hereof;

 

(iii)

fails to observe or perform any other term, condition, covenant or undertaking
contained in any Document which is not otherwise specifically addressed in this
Section 10.1(c) and which failure cannot be remedied; or

 

(iv)

fails to observe or perform any other term, condition, covenant or undertaking
contained in any Document which is not otherwise specifically addressed in this
Section 10.1(c) and that failure, if capable of being remedied, is not remedied
within 20 days of its occurrence.

 

(d)

Cross-Default. With respect to any other Debt of any Obligor or Subsidiary:

 

 

 


--------------------------------------------------------------------------------

- 91 -

 

 

 

(i)

demand is made of Debt in excess of $1,000,000 payable on demand or default
occurs in the payment thereof when due, whether by virtue acceleration or
otherwise;

 

(ii)

default occurs in the performance or observance of any obligation or condition
with respect thereto and that default remains unremedied after any remedial
period with respect thereto; or

 

(iii)

any other event occurs with respect thereto;

and the effect of that default or other event is to accelerate the maturity of
that Debt or to permit the holder or holders thereof, or any trustee or agent
for the holder or holders, to cause the Debt to become due and payable prior to
its expressed maturity and/or to realize on any security that may be held for
such Debt.

 

(e)

Representations and Warranties. Any representation, warranty or statement which
is made by any Obligor in any Document or which is contained in any certificate,
written statement or written notice provided under or in connection with any
Document or which is deemed to have been made is untrue or incorrect when made
in any material respect.

 

(f)

Execution. Judgments are made against the Obligors or any Subsidiary or any one
of them in excess of $500,000 by any court of competent jurisdiction and either
(i) a writ, execution or attachment or similar process is levied against the
property of any of them in respect of such judgment, or (ii) the judgment is not
actively and diligently appealed and execution thereof stayed pending appeal
within 30 days of the rendering of the judgment, or (iii) the judgment is not
paid or otherwise satisfied within 30 days of the rendering of the judgment.

 

(g)

Invalidity and Contest. This Agreement or any of the other Documents, or any
provision hereof or thereof, shall at any time after execution and delivery
hereof or thereof, for any reason, cease to be a legal, valid and binding
obligation of any Obligor, as applicable, or any other party thereto or cease to
be enforceable against any Obligor, as applicable, or any party thereto in
accordance with its terms or shall be declared to be null and void, or the
legality, validity, binding nature or enforceability of this Agreement or any
other Document, or any provision hereof or thereof, shall be contested by any of
the Obligors, as applicable, or any other party thereto or any of the Obligors,
as applicable, or any party thereto shall deny that it has any further
liabilities or obligations hereunder or thereunder.

 

(h)

Government Approval. Any Government Approval required to enable any of the
Obligors and/or the Subsidiaries to conduct its business substantially as
presently conducted or to perform its obligations under any Document is not
obtained or is withdrawn or ceases to be in full force and effect and that
required Government Approval cannot be acquired or reinstated within 30 days of
the date on which the

 

 

 


--------------------------------------------------------------------------------

- 92 -

 

 

 

 

relevant Obligor or Subsidiary knew or ought to have known the Government
Approval was required or withdrawn.

 

(i)

Voluntary Proceedings. Any Obligor:

 

(i)

institutes proceedings for substantive relief in any bankruptcy, insolvency,
debt restructuring, reorganization, readjustment of debt, dissolution,
liquidation, winding-up or other similar proceedings (including proceedings
under the Bankruptcy and Insolvency Act (Canada), the Winding-up and
Restructuring Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the United States Bankruptcy Code, the incorporating statute of the relevant
corporation or other similar legislation), including proceedings for the
appointment of a trustee, interim receiver, receiver, receiver and manager,
administrative receiver, custodian, liquidator, provisional liquidator,
administrator, sequestrator or other like official with respect to the relevant
corporation or all or any material part of its property or assets;

 

(ii)

makes an assignment for the benefit of creditors;

 

(iii)

is unable or admits in writing its inability to pay its debts as they become due
or otherwise acknowledges its insolvency or commits any other act of bankruptcy
or is taken to be insolvent under any applicable legislation;

 

(iv)

voluntarily suspends the conduct of its business or operations;

or acquiesces to, or takes any action in furtherance of, any of the foregoing.

 

(j)

Involuntary Proceedings. If any third party in respect of any Obligor:

 

(i)

makes any application under the Companies’ Creditors Arrangement Act (Canada),
the United States Bankruptcy Code or similar legislation in Canada or the United
States of America;

 

(ii)

files a proposal or notice of intention to file a proposal under the Bankruptcy
and Insolvency Act (Canada), the United States Bankruptcy Code or similar
legislation in Canada or the United States of America;

 

(iii)

institutes a winding-up proceeding under the Winding-up and Restructuring Act
(Canada), the United States Bankruptcy Code, any relevant incorporating statute
or any similar legislation in Canada or the United States of America;

 

(iv)

presents a petition in bankruptcy under the Bankruptcy and Insolvency Act
(Canada) or any similar legislation in Canada or the United States of America;
or

 

 

 


--------------------------------------------------------------------------------

- 93 -

 

 

 

(v)

files, institutes or commences any other petition, proceeding or case under any
other bankruptcy, insolvency, debt restructuring, reorganization, incorporation,
readjustment of debt, dissolution, liquidation, winding-up or similar law now or
hereafter in effect, seeking bankruptcy, liquidation, reorganization,
dissolution, winding-up, composition or readjustment of debt of any of them, the
appointment of a trustee, interim receiver, receiver, receiver and manager,
administrative receiver, custodian, liquidator, provisional liquidator,
administrator, sequestrator or other like official for any of them, or any
material part of any of their respective assets or any similar relief in Canada
or the United States of America;

and if the application, filing, proceeding, petition or case is not contested by
bona fide action on the part of the relevant Obligor or Subsidiary and is not
dismissed, stayed or withdrawn within 30 days of commencement thereof or if
relief is granted against the relevant Obligor or Subsidiary.

 

(k)

Creditor Action. Any secured creditor, encumbrancer or lien

 

(l)

or, or any trustee, interim receiver, receiver, receiver and manager,
administrative receiver, agent, bailiff or other similar official appointed by
any secured creditor, encumbrancer or lienor, takes possession of, forecloses,
seizes, retains, sells or otherwise disposes of, or otherwise proceeds to
enforce security over, all or a substantial part of the assets of any Obligor or
gives notice of its intention to do any of the foregoing.

 

(m)

Material Adverse Effect. At any time there occurs an event or circumstance which
in the view of the Lender has or could have a Material Adverse Effect on any
Obligor.

 

(n)

Material Contracts. Any Obligor defaults in any material respect under any
Material Contract and all applicable notice or cure periods under the Material
Contract have expired and the default has not been cured or waived.

 

(o)

Change of Control Regarding Persons Other Than SunOpta. There occurs, directly
or indirectly, a change in the legal or beneficial ownership of any shares in
the capital stock of any Obligor (other than SunOpta) or any Subsidiary such
that SunOpta shall cease to own or control, directly or indirectly, shares or
ownership interests of such Obligor or Subsidiary carrying voting rights
sufficient to permit SunOpta to elect a majority of the members of the board of
directors of such Obligor or Subsidiary.

 

(p)

Change of Control Regarding SunOpta. There occurs, directly or indirectly, a
change in the legal or beneficial ownership of any shares in the capital stock
of SunOpta such that a Person or group of Persons acting in concert beneficially
owns or controls 51% or more of the shares of SunOpta carrying voting rights.

 

(q)

Pension Plan. If any of the following events shall occur with respect to any
Canadian Pension Plan or US Pension Plan: (i) the institution of any steps by
any

 

 

 


--------------------------------------------------------------------------------

- 94 -

 

 

 

 

Obligor or any member of its Controlled Group or any applicable regulatory
authority to terminate a Canadian Pension Plan or US Pension Plan (wholly or in
part) if, as a result of such termination, any Obligor may be required to make
an additional contribution to such Canadian Pension Plan or US Pension Plan, or
to incur an additional liability or obligation to such Canadian Pension Plan or
US Pension Plan, equal to or in excess of $1,000,000 or the equivalent thereof
in another currency; or (ii) a contribution failure occurs with respect to any
US Pension Plan sufficient to give rise to a lien or charge under Section 302(f)
of ERISA or under any applicable pension benefits legislation in any other
jurisdiction.

10.2

Rights upon Default and Event of Default.

Upon the occurrence of a Default, the Agent may, and the Agent shall upon the
instructions of the Majority Lenders, on notice to the Borrower, declare that
the ability of the Borrower to require any further Advances under the Credit
Facilities shall be suspended pending the remedying of the Default. Upon the
occurrence of an Event of Default pursuant to Sections 10.1(i) or 10.1(j), the
Agent shall, and upon the occurrence of any other Event of Default and for so
long as the other Event of Default shall continue, the Agent may, and the Agent
shall upon the instructions of the Majority Lenders, without notice to the
Borrower, do either or both of the following:

 

(a)

declare that the Total Commitment under each Credit Facility has expired and
that the Lender’s obligations to make Advances have terminated; and

 

(b)

declare the entire principal amount of all Advances outstanding, all unpaid
accrued interest and all fees and other amounts required to be paid by the
Borrower hereunder to be immediately due and payable without the necessity of
presentment for payment, notice of non-payment and of protest (all of which are
hereby expressly waived) and proceed to exercise any and all rights and remedies
hereunder and under any other Document.

From and after the issuance of any declaration referred to in this Section 10.2,
no Lender shall be required to honour any cheque or other instrument presented
to it by any Borrower regardless of the date of issue or presentation.
Immediately upon receipt of a declaration under Section 10.2(b), the Borrowers
shall pay to the Agent on behalf of the Lenders in respect of Facility A,
Facility C and Facility D, and to the US Administrative Agent on behalf of the
Lenders in respect of Facility B, as applicable, all amounts outstanding
hereunder including, if applicable, the Hedge Contract Exposure owing under each
Hedge Contract with a Lender. Without limiting the generality of the foregoing,
the Facility A Borrower shall pay to the Agent on behalf of the Lenders the face
amount of all Bankers’ Acceptances which have not matured and the maximum amount
payable under all outstanding Letters of Credit and Letters of Guarantee, which
are unmatured or unexpired, which amounts shall be held by the Agent as
collateral security for the Facility A Borrower’s obligations with respect to
those Bankers’ Acceptances, Letters of Credit and Letters of Guarantee, as
applicable. In addition, SunOpta Food Group shall pay the US Administrative
Agent the maximum amount payable under all outstanding Letters of Credit, which
are unmatured or unexpired, which amounts shall be held by the US Administrative
Agent

 

 

 


--------------------------------------------------------------------------------

- 95 -

 

 

as collateral security for the Borrower’s obligation under Facility B with
respect to those Letters of Credit. The Hedge Contract Exposure under any Hedge
Contract shall be determined in accordance with the applicable Hedge Agreement.

10.3

Waiver of Default.

No express or implied waiver by the Agent and the Lenders of any demand, Default
or Event of Default shall in any way be or be construed to be a waiver of any
future or subsequent Default or Event of Default. For greater certainty, a
Default or Event of Default declared by the Agent may only be waived by the
Majority Lenders. To the extent permitted by Applicable Law, the Obligors hereby
waive any rights now or thereafter conferred by statute or otherwise which may
limit or modify any of the Agent’s, the US Administrative Agent’s, the Lenders’
or the US Security Agent’s rights or remedies under any Document. The Obligors
acknowledge and agree that the exercise by the Agent, the US Administrative
Agent, the US Security Agent or any Lender of any rights or remedies under any
Document without having declared an acceleration shall not in any way alter,
affect or prejudice the right of the Agent to make a declaration pursuant to
Section 10.2 at any time and, without limiting the foregoing, shall not be
construed as or deemed to constitute a waiver of any rights under Section 10.2.

SECTION 11

REMEDIES

11.1

Remedies Cumulative.

For greater certainty, the rights and remedies of the Agent, the US
Administrative Agent, the US Security Agent and the Lenders under this Agreement
and the other Documents are cumulative and are in addition to and not in
substitution for any rights or remedies provided by law. Any single or partial
exercise by the Agent, the US Administrative Agent, the US Security Agent or any
Lender of any right or remedy upon the occurrence of a demand, Default or Event
of Default shall not be deemed to be a waiver of, or to alter, affect or
prejudice any other right or remedy to which the Agent, the US Administrative
Agent, the US Security Agent or any Lender may be lawfully entitled as a result
of the demand, Default or Event of Default, and any waiver by the Agent, the US
Administrative Agent, the US Security Agent or any Lender of the strict
observance of, performance of or compliance with any term, covenant, condition
or agreement herein contained, and any indulgence granted thereby, shall be
deemed not to be a waiver of any subsequent demand, Default or Event of Default.

11.2

Remedies Not Limited.

The Agent, the US Administrative Agent or the US Security Agent, as applicable,
on behalf of itself and the Lenders may, to the extent permitted by Applicable
Law, bring suit at law, in equity or otherwise, for any available relief or
purpose including, but not limited to: (a) the specific performance of any
covenant or agreement contained in this Agreement or in any other Document; (b)
an injunction against a violation of any of the terms of this Agreement or any
other Document; (c) in aid of the exercise of any power granted by this
Agreement or any other Document or by law; or (d) the recovery of any judgment
for any and all amounts due in respect of the Obligations.

 

 

 


--------------------------------------------------------------------------------

- 96 -

 

 

11.3

Set-Off, etc.

Upon the occurrence of demand, Default or Event of Default, the Agent, the US
Administrative Agent, the US Security Agent and each Lender and each of their
respective branches and offices are hereby authorized by each Obligor from time
to time, without notice to: (a) set off and apply any and all amounts owing by
the Agent, the US Administrative Agent, the US Security Agent or any Lender or
any of its branches or offices to any Obligor (whether payable in Canadian
Dollars or any other currency and any amounts so owing in any other currency may
be converted into one or more currencies in which the Obligations are
denominated at such rate or rates as the party may be able to obtain, acting
reasonably - whether matured or unmatured, and in the case of deposits, whether
general or special, time or demand and however evidenced) against and on account
of the Obligations (whether or not any declaration under Section 10.2 has been
made and whether or not those Obligations are unmatured or contingent); (b) hold
any amounts owing by the Agent, the US Administrative Agent, the US Security
Agent or any Lender as collateral to secure payment of the Obligations owing to
it to the extent that those amounts may be required to satisfy any contingent or
unmatured Obligations owing to it; and (c) return as unpaid for insufficient
funds any and all cheques and other items drawn against any deposits so held as
the Agent, the US Administrative Agent, the US Security Agent or any Lender in
its sole discretion may elect. For greater certainty, and in addition to the
rights, powers and remedies set out above, the Agent, the US Administrative
Agent, the US Security Agent, each Lender and each of their respective branches
and offices, may exercise at their discretion any and all set-off and other
rights and remedies afforded to each of them pursuant to Applicable Law. The
amount of any set-off exercised by the Agent, the US Administrative Agent, the
US Security Agent or a Lender shall be applied in accordance with the provisions
of the Security Sharing Agreement.

11.4

Agent or Lender May Perform Covenants.

If any Obligor fails to perform any of its obligations under any covenant
contained in this Agreement or any other Document, the Agent, the US
Administrative Agent, the US Security Agent or any Lender may (but has no
obligation to), upon notice to the Borrowers, perform any covenant capable of
being performed by it and, if the covenant requires the payment or expenditure
of money, it may make an Advance to fund that requirement, which Advance shall
be repaid by the Borrowers on demand. That Advance shall bear interest at a rate
calculated and paid in accordance with Section 4.

SECTION 12

THE AGENTS AND THE LENDERS

12.1

Arrangements for Advances.

The Agent or the US Administrative Agent, as applicable, shall give notice to
each Lender under each Credit Facility promptly in writing upon receipt by the
Agent or the US Administrative Agent, as applicable, of any notice given under
this Agreement which affects such a Lender. The Agent or the US Administrative
Agent, as applicable, shall advise each Lender of the amount, date and details
of each Advance and of each Lender’s participation in each Advance. At or before
1:00 p.m. on the Drawdown Date, each Lender will make its participation
available to the Borrower at the Agent’s Account for Payments. Unless the Agent
or the US

 

 

 


--------------------------------------------------------------------------------

- 97 -

 

 

Administrative Agent, as applicable, has actual knowledge that a Lender has not
made or will not make available to the Agent or the US Administrative Agent, as
applicable, for value on the Drawdown Date requested for an Advance by the
Borrower under a Credit Facility such Lender’s Rateable Portion of such Advance
requested, the Agent or the US Administrative Agent, as applicable, shall be
entitled to assume that such amount has been or will be received from such
Lender when so due and the Agent or the US Administrative Agent, as applicable,
may (but shall not be obliged to), in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not in fact
received by the Agent or the US Administrative Agent, as applicable, from such
Lender on such Drawdown Date and the Agent or the US Administrative Agent, as
applicable, has made available a corresponding amount to the Borrower on such
Drawdown Date as aforesaid, such Lender shall pay to the Agent or the US
Administrative Agent, as applicable, on demand an amount equal to the product of
(i) the interest rate per annum applicable to the Advance multiplied by (ii) the
amount that should have been paid to the Agent or the US Administrative Agent,
as applicable, by such Lender on such Drawdown Date and was not, multiplied by
(iii) a fraction, the numerator of which is the number of days that have elapsed
from and including such Drawdown Date to but excluding the date on which the
amount is received by the Agent or the US Administrative Agent, as applicable,
from such Lender and the denominator of which is 365. A certificate of the Agent
containing details of the amount owing by a Lender under this Section shall be
deemed to be prima facie correct. If any such amount is not in fact received by
the Agent or the US Administrative Agent, as applicable, from such Lender on
such Drawdown Date, the Agent or the US Administrative Agent, as applicable,
shall be entitled to recover from the Borrower, on demand, the related amount
made available by the Agent or the US Administrative Agent, as applicable, to
the Borrower as aforesaid together with interest thereon at the applicable rate
per annum payable by the Borrower hereunder (but for greater certainty, without
prejudice to any claim which the Borrower might have against such Lender as a
result of such Lender not having made its Rateable Portion of such Advance).

12.2

Payments by Agents

 

(a)

The following provisions shall apply to any and all payments made or to be made
(x) by the Agent to the Lenders under Facility A, Facility C and Facility D, or
(y) by the US administrative Agent to the Lenders under Facility B:

 

(i)

the Agent or the US Administrative Agent, as applicable, shall be under no
obligation to make any payment (whether in respect of principal, interest, fees
or otherwise) to any Lender until an amount in respect of such payment has been
received by the Agent or the US Administrative Agent, as applicable, from the
Borrower;

 

(ii)

if the Agent or the US Administrative Agent, as applicable, receives a payment
of principal, interest, fees or other amount owing by the Borrower which is less
than the full amount of any such payment due, the Agent or the US Administrative
Agent, as applicable, shall have no obligation to remit to each Lender any
amount other than such Lender’s Rateable Portion of the amount actually received
by the Agent or the US Administrative Agent, as applicable;

 

 

 

 


--------------------------------------------------------------------------------

- 98 -

 

 

 

(iii)

if any Lender has advanced more or less than its Rateable Portion of its
Commitment, such Lender’s entitlement to such payment shall be increased or
reduced, as the case may be, in proportion to the amount actually advanced by
such Lender;

 

(iv)

if a Lender’s Rateable Portion of an Advance has been advanced for less than the
full period to which any payment by the Borrower relates, such Lender’s
entitlement to receive a portion of any payment of interest or fees shall be
reduced in proportion to the length of time such Lender’s Rateable Portion has
actually been outstanding (unless such Lender has paid all interest required to
have been paid by it to the Agent or the US Administrative Agent, as applicable,
pursuant to Section 12.1);

 

(v)

the Agent acting reasonably and in good faith shall, after consultation with the
Lenders in the case of any dispute, determine in all cases the amount of all
payments to which each Lender under is entitled and such determination shall be
deemed to be prima facie correct;

 

(vi)

upon request, the Agent or the US Administrative Agent, as applicable, shall
deliver a statement detailing any of the payments to the Lenders under the
relevant Credit Facility  referred to herein;

 

(vii)

all payments by the Agent or the US Administrative Agent, as applicable, to a
Lender hereunder shall be made to such Lender at its address set out herein
unless notice to the contrary is received by the Agent or the US Administrative
Agent, as applicable, from such Lender; and

 

(viii)

if the Agent or the US Administrative Agent, as applicable, has received a
payment from the Borrower on a Business Day (not later than the time required
for the receipt of such payment as set out in this Agreement) and fails to remit
such payment to any Lender entitled to receive its Rateable Portion of such
payment on such Business Day, the Agent and the US Administrative Agent, as
applicable, agrees to pay interest on such late payment at the same rate and in
the same manner as set out in section 12.1.

 

(b)

Unless the Agent or the US Administrative Agent, as applicable, has actual
knowledge that the Borrower has not made or will not make a payment to the Agent
or the US Administrative Agent in respect of the relevant Credit Facility  for
value on the date in respect of which the Borrower has notified the Agent or the
US Administrative Agent in writing that the payment will be made, the Agent or
the US Administrative Agent, as applicable, shall be entitled to assume that
such payment has been or will be received from the Borrower when due and the
Agent or the US Administrative Agent, as applicable, may (but shall not be
obliged to), in reliance upon such assumption, pay to each Lender its Rateable
Portion of the payment expected from the Borrower. If the Agent or the US
Administrative Agent, as applicable, has made such payments to the Lenders and

 

 


--------------------------------------------------------------------------------

- 99 -

 

 

 

 

the expected payment from the Borrower is in fact not received by the Agent or
the US Administrative on the required date, then each Lender which has received
any such payment agrees to refund such payment to the Agent or the US
Administrative Agent, as applicable, immediately upon request, and the Borrower
shall, without limiting its other obligations under this Agreement, indemnify
the Agent or the US Administrative Agent, as applicable, against any and all
liabilities, obligations, losses (other than loss of profit), damages,
penalties, costs, expenses or disbursements of any kind or nature whatsoever
that may be imposed on or incurred by the Agent or the US Administrative Agent
as a result of having made such payments to the Lenders, except for those
arising from the Agent’s or the US Administrative Agent’s negligence or wilful
misconduct. A certificate of the Agent or the US Administrative Agent, as
applicable, with respect to any amount owing by the Borrower under this section
shall be deemed to be prima facie correct.

 

(c)

The Borrower hereby irrevocably authorizes the Agent and the US Administrative
Agent to debit any account maintained by the Borrower with the Agent or the US
Administrative Agent, as applicable, in order to make payments to the Lenders as
contemplated herein. Each of the Agent and the US Administrative Agent agrees to
provide written notice to the Borrower of each such debit in reasonable detail.
The Borrower shall be deemed to have agreed to each such debit unless the
Borrower objects in writing to such debit within 30 days after receipt of such
written notice from the Agent or the US Administrative Agent, as applicable.

12.3

Decision-Making

 

(a)

Any amendment, waiver, discharge or termination with respect to this Agreement
relating to the following matters shall be effective only if agreed between the
relevant Borrower and the Unanimous Lenders (such amendment, waiver, discharge
or termination, as applicable, having been approved by all of the Lenders
pursuant to Section 12.8(j)):

 

(i)

the amount of any principal or any other amount payable by the Borrower, or an
increase in the interest or fee margin set out in the Pricing Grid, or an
increase in the Facility C Interest Premium, or any alteration in the currency
or mode of calculation or computation of any amount payable hereunder;

 

(ii)

an increase in the Total Commitment under any Credit Facility or in any Lender’s
Commitment;

 

(iii)

a change in the definition of “Unanimous Lenders”

 

(iv)

a change in the definition of “Majority Lenders”

 

(v)

the removal, in respect of Facility A, of the requirement that Advances not
exceed the Facility A Borrowing Base as set out in Section 3.2(a) or an

 

 

 


--------------------------------------------------------------------------------

- 100 -

 

 

 

 

increase in the frequency that a Borrowing Base Certificate is required to be
delivered under Section 3.6(a);

 

(vi)

the removal, in respect of Facility B, of the requirement that Advances not
exceed the Facility B Borrowing Base as set out in Section 3.2(b) or an increase
in the frequency that a Borrowing Base Certificate is required to be delivered
under Section 3.6(b);

 

(vii)

a material change in the definition of “Facility A Borrowing Base”, “Facility B
Borrowing Base”, “Eligible Accounts Receivable”, “EDC Insured Accounts
Receivable”, “EXIM Insured Accounts Receivable”, “Accounts Receivable” or
“Eligible Inventory”

 

(viii)

any change to Section 10.1 or what constitutes an Event of Default;

 

(ix)

any extension or reduction of the time for any payments required to be made by
the Borrower;

 

(x)

any change in the types of Advances available;

 

(xi)

any change in any Maturity Date

 

(xii)

an extension or reduction of the notice period required in connection with any
Advance;

 

(xiii)

an assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement;

 

(xiv)

any material change in the nature and scope of the Security or any release or
discharge of any material portion of the Security, except that the Agent or the
US Security Agent, as applicable, may from time to time without notice to or the
consent of the Lenders execute and deliver partial releases of the Security from
time to time in respect of any item of Collateral to the extent expressly
permitted in this Agreement, whether or not the Borrower may have an obligation
to apply the net proceeds thereof as a repayment hereunder. For purposes of this
sub-section (xiv), “material” means any change or discharge in respect of
Collateral having a value of US$5,000,000 or more; or

 

(xv)

any provision of this Section 12.3 (a).

 

(b)

Any decrease in the interest or fee margin set out in the Pricing Grid in
respect of any particular Credit Facility or any decrease in the Facility C
Interest Premium shall only be effective if agreed between the relevant Borrower
and all of the Lenders under the relevant Credit Facility.

 

(c)

Except for the matters described in paragraphs (a) and (b) above, any amendment,
waiver, discharge or termination with respect to this Agreement shall be
effective

 

 

 


--------------------------------------------------------------------------------

- 101 -

 

 

 

 

only if agreed between the relevant Borrower and the Majority Lenders (such
amendment having been approved by the Majority Lenders pursuant to Section
12.8(i)) and any such amendment, waiver, discharge or termination shall be final
and binding upon all of the Lenders. For greater certainty, and subject to the
matters described in paragraph (a) above, where the terms of the Agreement or
any other Document refer to any action to be taken hereunder or thereunder by
the Lenders or to any such action that requires the consent or other
determination of the Lenders, the action taken by and the consent or other
determination given or made by the Majority Lenders shall, except to the extent
that this Agreement expressly provides to the contrary, constitute the action or
consent or other determination of the Lenders herein or therein referred to, and
the Agent or the US Administrative Agent, as applicable, may exercise its powers
under Article 12 hereof and the Documents based upon such action, consent or
other determination

12.4

Security Held by Agent and US Security Agent

Except to the extent provided in Section 12.5, the Security shall be granted in
favour of and held by the Agent or the US Security Agent for and on behalf of
the Lenders in accordance with the provisions of this Agreement and the Security
Sharing Agreement. The Agent or the US Security Agent shall, in accordance with
its usual practices in effect from time to time, take all steps required to
perfect and maintain such Security, including: taking possession of the share
certificates representing the shares required to be pledged hereunder; filing
renewals and change notices in respect of such Security; and ensuring that the
name of the Agent or the US Security Agent is noted as loss payee or mortgagee
on all property insurance policies covering assets subject to the Security. If
the Agent or the US Security Agent becomes aware of any matter concerning the
Security which it considers to be material, it shall promptly inform the
Lenders. The Agent and the US Security Agent agree to permit each Lender to
review and make photocopies of the original documents comprising the Security
from time to time upon reasonable notice. Each of the Lenders acknowledges that
to the extent permitted by applicable law, the Security and the remedies
provided under the Documents to the Lenders are for the benefit of the Lenders
collectively and acting together and not severally, and further acknowledges
that its rights hereunder and under the Security are to be exercised not
severally, but by the Agent or the US Security Agent in accordance with the
Security Sharing Agreement. Accordingly, notwithstanding any of the provisions
contained herein or in the Security each Lender covenants and agrees that it
shall not be entitled to take any action hereunder or thereunder including,
without limitation, any declaration of default hereunder or thereunder but that
any such action shall be taken only by the Agent or the US Security Agent in
accordance with the Security Sharing Agreement.

12.5

Priorities of Security

Notwithstanding any other provision of this Agreement, the proceeds of
realization of the Security or any portion thereof shall be distributed in
accordance with the provisions of the Security Sharing Agreement.

 

 

 


--------------------------------------------------------------------------------

- 102 -

 

 

12.6

Appointment of Agents

Subject to Section 12.10, each Lender hereby irrevocably appoints the Agent and
the US Administrative Agent, as applicable, to act as its agent in connection
with this Agreement, and irrevocably authorizes the Agent and the US
Administrative Agent, as applicable, to exercise such rights, powers and
discretions as are delegated to it pursuant to this Agreement together with all
such rights, powers and discretions as are incidental hereto or thereto. Each of
the Agent and the US Administrative Agent, as applicable, hereby accept such
appointment and agree to be bound by the provisions of this Agreement for so
long as it is an Agent or US Administrative Agent hereunder. The Agent and the
US Administrative Agent, as applicable, shall have only those duties and
responsibilities which are expressly specified in this Agreement, and it may
perform such duties by or through its agent or employees. It is expressly agreed
that each of the Agent and the US Administrative Agent, as applicable, is not a
fiduciary of any Lender nor shall it owe any fiduciary duties to any Lender. Any
Person to whom the Agent or the US Administrative Agent, as applicable, may
delegate duties or responsibilities as permitted hereunder shall enjoy and be
bound by the same benefits, rights, protections and obligations as those
provided to the Agent and the US Administrative Agent, as applicable, or to
which the Agent or the US Administrative Agent is subject under this Agreement,
mutatis mutandis.

12.7

Protection of Agent

 

(a)

Unless and until instructed by the Majority Lenders, the Agent shall not be
bound to inquire as to: (i) whether any representation made by the Borrower in
or in connection with any Document is true; (ii) the occurrence or otherwise of
any Event of Default or Default; (iii) the performance by the Borrower of its
obligations under any Document; (iv) any breach of or default by the Borrower
orany Obligor under its obligations under any Document; or (v) the use or
application by the Borrower of any of the proceeds of an Advance under the
Credit Facilities. The Agent shall report the results of any such enquiry to the
Lenders, but shall have no obligation to take any action in connection therewith
unless otherwise instructed by the Majority Lenders as provided herein.

 

(b)

Unless the Agent has actual knowledge or actual notice to the contrary, it may
assume that: (i) any representation made by any Obligor in or in connection with
any Document is true; (ii) no Event of Default or Default has occurred; and
(iii) the Borrower is not in breach of or in default under, its obligations
under any Document.

 

(c)

Unless the Agent has actual knowledge or actual notice to the contrary, it may
assume that each Lender’s address is that set out herein until it has received
from such Lender a notice designating some other office of such Lender as its
address and act upon any such notice until the same is superseded by a further
such notice.

 

(d)

The Agent may engage and pay for the advice or services of any lawyers,
accountants or other experts whose advice or services may to it seem necessary,
expedient or desirable and rely upon any advice so obtained.

 

 

 


--------------------------------------------------------------------------------

- 103 -

 

 

 

(e)

Unless the Agent has actual knowledge or actual notice to the contrary, the
Agent may rely as to matters of fact which might reasonably be expected to be
within the knowledge of any Obligor upon a statement contained in any Document.

 

(f)

Unless the Agent has actual knowledge or actual notice to the contrary, the
Agent may rely upon any communication or document believed by it to be genuine.

 

(g)

The Agent may refrain from exercising any right, power or discretion vested in
it under this Agreement unless and until instructed by, as applicable, the
Majority Lenders or the Unanimous Lenders as to whether or not such right, power
or discretion is to be exercised and, if it is to be exercised, as to the manner
in which it should be exercised.

 

(h)

The Agent may refrain from exercising any right, power or discretion vested in
it which would or might in its opinion in its sole discretion be contrary to any
law of any jurisdiction or any directive or otherwise render it liable to any
Person, and may do anything which is in its opinion in its sole discretion
necessary to comply with any such law or directive.

 

(i)

The Agent may delegate to such other Person, such duties and responsibilities of
the Agent hereunder as it shall determine to be appropriate in respect of
dealings with or relating to the Borrower or any other Person.

 

(j)

The Agent may refrain from acting in accordance with any instructions of, as
applicable, the Majority Lenders or Unanimous Lenders to begin any legal action
or proceeding arising out of or in connection with this Agreement or take any
steps to enforce or realize upon any Security, until it shall have received such
security as it may reasonably require (whether by way of payment in advance or
otherwise) against all costs, claims, expenses (including legal fees) and
liabilities which it will or may expend or incur in complying with such
instruction.

 

(k)

The Agent shall not be bound to disclose to any Person any information relating
to the Borrower or any Obligor if such disclosure would or might in its opinion
in its sole discretion constitute a breach of any law or regulation or be
otherwise actionable at the suit of any Person.

 

(l)

The Agent shall not accept any responsibility for the accuracy and/or
completeness of any information supplied in connection herewith or for the
legality, validity, effectiveness, adequacy or enforceability of any Document
and the Agent shall not be under any liability to any Lender as a result of
taking or omitting to take any action in relation to any Document save in the
case of the Agent’s negligence or wilful misconduct.

12.8

Duties of Agents

The Agent and the US Administrative Agent, as applicable, shall:

 

 

 


--------------------------------------------------------------------------------

- 104 -

 

 

 

(a)

provide to each Lender copies (including, if available, electronic copies) of
all financial information received from the Borrower promptly after receipt
thereof, and copies of any notices in respect of a Drawdown, Conversion,
Rollover, and other notices received by the Agent or the US Administrative
Agent, as applicable, from the Borrower upon request by any Lender;

 

(b)

promptly advise each Lender thereunder of Advances required to be made by it
hereunder and disburse all repayments to the Lenders thereunder in accordance
with the terms of this Agreement;

 

(c)

promptly notify each Lender thereunder of the occurrence of any Event of Default
or any Default by the Borrower in the due performance of its obligations under
this Agreement or the Security and of which the Agent has actual knowledge or
actual notice;

 

(d)

each time the Borrower requests the prior written consent of the Majority
Lenders, use its best efforts to obtain and communicate to the Borrower the
response of the Majority Lenders in a reasonably prompt and timely manner having
due regard to the nature and circumstances of the request;

 

(e)

give written notice to the Borrower in respect of any other matter in respect of
which notice is required in accordance with or pursuant to this Agreement,
promptly or promptly after receiving the consent of the Majority Lenders or the
Unanimous Lenders, if required under the terms of this Agreement;

 

(f)

except as otherwise provided in this Agreement, act in accordance with any
instructions given to it by, as applicable, the Majority Lenders or the
Unanimous Lenders;

 

(g)

at the time of engaging any agent, receiver, receiver-manager, consultant,
monitor or other party in connection with the Security or the enforcement
thereof, obtain the agreement of such party to comply with the applicable terms
of this Agreement and the Security Sharing Agreement in carrying out any such
enforcement activities and dealing with any proceeds of realization;

 

(h)

if so instructed by the Majority Lenders or the Unanimous Lenders, as
applicable, refrain from exercising any right, power or discretion vested in it
under this Agreement or any Document incidental hereto;

 

(i)

account for any monies received by it in connection with this Agreement, the
Security and any other agreement delivered in connection herewith or therewith;
and

 

(j)

call a meeting of the Lenders thereunder at any time not earlier than five (5)
days and not later than thirty (30) days after receipt of a written request for
a meeting provided by any Lender under any such Credit Facility; provided that
the above notice requirements may be waived by the unanimous agreement of the
Lenders thereunder; and provided further that any instrument executed by all of
the

 

 

 


--------------------------------------------------------------------------------

- 105 -

 

 

 

 

Lenders thereunder (which may be in counterparts) shall have the same effect as
if passed by the Lenders thereunder at a duly called meeting.

12.9

Indemnification of Agents

Each Lender shall, on demand by the Agent, indemnify the Agent and the US
Administrative Agent in accordance with each such Lender’s Rateable Portion,
against any and all costs, claims, reasonable expenses (including legal fees)
and liabilities which the Agent and/or the US Administrative Agent may incur
(and which have not been reimbursed by the Borrower) to the extent required
hereunder, otherwise than by reason of its own negligence or wilful misconduct,
in acting in its capacity as the Agent or the US Administrative Agent under this
Agreement, the Security or any other Document.

12.10

Termination or Resignation of Agents

The Majority Lenders may terminate the Agent’s and/or the US Administrative
Agent’s appointment hereunder upon giving the Agent and/or the US Administrative
Agent 90 days’ prior written notice to such effect. The Agent and/or the US
Administrative Agent may resign its appointment hereunder at any time upon
giving 90 days’ prior written notice to each Lender, without giving any reason
therefor. In the event of any such termination or resignation, the Majority
Lenders shall appoint a successor Agent and/or a successor US Administrative
Agent, as applicable, acceptable to the Borrower (whose consent may not be
unreasonably withheld). Within a reasonable time after the appointment of the
successor Agent, the retiring Agent shall assign the Security to the successor
Agent. Upon such assignment and/or upon the US Administrative Agent’s
termination or resignation hereunder, the retiring Agent and the retiring US
Administrative Agent shall be discharged from any further obligation hereunder
but shall remain entitled to the benefit of the provisions of this Section 12;
and the Agent’s and/or the US Administrative Agent’s successor and each of the
other parties hereto shall have the same rights and obligations among themselves
as they would have had if such successor originally had been a party hereto as
the Agent and/or the US Administrative Agent. If a Person ceases to be the Agent
and/or the US Administrative Agent and a successor Agent and/or a successor US
Administrative Agent is not appointed within such 90 day period, upon the expiry
of such period such Person shall receive no further compensation for acting as
Agent and shall be released from all obligations as Agent and/or US
Administrative Agent, except that until a successor Agent is appointed such
Person shall passively hold the Security as Agent for the Lenders without taking
any action to preserve, renew, maintain or enforce the Security; and its sole
remaining obligation shall be to assign the Security to its successor if and
when a successor Agent is appointed.

12.11

Rights of Agent as a Lender

Each of the Agent and the US Administrative Agent in its capacity as a Lender
shall have the same rights and powers under the Documents as any other Lender,
and it may exercise such rights and powers as though it were not performing the
duties and functions delegated to it as the Agent hereunder. Without limiting
the generality of the foregoing, each of the Agent and the US Administrative
Agent in its capacity as a Lender may retain for its own benefit any fee or
other sum receivable by it for its own account, and may accept deposits from,
lend money to, provide

 

 

 


--------------------------------------------------------------------------------

- 106 -

 

 

any advisory or other services to or engage in any kind of banking or other
business with any Obligor.

12.12

Financial Information

The Agent shall have no duty or responsibility either initially or on a
continuing basis to provide any Lender with any credit or other information with
respect to the financial condition and affairs of any Obligor, except to the
extent expressly set out herein.

12.13

Lenders’ Independent Investigation

Each of the Lenders represents and warrants to the Agent, the US Administrative
Agent, BMO and Harris that it has made its own independent investigation of the
financial condition and affairs of the Obligors in connection with the
establishment of credit for the Borrower hereunder, and that it has not relied
on any information provided to it by the Agent, the US Administrative Agent, BMO
or Harris in connection therewith, and each represents and warrants to the Agent
that it shall continue to make its own appraisal of the creditworthiness of the
Obligor from time to time.

12.14

Legal Proceedings by Agents

The Agent, the US Administrative Agent and/or the US Security Agent, as
applicable, shall not be obligated to take any legal proceedings against the
Borrower or any other Person for the recovery of any amount due under this
Agreement or the Security, unless instructed to do so by, as applicable, the
Majority Lenders or the Unanimous Lenders. No Lender shall bring legal
proceedings against the Borrower or any other Person hereunder under any
Security or under any other Documents or in connection herewith or therewith, or
exercise any right arising hereunder or thereunder or in connection herewith or
therewith over the property and assets of the Borrower or any other Person,
without the prior written consent of the Unanimous Lenders.

12.15

Lenders’ Obligations Several; No Partnership

The obligations of each Lender under this Agreement are several. The failure of
any Lender to carry out its obligations hereunder shall not relieve the other
Lenders of any of their respective obligations hereunder. No Lender shall be
responsible for the obligations of any other Lender hereunder. Neither the
entering into of this Agreement nor the completion of any transactions
contemplated herein shall constitute the Lenders a partnership.

12.16

Sharing of Information

The Agent, the US Administrative Agent and the Lenders may share among
themselves any information they may have from time to time concerning the
Obligors whether or not such information is confidential; but shall have no
obligation to do so (except for any obligations of the Agent or the US
Administrative Agent to provide information as required in this Agreement).

 

 

 


--------------------------------------------------------------------------------

- 107 -

 

 

 

12.17

Acknowledgement by Borrower

The Borrower hereby acknowledges notice of the terms of the provisions of this
Section 12 and agrees to be bound hereby to the extent of its obligations
hereunder, and further agrees to not make any payments, take any action or omit
to take any action which would result in the non-compliance by any Lender with
its obligations hereunder.

12.18

Amendments to Section 12

The Agent, the US Administrative Agent and the Lenders may amend any provision
in this Section 12 without prior notice to or the consent of the Borrower, and
the Agent shall provide a copy of any such amendment to the Borrower reasonably
promptly thereafter; provided however if any such amendment would adversely
affect any rights, entitlements, obligations or liabilities of the Borrower
(other than in a de minimus manner), such amendment shall not be effective until
the Borrower provides its written consent thereto, such consent not to be
unreasonably withheld or arbitrarily delayed.

12.19

Deliveries, etc.

As between the Obligors, the Agent, the US Administrative Agent and the Lenders:
(a) all statements, certificates, consents and other documents which the Agent
or the US Administrative Agent, as applicable, purports to deliver to an Obligor
on behalf of the Lenders shall be binding on each of the Lenders, and none of
the Obligors shall be required to ascertain or confirm the authority of the
Agent or the US Administrative Agent, as applicable, in delivering such
documents; (b) all certificates, statements, notices and other documents which
are delivered by an Obligor to the Agent or the US Administrative Agent, as
applicable, in accordance with this Agreement shall be deemed to have been duly
delivered to each of the Lenders; and (c) all payments which are delivered by
the Borrower to the Agent or the US Administrative Agent, as applicable, in
accordance with this Agreement shall be deemed to have been duly delivered to
each of the Lenders, as applicable.

12.20

Agency Fee

The Borrower agrees to pay the Agent an annual agency fee in such amount as may
be agreed in writing from time to time between the Borrower and the Agent,
payable in advance on March 1st of each calendar during the term of this
Agreement.

12.21

Adjustments Among Lenders.

 

(a)

Adjustment After Exercise of Rights. Each Lender agrees that, after the exercise
of any rights pursuant to Section 10.2, it will at any time or from time to
time, upon the request of the Agent, as required by any other Lender, purchase
portions of the amounts due and owing to the other Lenders and make any other
adjustments which may be necessary or appropriate so that the amounts due and
owing to each Lender, as adjusted under this Section 12.21, will, as nearly as
possible, reflect each Lender’s Rateable Portion determined as at the date of
the exercise of any such rights.

 

 

 


--------------------------------------------------------------------------------

- 108 -

 

 

 

 

(b)

General Application. For greater certainty, the Lenders acknowledge and agree
that, without limiting the generality of the provisions of Section 12.21(a),
those provisions will have application if and whenever any Lender shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off or otherwise) on account of any money owing or payable by a Borrower
to it in excess of the amounts to which it would otherwise be entitled under
Section 12.21(a).

 

(c)

Adjustments to Advances. Notwithstanding anything else herein contained, the
Agent and the US Administrative Agent, as applicable, may, when determining
amounts payable to or payable by or to be advanced by a Lender under the
relevant Credit Facility  in connection with Advances, which amounts are
determined by or by reference to that Lender’s Rateable Portion, make such
adjustments to such amount as it deems appropriate in its sole discretion to
account or adjust for any amounts advanced to the Borrower, if any, by way of
Letter of Credit and Bankers’ Acceptances.

 

(d)

Borrower Agreement. The Borrower agrees to be bound by and to do all things
necessary or appropriate to give effect to any and all purchases and other
adjustments made by and between the Lenders under this Section 12.21 but shall
incur no increased liabilities by reason thereof.

12.22

Agents May Debit Accounts.

The Borrower authorizes and directs the Agent and the US Administrative Agent,
as applicable, in their discretion, to debit automatically, by mechanical,
electronic or manual means, any bank account of a Borrower maintained with BMO
or Harris (for so long as BMO is Agent or Harris is US Administrative Agent) for
all amounts payable by the Borrower under this Agreement or any other Document,
including the repayment of principal and the payment of interest, fees and all
charges for the keeping of that bank account. The Agent and the US
Administrative Agent, as applicable, shall notify the Borrower as to the
particulars of those debits in the normal course.

SECTION 13

ASSIGNMENTS

13.1

Assignment.

 

(a)

Benefit and Burden of this Agreement. This Agreement shall enure to the benefit
of and be binding on the parties hereto, their respective successors and any
permitted Assignees.

 

(b)

Borrower. The Borrowers may not assign, delegate or transfer all or any part of
their rights or obligations under this Agreement without the prior written
consent of the Lenders.

 

 

 


--------------------------------------------------------------------------------

- 109 -

 

 

 

(c)

Assignment.

 

(i)

Any Lender (herein sometimes called an “Assigning Lender”) may, with the prior
written consent of the Borrower (subject to Section 13.1(c)(ii)), and the Agent,
which consent may not, in either case, be unreasonably withheld, assign all or
any part of its rights to, and may have its obligations in respect of the Credit
Facility assumed by, one or more financial institutions or other entities (each
an “Assignee”); provided, however, that each assignment by a Lender must be in a
minimum amount of at least US$5,000,000. Notwithstanding the foregoing, no
consent shall be required in respect of any assignment by an Assigning Lender to
its Affiliate or another Lender. An assignment shall become effective when the
Borrower and the Agent have been notified of it by the Assigning Lender and have
received from the Assignee an undertaking (addressed to all the parties to this
Agreement) to be bound by this Agreement and to perform the obligations assigned
to it, in substantially the form of Schedule W and the Agent has received from
the Assignee an assignment fee of Cdn$3,500 or US$3,500, as applicable depending
upon the nature of the currency being assigned. Any Assignee shall be treated as
a Lender for all purposes of this Agreement, shall be entitled to the full
benefit hereof and shall be subject to the obligations of the Assigning Lender
to the same extent as if it were an original party in respect of the rights or
obligations assigned to it, and the Assigning Lender shall be released and
discharged accordingly and to the same extent, and such Schedules as applicable
shall be amended accordingly from time to time without further notice or other
requirement. For greater certainty, if in the event a Lender under Facility C
wishes to assign its rights to an Assignee in accordance with this Section 13.1
which would cause a recalculation of the amounts payable as set out in any of
Schedule P-1, Schedule P-2, Schedule P-3 or Schedule P-4, the relevant Lender
under Facility C will provide to the Agent and the Borrower a revised Schedule P
setting out such recalculated amounts. Any such revised Schedule P shall not
become effective until the relevant Persons, including the Borrower, signify in
writing their agreement to such revised Schedule P.

 

(ii)

Notwithstanding Section 13.1(c)(i), no Lender under Facility A may assign all or
any part of its rights to or have any of its obligations assumed by any
financial institution or entity that is a non-resident of Canada for the
purposes of the ITA, unless any of the following shall have occurred: (A) the
failure by the Borrower to make when due, whether by acceleration or otherwise,
any payment of principal required to be made by the Borrower under this
Agreement or any other Document, (B) the failure by the Borrower to make when
due, whether by acceleration or otherwise, any payment of interest, fees, costs
or any other payment under this Agreement or any other Document, or (C) the
exercise of any rights pursuant to Section 10.2.

 

 

 


--------------------------------------------------------------------------------

- 110 -

 

 

 

(iii)

Notwithstanding anything to the contrary herein contained, where a Default or an
Event of Default has occurred, the consent of the Borrower shall not be required
with respect to the assignment of all or any part of the rights of a Lender
hereunder.

 

(d)

Limitation. No Lender shall be entitled to make an assignment under Section
13.1(c)(i) or change its Branch of Account if this would, immediately following
the assignment, participation or change of Branch of Account, increase the cost
of the Credit Facility to the Borrower, except that nothing in this
Section 13.1(d) shall prohibit the granting of an assignment by a Schedule I
Lender to a Schedule II Lender or a Schedule III Lender notwithstanding that the
Discount Rate applicable to Bankers’ Acceptances issued by the Schedule II
Lender or Schedule III Lender may be higher than the Discount Rate applicable to
Bankers’ Acceptances issued by the Schedule I Lender.

 

(e)

Borrower Cooperation. The Borrower will, at the Lenders’ expense (exclusive of
the fees of legal counsel to the Borrower), execute such further documents and
instruments and do such further things as the Agent or Lenders may reasonably
request for the purpose of any participation or assignment.

 

(f)

Disclosure. Each Lender may disclose to any prospective Assignee, on a
confidential basis, such information concerning the Borrower as it considers
appropriate without incurring any liability for any breach of the duty of
banker-customer confidentiality but subject to receiving an undertaking from
such prospective Assignee to receive and maintain such information in
confidence.

SECTION 14

MISCELLANEOUS

14.1

Amendments.

No amendment or waiver of any provision of this Agreement or consent to any
departure by a party from any provision of this Agreement will be effective
unless it is in writing, and then the amendment, modification, waiver or consent
will be effective only in the specific instance, for the specific purpose and
for the specific length of time for which it is given.

14.2

Notice.

Unless otherwise specified, any notice or other communication required or
permitted to be given to a party under this Agreement shall be in writing and
may be delivered personally or sent by prepaid registered mail or by facsimile,
to the address or facsimile number of the party set out beside its name at the
foot of this Agreement to the attention of the Person there indicated or to such
other address, facsimile number or other Person’s attention as the party may
have specified by notice in writing given under this Section. Any notice or
other communication shall be deemed to have been given (i) if delivered
personally, when received; (ii) if mailed, subject to Section 14.3, on the fifth
Business Day following the date of mailing; (iii) if sent by facsimile, on the
Business Day when the appropriate confirmation of receipt has been received if
the confirmation of receipt has been received before 3:00 p.m. on that Business
Day, if the

 

 

 


--------------------------------------------------------------------------------

- 111 -

 

 

confirmation of receipt has been received after 3:00 p.m. on that Business Day,
on the next succeeding Business Day; and (iv) if sent by facsimile on a day
which is not a Business Day, on the next succeeding Business Day on which
confirmation of receipt has been received. All communication with any Obligor
hereunder may be directed through SunOpta. For greater certainty, any notice or
other document or instrument which is required to be given or delivered to any
Obligor hereunder shall be deemed to have been given to and received by such
Obligor if given to SunOpta.

14.3

Disruption of Postal Service.

If a notice has been sent by prepaid registered mail and before the fifth
Business Day after the mailing there is a discontinuance or interruption of
regular postal service so that the notice cannot reasonably be expected to be
delivered within five Business Days after the mailing, the notice will be deemed
to have been given when it is actually received.

14.4

Environmental Indemnity.

Each Obligor shall, and does hereby, indemnify and hold each Indemnified Person
harmless from and against any and all Claims and Losses incurred or suffered by,
or asserted against, the Indemnified Person, with respect to or as a direct or
indirect result of, (a) the presence on or under, or any Release or likely
Release of any Hazardous Substance from any of the Collateral comprising real
property or any other real properties owned or used by any of the Obligors or
any Subsidiary or any of their successors and assigns; or (b) the breach of any
Applicable Laws by any mortgagor, owner, lessee or occupant of such properties.

14.5

Further Assurances.

The Obligors shall from time to time promptly, upon the request of the Agent,
take or cause to take such action, and execute and deliver such further
documents as may be reasonably necessary or appropriate to give effect to the
provisions and intent of this Agreement and the Documents.

14.6

Judgment Currency.

If for the purpose of obtaining judgment in any court it is necessary to convert
all or any part of the liabilities or any other amount due to a Lender, the
Agent, the US Administrative Agent or the US Security Agent in respect of any of
the Borrowers’ obligations under this Agreement in any currency (the “Original
Currency”) into another currency (the “Other Currency”), each Borrower, to the
fullest extent that it may effectively do so, agrees that the rate of exchange
used shall be that at which, in accordance with normal banking procedures, the
Lender, the Agent, the US Administrative Agent or the US Security Agent could
purchase the Original Currency with the Other Currency on the Business Day
preceding that on which final judgment is paid or satisfied. The obligations of
the Borrowers in respect of any sum due in the Original Currency from it to any
Lender shall, notwithstanding any judgment in any Other Currency, be discharged
only to the extent that on the Business Day following receipt by the Lender of
any sum adjudged to be so due in such Other Currency the Lender may, in
accordance with its normal banking procedures, purchase the Original Currency
with such Other Currency. If the amount of the Original Currency so purchased is
less than the sum originally due to the Lender in the Original

 

 

 


--------------------------------------------------------------------------------

- 112 -

 

Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Lender against such loss, and if the amount of
the Original Currency so purchased exceeds the sum originally due to the Lender
in the Original Currency, the Lender agrees to remit such excess to the
Borrowers.


14.7

Waivers.

No failure to exercise, and no delay in exercising, on the part of the Agent,
the US Security Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, remedy, power or privilege shall preclude the exercise of any other
right, remedy, power or privilege.

14.8

Reimbursement of Expenses.

The Obligors jointly and severally agree to: (a) pay or reimburse the Agent, the
US Administrative Agent and the US Security Agent, on demand, for all of its
reasonable out-of-pocket costs and expenses (including legal fees) incurred in
connection with the preparation, negotiation and execution of this Agreement and
the other Documents including any subsequent amendments of this Agreement or any
other Document, and the consummation and the administration of the transactions
contemplated hereby including the reasonable fees and disbursements of counsel
to the Lender; and (b) pay or reimburse, on demand, and the Agent, the US
Administrative Agent and the US Security Agent for all its costs and expenses
(including legal fees) incurred in connection with the determination,
preservation and enforcement of any responsibilities, rights and remedies under
this Agreement and the other Documents, including the reasonable fees and
disbursements of its counsel. The obligations of the Obligors under this Section
14.8 shall survive the repayment of all Advances and the termination of the
Credit Facility.

14.9

Submission to Jurisdiction.

Each Borrower and Obligor irrevocably submits to the non-exclusive jurisdiction
of the courts of the Province of Ontario and hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such court. Each Borrower hereby irrevocably waives, to the fullest extent it
may effectively do so, the defence of an inconvenient forum to the maintenance
of such action or proceeding. Each Borrower hereby irrevocably consents to the
service of any and all process in such action or proceeding by the delivery of
such process to such Borrower at its address provided in accordance with
Section 14.2.

14.10

Waiver of Trial by Jury.

The Borrowers and the Obligors hereby knowingly voluntarily and intentionally
waive any rights they may have to a trial by jury in respect of any litigation
based on, or arising out of, under, or in connection with, this Agreement or any
other Document, or any course of conduct, course of dealing, statements (whether
oral or written) or actions of the Agent, the US Administrative Agent, the US
Security Agent, any Lender or any of the Borrowers or Obligors. The Borrowers
and the Obligors acknowledge and agree that they have received full and
sufficient consideration for this provision (and each other provision of each
other Document to which it is a party) and

 

 


--------------------------------------------------------------------------------

- 113 -

 

that this provision is a material inducement for the Lenders entering into this
Agreement and each other Document.

 

14.11

Counterparts.

This Agreement and the Documents may be executed and delivered in any number of
counterparts, each of which when executed and delivered is an original but all
of which taken together constitute one and the same instrument. This Agreement
and the Documents may be executed and delivered by facsimile transmission and
each of the parties hereto may rely on such facsimile signature as though that
facsimile signature were an original hand-written signature.

14.12

Excluded Subsidiaries.

The parties hereto acknowledge and agree that each Excluded Subsidiary is not an
Obligor for purposes of this Agreement or any of the Documents. For greater
certainty and without limiting the generality of the foregoing, each Excluded
Subsidiary and its assets shall not at any time be considered part of the
Consolidated Borrower.

14.13

Acknowledgement.

Each Obligor hereby acknowledges, confirms and agrees that all Documents
(including without limitation Security Documents) previously, now or hereafter
delivered by such Obligor in favour of the Agent, the US Administrative Agent,
the US Security Agent or any Lender, as applicable, remains in full force and
effect in accordance with its terms, unless any such Document has been otherwise
amended by written agreement. For greater certainty, each Obligor that has
previously executed and delivered a Security Document hereby acknowledges and
confirms that each such Security Document secures the obligations of such
Obligor under and in connection with this Agreement and all other relevant
Documents.

14.14

Consent

Notwithstanding Section 9.2(c) hereof and for greater certainty, the Agent, the
US Administrative Agent and each of the Lenders hereby consent to the proposed
merger of (i) Northern Food into SunOpta Ingredients, and (ii) Sonne Labs into
SunOpta Aseptic or Sunrich, as applicable. SunOpta will provide the Agent with 3
Business Days prior written notice of the effective merger date in respect of
each proposed merger referred to above and will provide to the Agent any other
information requested by the Agent in connection therewith.

[SIGNATURE PAGES FOLLOW]

 

 

 


--------------------------------------------------------------------------------

 

 

The parties have executed this Agreement as of the day and year first written
above.

SUNOPTA INC.

2838 Hwy 7

Norval, Ontario LOP 1KO

Attention: Chief Financial Officer

Fax: (905) 455-2529

 

 

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

SUNOPTA LP

By: 1510146 Ontario Inc., its General Partner

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

SUNOPTA FOOD GROUP LLC

 

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

SUNOPTA FOOD INGREDIENTS CANADA, LTD.

 

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

 

 

1510146 ONTARIO INC.

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

3060385 NOVA SCOTIA COMPANY

 

 

 

 

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

DRIVE ORGANICS CORPORATION

 

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

 

 

SUNRICH LLC

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

 

 

NORTHERN FOOD AND DAIRY INC.

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

 

 


--------------------------------------------------------------------------------

- 2 -

 

 

 

 

 

 

SUNOPTA ASEPTIC, INC.

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

 

 

SUNOPTA LLC

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

 

 

ORGANIC INGREDIENTS INC.

 

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

 

 

SUNOPTA INGREDIENTS, INC.

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

 

SUNOPTA HOLDINGS INC.

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

 

SUNOPTA FINANCING INC.

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

 

SONNE LABS, INC.

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

 

PACIFIC FRUIT PROCESSORS INC.

 

By: “John Dietrich”
Name: John Dietrich

Title: Vice President & CFO

 

 

 

 


--------------------------------------------------------------------------------

- 3 -

 

 

 

BANK OF MONTREAL

in its capacity as Agent

Global Distribution Services
100 King Street West
19th Floor
Toronto, Ontario
M5X 1A1
Attention: Manager, Global Distribution Services
Fax: (416) 867-5938

 

By: “Ken Everett”

Name: Ken Everett

Title: Senior Manager Syndications

 

                

HARRIS N.A.

in its capacity as US Security Agent

111 West Monroe Street

Chicago, Illinois

60603

 

Attention: Account Manager

Fax: 312-765-8095

 

By: “Shane Koonce”
Name: Shane Koonce
Title: Vice President

 

 

 

 

HARRIS N.A.

in its capacity as US Administrative Agent

111 West Monroe Street

Chicago, Illinois

60603

 

Attention: Account Manager

Fax: 312-765-8095

 

By: “Shane Koonce”
Name: Shane Koonce
Title: Vice President

 

 

 

 

BANK OF MONTREAL

in its capacity as Lender

Corporate Finance
100 King Street West
11th Floor
Toronto, Ontario
M5X 1A1
Attention: Senior Manager
Fax: (416) 360-7168

 

By: “Gord Card”

Name: Gord Card
Title: Director Corporate Finance

 

 

 

 


--------------------------------------------------------------------------------


- 4 -

 

BANK OF MONTREAL

(Chicago Branch)
in its capacity as Lender

12th Floor, West

115 South Lasalle Street

Chicago, Illinois

60603

Attention: Account Manager

Fax: 312-750-6057

 

By: “Shane Koonce”
Name: Shane Koonce
Title: Vice President

 

 

 

 

HARRIS N.A.

 

in its capacity as Lender

111 West Monroe Street

Chicago, Illinois

60603

 

Attention: Account Manager

Fax: 312-765-8095

 

By: “Shane Koonce”
Name: Shane Koonce
Title: Vice President

 

 

 

 

SUN LIFE ASSURANCE COMPANY OF CANADA

in its capacity as Lender

225 King Street West

Toronto, Ontario

M5V 3C5

 

Attention: Manh Pham

Director, Private Placement

Fax: 416-595-0131

 

By: “Keith Cressman”

Name: Keith Cressman

Title: Asst. VP, Private Placements

 

 

By: “Neil Cameron”

Name: Neil Cameron

Title: Director, Structured Finance

 

 

THE MANUFACTURERS LIFE INSURANCE COMPANY

in its capacity as Lender

200 Bloor Street East

Floor NT-4 B-17

Toronto, Ontario

M4W 1E5

 

Attention: Patrick Chen

Fax: 416-852-6333

 

By: “Patrick Chen”

Name: Patrick Chen

Title: VP, CDN Private Placement

 

 

By: “Robert F. Kilimnik”

Name: Robert F. Kilimnik

Title: VP, CDN Private Placements & Credit

 

 

 

 


--------------------------------------------------------------------------------


- 5 -

 

JOHN HANCOCK LIFE INSURANCE COMPANY

in its capacity as Lender

1622 Colonial Parkway

Suite 1A

Iverness, Illinois

60607

 

Attention: Greg Hennenfent

Fax: 847-776-5835

 

 

By: “Greg Hennenfent”

Name: Greg Hennenfent

Title: Regional Director

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)

in its capacity as Lender

1622 Colonial Parkway

Suite 1A

Iverness, Illinois

60607

 

Attention: Greg Hennenfent

Fax: 847-776-5835

 

By: “Greg Hennenfent”

Name: Greg Hennenfent

Title: Authorized Signatory

 

 

 

 

 

 

 